(1)
The next item is the Commission statement on Asian bird flu.
. Mr President, avian influenza has affected poultry populations in nine countries in Asia so far, namely Cambodia, the People's Republic of China, including the special administrative region of Hong Kong, Indonesia, Japan, Laos, Pakistan, South Korea, Thailand and Vietnam.
According to an FAO-WHO-OIE expert panel held on 3 and 4 February in Rome, the current epidemic is still evolving and not yet under control. As of today, the disease has taken 18 human lives in Vietnam and Thailand, but a new virus, fully transmissible to humans and capable of spreading from human to human, has not yet emerged.
In total Asia has around 40% of the world's poultry population and accounts for 25% of world trade in poultry. There are 6664 million birds in the affected areas. Already the situation is affecting the world's grain and meat markets.
This is a devastating disease in poultry causing very high mortality – up to 95% in 24 hours. Many millions of birds have already died of the disease, or have been destroyed in the fight to halt its spread.
In its sanitary and its economic dimension, not forgetting the animal welfare aspects, this outbreak of avian influenza is unprecedented and, although there is at present no indication of a developing human pandemic, this risk cannot be excluded according to the WHO.
The disease impact is likely to be most felt by smallholders and owners of backyard flocks which form their main food supply. It may be more difficult to prevent the disease in these flocks than in larger commercial units. This has the potential to accelerate trends towards the industrialisation of poultry operations in the affected countries and therefore could have some negative social and environmental consequences.
Clearly, the situation affects the European Community at many levels and the Commission, as well as the Member States, has taken decisive action. The Commission has immediately taken safeguard measures to ensure adequate protection against possible disease introduction in the territory of the Community via imports of live birds and poultry products from the countries concerned to protect both animal and public health.
The Commission has made appropriate arrangements to send an animal health and two public health experts to Vietnam to assist in combating the disease in collaboration with the WHO. In addition, Member States have also sent experts to various other countries.
We have been, and we will continue, monitoring the situation carefully via our delegations, the WHO, FAO, OIE, as well as governmental and other non-governmental information sources. The Member States have contingency plans in place according to Community legislation, approved by the Commission to be implemented in case of avian influenza outbreaks in poultry. The Commission services are at present scrutinising the plans submitted by acceding countries so that they can become operational on the date of accession.
In the public health domain, assessment of risk to humans is carried out on a continuous basis in cooperation with the WHO and experts from the Member States. Rapid exchange of information and mutual consultation on guidelines and measures taken or planned by the Member States is ensured via the early-warning and response system of the European Community. Further measures and guidelines and consultation procedures could be taken by the Commission should the need arise. Moreover, the Commission intends to publish a working paper on pandemic influenza preparedness and response planning, which sets out a series of steps to be taken by Member States and the European Community to address the threat of an avian influenza pandemic.
The Commission is collaborating closely with the affected countries to identify areas where help is needed and where it can provide the greatest benefit. Not only the Directorate for Health and Consumer Protection, but also those for Development, EuropeAid and our Humanitarian Aid Office, are actively collaborating with local governments and non-governmental organisations. The EC delegations in the region are actively involved in this process and are coordinating with Member State embassies.
Right now the Commission is preparing a major Community contribution to support Vietnam's efforts against avian influenza by the financing of up to EUR 1 million worth of protective and laboratory equipment under two ongoing EC assistance programmes under the auspices of DG EuropeAid. This will be the largest contribution to date by any donor to Vietnam. An agreement is due to be signed with the WHO, which should be finalised by the middle of this week.
As time is an important factor, the Commission services at all levels are in continuous dialogue with the World Health Organisation, the FAO and World Organisation for Animal Health, and local authorities to share our experience and expertise in disease control as rapidly and with as little red tape as possible.
I would like to take this opportunity to congratulate our staff for this extra effort.
The Commission hopes that all these measures and activities will be successful in containing and ultimately eradicating the disease and that we can restore normal practices in our trade and other dealings with the countries affected sooner rather than later.
The Commission will continue to follow the issue closely and support affected countries in collaboration and coordination with the relevant international organisations and the Member States, and it will adjust Community measures in proportion to the risks posed by the disease situation.
Mr President, I would like to thank the Commissioner for his remarks and I think we can all join him in hoping that what he has outlined will be successful. I would like to make three points.
First, in relation to the European Union's own services, one imagines that those operating on our behalf in south-east Asia are mainly from the Food and Veterinary Office in Dublin: our team of European Union health and food inspectors. Could the Commissioner tell the House how many people are involved in this work? He briefly mentioned that. One of the things that worries the MEPs who have visited the Food and Veterinary Office is that it is very understaffed. In fact, I believe there are only 90 inspectors for the entire world. What worries me is that, if this pandemic in Asia is tying up a lot of the efforts of such inspectors, where is the work not being done?
One of the things we were talking about in the Committee recently was the importation of chicken meat from Brazil because of the danger that this was impregnated with nitrofurans. Now if we are looking at south-east Asia, can the Commissioner reassure me that somebody is still looking at what is happening in Brazil?
My second point is about the human health dimension, because although this obviously has an animal health issue at its starting point, the human health dimension is very important. Is Mr Byrne satisfied that the European Union already has the capacity to monitor effectively any signs that an animal epidemic, or a major human pandemic, has started to occur here, given the likelihood of concealment? We have come across the element of concealment already in the countries where this has arisen. There is a temptation, I am sure, for concealment to happen elsewhere in the world also. Will he give some thought to setting up a rapid response team dedicated to planning for the worst in the European Union? He has outlined something of this, but not perhaps talked about that precise team.
The next report we are debating is very relevant – Mr Bowis' report on the European Centre for Disease Prevention and Control. Unfortunately, that centre has not yet been set up. Would it be possible for an advance guard of the new Centre for Disease Prevention and Control to set up a planning team with which the European Parliament can have a dialogue?
Thirdly, Mr Byrne is also responsible for food safety at home and for legislation regarding food labelling. Given that we do not know exactly what the route of transmission is – if there is a route to humans – and that consumers are wary of food of unknown origin at such a time, would the Commission consider providing consumers with extra information via the labelling of the country of origin of the poultry meat component of composite foods which account for a very large section of the European Union market? I note that Mr Byrne said that the Commission had banned the import of poultry meat and poultry products. Oh really? Many consumers will tell you that it is impossible to tell where the poultry meat comes from in the composite foods we buy throughout the European Union. This is some of the information which I believe in this context should be given to the consumer.
– Mr President, ladies and gentlemen, Commissioner Byrne, I am sure that the Commission has done its best; I leave it to you to decide whether that, in a report, is always what we want to read. I also wonder whether what we do is always enough, and whether we really are thinking in terms of what is called preventative consumer protection. In saying this, Commissioner Byrne, it is not you alone that I have in mind, but all of us, as well as the governments and your fellow-Commissioners. I will come to that in a moment.
As soon as we heard the first reports of avian influenza, we immediately stopped imports from Thailand into the European Union. Not much imagination would have been needed to announce on the same day that the whole of Asia would be sealed off, which would have been sensible. It is, perhaps, not very smart to use the domino approach by starting with Thailand and then moving on to Vietnam and then China. It would have made sense in view of what we know about how business is done in these countries and how birds and other animals, are traded and sold within them.
What bothers me is the permanent state of -action. We are always -acting. Along comes avian influenza, we react to it, and then, for whatever reason, nothing happens for a long time. We discover that poultry meat contains dioxin – and we react. We discover the presence of prohibited, toxic, and carcinogenic pharmaceuticals in shrimps and other products – and we react. We react, though, always and only on the spur of the moment, and promptly forget all about it. That is so naive, so boundlessly naive, for we know that the conditions under which animals are kept in the countries under discussion, and the standards of hygiene in Asian countries, but in Brazil as well, are dire in comparison with our own. As this is something we keep asking about in this House, I really would like to know what happens when the Commissioners discuss this around their table. When we ask Commissioner Lamy to give priority, in discussions on the World Trade Organisation, to consumer protection and hygiene policy as matters to be negotiated with third countries, I know that the most we can expect by way of response is a warm smile. We can content ourselves with that, but if we do not change our own system too, we will keep on ending up in situations like this one, of having to react to a pandemic which frightens our people and – I say this quite seriously – will of course have an effect on the economy. As Mrs Jackson said, most chicken mince ends up in burgers or in Chinese ready meals of one sort or another. People are unsettled; they will stop buying these products for a period of time, and that, to a large extent, will of course have an effect on our economy.
The reasons for all this are very simple, and are to be found not only in the hygiene conditions, but also – and let me make this quite clear – in our having been too soft. As you will recall, Commissioner Byrne, I called upon you some time ago, when we were discussing dioxin and other products, to announce a ban on imports from China and other countries, simply for disciplinary or educational effect. Then we are always kind and say that these countries must have our support. That is a mistake. We will have something to say later on about the European Centre on Communicable Diseases. You made reference to serious steps, that is, to serious measures and courses of action; I am sure they will all be marvellous, but only after a few years have passed. Right now, they are no use to us whatever; right now, the only thing that is any use is to announce that we will protect the people of the European Union, for it is for them that we are working in this House. Let us protect them! Are we certain that the viruses that transmit avian influenza among birds and poultry cannot be passed on to human beings? Have we done enough research?
That brings me to my next point, and – Mr President – it will be my last. When we are discussing the European Union’s Budget and the financial perspective, I always hear a lot said about regional policy, and a lot about aid policy and other matters. Do I even once hear anything said about how we are stringently requiring the Member States to ensure that enough research is being done into ways of protecting human beings from disease? In that context, never; nor is it one of the European Union’s priorities. I would be grateful to you, Commissioner Byrne, if you could ensure that the financial perspective will include, as one of its priorities, an obligation on the Member States to spend money on research into vaccines capable of protecting people against the diseases that may come our way in the future.
– Mr President, I too should like to thank the Commissioner for the statement he has made. Whilst he, the past few years, has become well-versed in the field of epidemics and animal diseases, the big question is: What have we learnt from them? One of the Commission's most important conclusions with regard to the fight against FMD was that the external borders have to be protected. What has been done about this conclusion? When I enter, let us say, Amsterdam or Dublin, I can still see a major difference in comparison with, to take one example, the United States of America. In my view, control procedures have hardly changed over the past few years. I could be wrong, but I should like to hear from the Commissioner what specific measures have been taken. Why is it that I read in the paper that at Schiphol in Amsterdam, disinfectant mats have been put in place, while this is not being done anywhere else in Europe? Why is it that entirely different measures are being taken in Belgium? What official recommendations does the Commission give the Member States and how is this advice being acted upon?
Imports from Thailand and other countries have been suspended. This weekend, there were rumours in the Dutch press that chicken meat from those countries would enter the European Union after all via a side entrance, namely via the new acceding countries. Is this true or not? Mrs Roth-Behrendt has already spoken about the need for further research, vaccines and testing methods, among other things. The point is that this Parliament has given the Commission the opportunity of using this extra money twice in the past two years. I am not talking about the resources in Category 3 for research, but extra resources in Category 1a of the agricultural budget. The Commission has chosen not to spend them. Why not, despite the fact that the self-same Commissioner has declared in this plenary that that would be the case? The Commission has failed to meet a request from the budgetary authority, and I should like to know why that is?
Crisis management: the Commission has already stated that there is an emergency plan. I gather that there are indeed certain plans afoot, but what is the situation as regards human health? The flu medicine that could help the public is now available to a limited extent. Has the Commission consulted the Member States on how it will be used in the different countries if there are inadequate supplies of this medicine in certain other countries?
Finally, a word about the OIE. Trade depends on trust and many aspects cannot be monitored by the Food and Veterinary Office in Dublin alone, which is dependent on the information that countries pass on to the OIE. It has now transpired that Indonesia, Vietnam and possibly China, have probably waited many months before informing the OIE. What does the Commission intend to do in this context in order to enhance the provision of information, and to ensure that trading can take place under fair conditions, with no risk of our suddenly being faced with illegal imports of products of this kind?
– Mr President, I am quite happy to agree with the Commissioner that his staff deserve thanks. You said, Commissioner, that work is being done right now, on the ground, to combat the epidemic. Good though that is, were you on the spot straightaway when the epidemic started? Were you informed of it then, or only later on when the press picked up the story, and when there was general uproar among us?
You said, Commissioner, that small businesses have been affected, and that this could provide the impetus for industrialisation. I take the view that it is precisely the moves towards industrialisation that have taken place in these countries that have created the conditions for this pandemic, for they have brought indigenous and adapted breeds into contact with genetically developed breeds that may have adapted to industrialisation but have genetic defects and lack resistance to this disease.
So, if you favour on-the-spot controls in this case, as we do, they must form part of a constant analytical process if these problems are to be addressed. It is not the small-time poultry farmers who export to the European Union, but the large industrial plants, and their standards of hygiene must be equal to our own. That will not, however, be achieved by having controls at borders or by tightening up the ones that are already in place – and always in a visible way, as the sort of reaction that Mrs Roth-Behrendt described; what we need instead is special external protection.
What this means is that prevention does not start at the border; rather, we must impose our standards, and monitor adherence to them, in the countries that supply us, enabling us to guarantee preventative observation and action to reorient production in these countries.
Thank you very much.
– Mr President, ladies and gentlemen, it seems to us that the current epizootic disease of avian influenza in Thailand and South-East Asia again raises acutely the question of these new pandemics, with the risks of repeated health crises, as we have seen in the recent past, which have destabilised farmers and also threatened consumers. We are told today that the whole of South-East Asia is affected, with 19 human victims – 14 in Vietnam and five in Thailand – and 50 million birds slaughtered on the Asian continent. One case has been reported in the United States. We would like to know, Commissioner, what is the likelihood of contamination and to what extent it is possible to say that the virus that has appeared in the US is or is not the same one as has appeared in Asia.
I would like to mention a number of precedents: bovine spongiform encephalitis, to which my colleague Mr Martinez repeatedly tried to draw the Commission’s attention over five years before it burst upon the world in the shape of the famous mad cow affair; foot and mouth disease in the UK and dioxin-contaminated chicken in Belgium. Last year there were cases of avian influenza in the Netherlands, not to mention the swine fever that recurs in our countries. I am glad that we have understood the full extent of the problem right away this time.
As my fellow Members have said, however, we also need to deal with the causes. While the causes of these diseases are sometimes concealed to avoid damaging the industry or turning away the consumer, we do – at least in the previous cases – have a pretty good idea what they are. We know it was mainly the quest for high yields and high-density farming on the one hand, as the previous speaker said, and, on the other, generalised free trade and the systematic opening of borders. This theory, which used to be stigmatised as the ‘free fox in the free henhouse’, fits the situation perfectly, the fox here rather symbolising free trade. Not only has it eaten the chicken but, what is far worse, it has contaminated it.
True, the Commission has proposed an embargo on imports of Thai chicken until August 2004, but that seems to us inadequate given the scale the phenomenon is assuming.
Remember, Commissioner, that the Commission hauled France before the Court of Justice in Luxembourg for refusing to lift the embargo on British beef when there was no guarantee that the British meat was harmless and BSE was still wreaking havoc in the United Kingdom and Ireland.
France, which produces 2 million tonnes of poultry a year, 35 to 45% of it for export, could return for a time – and not only France but others too – to traditional markets from which it was ousted by competition from Brazil, which practices dumping prices and where, it also appears, production conditions are atrocious. So much so, incidentally, that Europe’s number one poultry producer, Doux, has relocated to Brazil to take advantage of cheap labour and plentiful raw materials at low prices.
Systematic free trade not only destabilises our producers and our poultry farmers, it also forces us, as part of the WTO, to accept ridiculous clauses that make you wonder what they have got to do with a free economy and a free market. I am thinking of the one that was signed at the GATT in 1994 stipulating that Europe commits itself to importing 5% of its poultry meat consumption, or one million tonnes in 2002. For the present there has been no transmission of avian influenza between humans, but if there is a risk of a world pandemic and if the H5N1 virus were to combine with a human virus like the flu virus to create a new, highly contagious fatal strain, then I think, Commissioner, that the EUR 1 million credit you have just announced could prove tragically inadequate.
Commissioner Byrne, thank you for the explanation, which can almost be seen as an extremely accurate description of the situation.
My speech is, I am sorry to say, based on press information, information which – at least as regards Italy – is awakening considerable concerns since, for example, dead peregrine falcons and migratory ducks, two species of a very resistant nature, have been discovered.
I would now like to make two simple and precise comments. The first concerns the health aspect. We are not being caught completely unawares by the H5N1 strain, because it was identified back in 1997 and it reappeared as H7N1 between 1999 and 2001. Now, because the strain is continually mutating, we would ask the Commission what it intends to do as regards prevention, because – as some Members rightly stated before me – we always spring into action after the emergency arises. Some Member States are equipped with their own national laboratories, but the European Centre for Infectious Diseases must set up a group to monitor the ways in which the health situation is monitored in the Member States.
The second aspect concerns the Commission’s work. As Commissioner Lamy announced, there is an extremely serious option, within the talks to revive the WTO, aimed at increasing the number of countries involved in the EBA initiative. So then, what are the guarantees offered to our consumers as regards the globalisation of markets? Does the Commission not believe that, on this subject, a think-tank should be set up, within the actual context of the WTO, concerning the relationship between globalisation and health problems?
Mr President, Commissioner, once again we face a new public health threat. This illness shows that communicable diseases go beyond the framework of the Member States and impose the need for immediate measures which guarantee prevention and protect the health of European citizens.
On 1 February 2004, the World Health Organisation pointed out the danger of the flu virus spreading from human to human. So far 19 people have died, 23 have been contaminated and the virus has emerged in ten Asian countries. Not only is the virus highly communicable, but the delay yet again in providing the relevant information has helped it to spread. The European Commission perhaps underestimated the danger, considering that the virus cannot be transmitted from human to human. However, we know that flu viruses are genetically unstable and their behaviour cannot be predicted. So this specific epidemic may change quickly and continually.
Without question, I welcome the measures taken to ban imports of meat and poultry for six months and imports of live birds as domestic animals from Asian countries. But we must not stop at that, Commissioner. As you well know, the virus is also carried by wild birds as their flocks move. We need the expertise of the Food and Agriculture Organisation, so that suitable guidelines can be issued and the importance of preventive vaccination, where possible, can be highlighted.
History has taught us that, in cases where a disease has economic repercussions on the agricultural sector and may also harm human health, the risk to man must not be underestimated; it must take priority if we really want to maintain consumer confidence. I do not feel that this is what has happened so far with the measures announced.
Finally, Commissioner, we must be certain that livestock breeders in the areas affected are in a position to obtain suitable means to incinerate animals attacked by the disease without any risk of its spreading.
– Commissioner Byrne, thank you for your factual explanation, but still, I have to say that I wonder what it is we are actually doing exactly. Indeed, like the Liberals, we cannot fail to observe that we do not only have one external border, but fifteen different external borders where assorted attempts are being made at controlling the possible import of avian influenza. We have witnessed a similar scenario in the case of FMD, and we must take measures in order to prevent a similar situation from occurring again.
I need to get something else off my chest. If our elderly are at risk of contracting flu, vaccines are available on a massive scale. In this case too, we know that vaccines are necessary, but nothing, or far too little, is being done about it. The only country that is working on vaccines is Italy. I think that the European Union should make a concerted effort to develop vaccines so that we can combat this disease in a humane manner.
– Thank you, Mr President. Commissioner, ladies and gentlemen, it was almost a year ago exactly that this House discussed SARS. Now, as then, many Members are saying that globalisation and the European internal market, which are essentially good things, can work well only if we also take action to protect people’s health. This is where Europe needs to take joint action, for viruses and bacteria do not, after all, stop at borders. Let me pick up Mr Mulder’s example. Düsseldorf’s airport is very, very close to the Dutch border, and so it is from Düsseldorf that many Dutch people fly when they go on holiday, and a lot of people from the part of North Rhine-Westphalia around Düsseldorf fly from Schiphol. People will not understand why safety measures at Schiphol have to be quite different from those in Düsseldorf. In any case, viruses do not make a stop at the borders, which are themselves established in different ways by nation-states, and so I believe this is where we need more measures taken at European level. A year ago, I backed Commissioner Byrne when he was trying to get more competences to combat this sort of threat included in the European constitution. Admittedly, he does often overshoot the mark, and when he did, I told him so, but, in this case, he really is right, and we should be behind him.
Although the Convention did not achieve what we actually wanted, progress has been made, and that is another reason to press for a European constitution, which will better enable us to combat these dangers.
I would like to conclude by taking up Mrs Roth-Behrendt’s point about research. We do indeed have to do more for medical research, and when we do, we must not think only in terms of products that are capable of being used in the short term. The protection of people’s health is a research objective too, one that it is worth pushing, one on which it is worth spending money if there are no firms willing to do it in the short term. Dangers can present themselves without warning, and so we have to be prepared, even if industry has made no effort by the time the danger arises.
Mr President, Commissioner Byrne, I welcome your statement here this morning, but I understand that you went to Thailand and were told that it was not avian flu but chicken cholera. It was only when you returned that you later found that it was actually avian flu. I welcome the ban you have imposed on Thai chicken meat but you have not banned cooked meat or canned meat, and this accounts for about 75% of our imports from Thailand.
The Thai authorities have been found wanting in international compliance. They have hidden the Thai flu for maybe two months. If they protect their market from a deadly disease, surely they will protect it against minor infringements of EU standards. Will they run the same risk with cooked meats? Will we see nitrofuran residues and hormones entering the EU in this cooked meat? Is the public health of the EU overridden by the trade interests of EU exporters?
I believe Thailand should be completely delisted from all poultry meat exports until that country can prove it has the infrastructure and the integrity to apply EU standards all the time. Can we also have a labelling of country of origin for principal ingredients in processed food, because this is where most of this Thai cooked meat comes in? How can we be sure that meat cooked in Thailand has reached the correct temperature? There is perhaps a slight risk – how do we know? Cooked chicken may come into the UK frozen, then thaw and be eaten with no further treatment from the time the Thais cooked it. Is this a risk to our consumers?
The tariff for Thai cooked chicken meat is one seventh of that on frozen fresh chicken. Why is this so, Commissioner? This seems to be a loophole. Finally, has the disease moved to the United States of America?
– Mr President, I am grateful to the Commissioner for his introduction. There are actually only a few questions of importance not only to the consumer, but also to the sector itself.
The very first question we have to ask is whether Europe finally determined what it is that we do not want to let in. I sometimes feel sorry for the Commissioner, because he can only implement what has been agreed in the Member States. The order did not become valid until 6 February. This means that the system governing the Commission’s relations with the Member States – after all, you cannot always do everything – probably still leaves something to be desired. Moreover, I wonder what the situation is as regards meat, because the order stipulates 1 January as the date on which imports are no longer permitted. What about meat that has been imported from those countries prior to that date?
My next question is as follows. I gather that there is now also a problem in the United States. Admittedly, it is not the real avian influenza as we know it in Asia, but it appears to be related. What do we do with those countries? What do the consumers want? They want the guarantee that they receive safe products. They also want sound information, which states that, since you normally do not eat raw meat, chicken meat in a different composition or other method of preparation can do no harm. Let us make sure we can provide this collective information.
A number of Members have already mentioned vaccines. I see this as an area in which Europe should develop far more resources and scope in order to act as one.
Mr President, Northern Ireland has a very vibrant poultry industry, which is expressing grave concern. While what has happened in Asia is unfortunate, we have to protect the European market, because it is an extremely large market for the poultry industry. I am concerned about the length of time it took the authorities in Asia to notify us of the outbreak. This is a very worrying aspect.
I have to ask the Commissioner to give serious consideration to the depth of our scrutiny of the chicken Asia is producing and exporting to Europe. There is cause for grave concern. Our producers produce chicken and broiler chicken meat of an extremely high standard for the consumers in Europe. But the standard of chicken, not only from the Far East but also from other parts of the world, is seriously questionable. We can sit back on our laurels and wait and see. Before this ban is lifted again, Commissioner, I would like your assurance that you will do everything to ensure that our veterinary inspection in the Far East where the outbreaks took place is of the highest quality, and we accept no excuses.
I would also raise the point of the import of chicken feathers. This might not look like a problem, but I am told that it is the most serious way of exporting Asian bird flu to Europe. You have to take that on board too when you deal with the chicken meat.
– Mr President, I too should like to thank the Commissioner for his explanation, but there is a Dutch proverb that says: wherever an ass falls, there he will never fall again, or, in other words, ‘once bitten, twice shy’. It is certainly not my intention to draw a comparison between our Commissioner and that animal, but it is absolutely true that the Commission is often late in responding to certain epidemics of animal diseases. We saw this in the case of FMD and we are witnessing it again now. The Commissioner visited Thailand in early January and stated there, during his visit, that he was pleased about how the problem was being dealt with and that there was certainly no risk of avian influenza. Meanwhile, one month on, we are in the middle of a worldwide crisis. We in the CDA delegation in this House demand from the Commissioner that the line of approach similar to the one we have in the Netherlands, the so-called Veerman approach, should be extended Europe-wide: a ban on the imports of all poultry, so including cooked meat, from South-East Asia, a ban on the imports of ornamental birds, tighter control on flights from Asia and disinfectant mats on all international airports with direct or indirect connections to Asia. That is at the moment the only way of warding off this crisis.
In addition, I should like the Commissioner to shed light on the rumour that FMD has broken out in 26 towns in Vietnam. We can now fight the problem in good time and, if that is the case, we can ensure that, this time round, adequate measures are taken and we should not wait until the disaster has spread in South-East Asia again before we take action. We are in favour of supporting the Asian countries in the fight against avian influenza, but we in Europe should not be injecting funds into this while a number of countries ride roughshod over the quarantine measures.
Finally, the Commission should start a worldwide debate on the fight against animal diseases. Similarly, preventive vaccination should gradually become a subject of discussion worldwide, from the point of view of both public and animal health.
Mr President, I welcome our Commissioner, Mr Byrne. I am deeply concerned about some of the issues that have been raised in this meeting today. Is this a matter of public health or public safety, or is it just a trade issue? I strongly believe that this is a matter of public health. I should like to ask the Commissioner how long it took him to decide to ban chicken from coming into the European Union? Is chicken that is still in transit coming into the European Union, or has that also been stopped? We heard from Mr Parish that there is a problem of cooked and chilled meats coming in. Why has it not been decided to ban all meats coming in? It is said that the flu virus is killed at 70 degrees – given an absolutely perfect situation – but we do not know how these products are cooked. Can you, Commissioner, guarantee the safety of children in my constituency? For example, schools in Bedford are using Thai chicken to prepare meals for the pupils. Can we totally guarantee their safety?
I have three direct questions for you, Commissioner. What are you doing to ensure the safety of meat coming into this country? How many qualified inspectors do we have today on our borders, checking the safety and quality of products coming into the European Union? You were asked what you were going to do about labelling. Can we guarantee the consumer that labelling will show the country of origin of production? It is particularly important that you look at this, Commissioner. This is not just about trade, it is about health. Mr Nicholson mentioned feathers. Have you stopped the import of feathers as of today?
Mr President, we are all mindful of the impact on the world’s population of the atypical pneumonia that raged for much of last year. The ongoing helplessness of the specialists in the face of this epidemic led to a further sense of insecurity and resulted in a high number of casualties and also a climate of instability in society because it emphasised the deadly risk to anyone contracting the disease. Because I believe that life and health are the most precious assets we have, I must express my concern at this new epidemic: a form of flu whose virus comes from chickens and for which no cure has yet been found.
According to studies published recently by the scientific community, only one thing is certain: this disease is highly contagious. What can be done to counter it? Use vaccines? How effective are they? Draw boundaries around neighbourhoods, cities and countries and cut them off from the outside world? This is what happened 80 years ago and we all know what the outcome was. How safe are imports of this meat across the world? We all need more complete information at least so that the population at large is not gripped by panic. We have a duty to ensure that our actions contribute to making health policies accountable, as regards this new disease too, in the face of which we feel powerless. We must find out whether other animals in our food chain are equally at risk, because a few days ago pigs were said to be amongst the animals most vulnerable to this type of virus. To allay these legitimate concerns, all the necessary means must be made available to prevent and treat this epidemic.
Mr President, the European Union must raise concerns about the unhealthy practices that have developed alongside the industrialisation and mass transportation of livestock in parts of Asia. Animal disease now travels far and fast in types of farming and food distribution. That makes it very difficult to control.
In the age of global trade, retailers and manufacturers source their raw materials where they are cheapest, and the European poultry industry has struggled to compete with prices from south-east Asia and Brazil, where labour costs are very much lower. The UK alone imported 36 649 tonnes of poultry meat from Thailand in the first ten months of last year, a 50% increase on the previous year. But in the light of this flu virus we must maintain the strictest food safety standards here in the European Union, ensuring that all imports meet those very same high standards. Modern food systems mean that animal diseases travel far and travel quickly. The outbreak of avian flu in the Netherlands last year illustrated how hard the disease can be to contain.
Does the Commission believe that all health authorities in the European Union would spot avian flu and be able to react decisively enough if it arrived on this continent?
. Mr President, I have been asked a number of questions and I will endeavour to answer as many as possible.
First, Mrs Jackson asks whether I am satisfied with the inspection services that we have, particularly in relation to our work in Asia. In relation to the FVO, I should say that I have not sent the FVO to Thailand in respect of this particular outbreak. The experts who are there, who have been offered by me, have been supplying their services through the World Health Organisation and are in place working with the OIE , in Vietnam particularly. The FVO will be involved in this exercise only when it is believed there is something profitable to be gained from it, that is in circumstances where there is the possibility of lifting the ban. I have made it clear on a number of occasions publicly that it is not my intention to lift this ban on the importation of Thai chicken until such time as there is an independent evaluation of the situation there, in view of the history that a number of you have referred to. The evaluation will be made as a result of a visit from the inspectors of the FVO and following a report from them as to the situation.
Mrs Jackson also asked me whether, in view of the likelihood of concealment, we are getting good information and whether we have a proper rapid response team in place. As I indicated in my earlier remarks, there is in existence an early warning response system. This system is in place, working from Luxembourg, and has been in operation for some time. You will remember when I reported to Parliament last year on the SARS issue, I also pointed to the work of this committee. There is a Communicable Diseases Network which also works in conjunction with the relevant authorities in the Member States. I am absolutely satisfied that the system of rapid response that we have in relation to animal and human diseases is very effective. You will remember the very quick response of the Commission and my services to the outbreak of foot and mouth disease some years ago, when the Commission responded within a matter of hours and all the relevant authorities and Member States knew within a matter of hours that there had been this outbreak in the United Kingdom. The same is true of public health because we have this system in place.
Mention was also made of the next item on Parliament's agenda: the legislation establishing the European Centre for Disease Prevention and Control. I can assure Parliament that the evidence is there that the Commission and other institutions of the European Union are working well to respond quickly to these kinds of issues and to give proper information to the public and, indeed, to respond well and appropriately to outbreaks of this kind.
On the question of food labelling, there is Community law in place relating to labelling. It may need upgrading and I am looking at that. The legislation in place requires country of origin labelling and certification and stamps from countries such as Thailand. So, if cooked chicken from Thailand comes pre-packed it has a stamp on it which indicates that and the label also states the country of origin which, as I indicated in this case, is Thailand.
Mrs Roth-Behrendt asked me if we are doing enough in respect of avian flu and, in particular, blocking food products from Asia. It is important to emphasise that we do not trade in any poultry products with any country in Asia other than Thailand, so the responses given relate to that country. Of course we are concerned about the outbreak of animal and bird diseases in other parts of the world and we make sure that we respond properly to those issues.
As a number of people mentioned during this debate, we must not lose sight of the fact that we have had these outbreaks of avian influenza in the European Union also. We had an outbreak in Italy two or three years ago; we had an outbreak in the Netherlands last year; there have been outbreaks in Belgium and Germany too.
Mrs Roth-Behrendt also asked me what I am doing about imports from China. It is public knowledge that we banned imports from China some years ago; there was a lot of publicity about that at the time. There are a number of food products we do not import from China, including poultry.
On the question of research into vaccinations, this is being done – DG Research does have a research programme on food safety. On this same subject which Mrs Roth-Behrendt and others referred to, an informal meeting of the health ministers of the EU and accession countries will be taking place in Brussels on Thursday evening. One of the items on the agenda is the question of the stockpiling of vaccines in respect of diseases of this kind, of which flu is obviously one. We had a discussion in Parliament last year on appropriate responses to the bioterrorism issue, such as stockpiling vaccines against smallpox. There is ongoing work in relation to that also. However, I must emphasise, as Mr Liese has said, that the competences available to us at European Union level in respect of public health issues are quite limited. An attempt was made to extend these competences in the European Convention and we made some progress. I still have hopes that we might ultimately make more progress on this before the finalisation of the Constitution.
Mr Mulder asked me about the inspection systems. In his opinion inspections are not carried out at the same level for products coming in from outside the European Union. Under Commission Decision 2002/995/EC, all personal imports of meat in the luggage of passengers from Asia have been banned with the exception of small amounts of specialist food products, such as baby food. Under these rules, poultry meat and meat products carried by passengers cannot be introduced into the EU without conforming to the same health requirements as commercial imports. As I said earlier, no commercial imports of poultry meat are allowed from any Asian country where the disease is present.
Mr Graefe zu Baringdorf then asked me whether I reacted quickly or only when the press publicised this issue. As has been indicated by a number of other speakers, I was in Asia when this outbreak became public. I had been in Vietnam, from where we do not import any poultry meat, so the issue does not arise there. But I had also been in Thailand. It is public knowledge that in the early part of the week when I was there, there was some lack of transparency, if could express it in that way. I was concerned during the couple of days I was there at the mounting circumstantial evidence tending in the other direction. Following pressing questions from me, it was made clear to me two or three days later that in fact avian flu was present, both in the human and bird populations. I am satisfied that my presence in Thailand helped to improve transparency in relation to this issue. As soon as the presence of avian flu was confirmed to me on 23 January, I put a ban in place within a matter of hours. The ban went in place on that Friday at 12 o'clock, Brussels time. Any suggestion that the Commission reacted slowly is incorrect. I cannot imagine any greater degree of surveillance or monitoring than the Commissioner being there himself, asking questions, not being satisfied with the answers, pressing further, getting the truth and acting within hours.
Mr Gollnisch asked me about the risk of contamination of the United States virus. It is believed, but not yet confirmed, that this virus is a low pathogenic virus and therefore would not require the same degree of response as for the Asian influenza from Thailand. However, that is not confirmed, we are still looking at it and our response will depend on our information. I assure him that the lifting of the ban will only take place after independent evaluation of the circumstances.
Mr Fiori asked me about pet birds and other birds. A ban has been put in place in respect of the importation of pet birds. He asked me about coordinating groups. There is a regulatory committee of the EU, which includes Member States' experts, who deal with that. He asked me about links between globalisation and diseases. The OIE in Paris continues evaluating the situation. The Commission is a member of that, Member States are involved. They are meeting later this month in relation to this issue. The SPS Agreement is also a relevant contributor to the protection of animal and public health in relation to the WTO issues.
Mr de Roo asked me about borders. Once again, I refer back to the lack of competences that we have in relation to borders and communicable diseases, but I hope more progress will be made on this. I refer him also to my earlier answer that the health ministers are meeting later this week to deal with many of the issues that he raised about the public health aspect and in particular vaccinations.
Mr Parish said that it was only when I returned that I discovered there was a problem and that I reacted well. As I indicated earlier, that was not the case; I reacted while I was there and the Commission responded well to this issue. We have not banned cooked meats for the reasons that have been stated. I am advised that cooked meats above 60 degrees – and we put in a safety margin of another 10 degrees – are safe for human consumption. The inspectors in the European Union, and in the Member States themselves, know what is necessary and carry out appropriate inspections to ensure that there are no breaches of Community law in relation to this issue. He also referred to labelling and I refer him to my earlier answer.
Mrs Oomen-Ruijten asked me whether we followed the Member States' lead in this. The actual chronology of events is that on 23 January the Commission put in place the ban in circumstances I have already outlined; Member States responded with the regulatory committee confirming that ban on 6 February; and a further ban was put in place in respect of feathers – Mr Nicholson asked me about that – on 28 January.
Mr Sturdy asked me how long it took for the ban to be put in place. I have already answered that question.
There were a number of questions in relation to the number of inspectors at the border posts. This is a Member State competence. The Member States themselves make sure that they have enough officials to ensure that the importation is properly inspected. The Food and Veterinary Office inspectors monitor this when they carry out their inspections. They report, and the reports are public. There are no reports of any concerns in relation to this.
On labelling, I refer you to my earlier answer.
Concerning feathers, again I refer you to my earlier answer: that ban has been in place since 28 January.
Mrs Cardoso made reference to the vulnerability of pigs and I would confirm that this is a concern and is being watched very closely. There have been reports of some infection found in the noses of some pigs in Vietnam, but it has not extended any further and there has been no evidence of mutation of the flu virus. This is, however, being watched very closely because of the similarity between the immune system of pigs and of humans. Therefore, as she rightly points out, it is of considerable concern.
Mr Wyn asked me whether the health authorities are doing everything that they can to stop the spread of this disease. I am impressed by the work undertaken by my own staff. I have had detailed consultations and briefings and I am satisfied that their own work, their interaction with the WHO, the FAO and the OIE, and also their interaction with the experts in the Member States, indicate to me that this issue is being taken very seriously, that the officials, at both national and international level, understand the seriousness of this and that they are doing everything in their power to ensure that the disease is not spread.
One of the difficulties being faced in some poorer areas is that the stamping-out of the disease is best achieved by killing the birds in question. This is of course a matter of concern in poor countries, because unless the authorities involved face up to the question of compensation there is a risk that a disease of this kind may be hidden. That may be a contributing factor to the earlier lack of full transparency about this issue in that part of the world. This has to be faced and we have to emphasise it in our relations with the authorities in Member States. These kinds of diseases cannot be hidden, their presence will come out, will be known, and the consequences ultimately will be worse for those countries who engage in that exercise, because they undermine the confidence of the authorities engaged in food safety, like ours in the European Union. The stringent measures necessary before the ban is lifted in Thailand, with the requirement that there will be independent evaluation, will be particularly necessary in this instance because of the lack of transparency at an earlier stage. We must be assured that our own authorities are satisfied, which is why no lifting of the ban in Thailand will take place until the FVO has carried out an inspection on the ground and reported back that things are satisfactory.
– Mr President, on a point of order, I have asked the Commissioner about the rumour of the FMD outbreak in 26 towns in Vietnam that are also plagued by avian influenza. I have not had an answer to this question from the Commissioner. I should like to know whether the Commissioner has any information on this.
. Mr President, we are watching the situation in Vietnam very carefully and in particular the spread of this disease there. There may be a risk that the outbreak of the disease there is more serious and more widespread than in Thailand. I believe that to be the case.
I must emphasise that we do not import any poultry from Vietnam, so there is no risk to public health. There is no risk to animal health from direct importation from Vietnam and therefore our concern in this relates to ensuring the containment of the spread of the disease in Asia itself as a matter of general interest, but it is not related to any further risk as a result of any importation of birds, because we do not engage in that kind of trade with Vietnam.
Mr President, the Commissioner has been very elaborate in his answer, but he has avoided answering one essential question. Under heading 1a in the 2003 and 2004 budgets this Parliament and the Council have twice provided for extra funds to be set aside for research into better vaccines and testing methods. The Commission was at liberty to decline that wish of Parliament.
In the light of present developments, is the Commission prepared to investigate the possibility of using funds from heading 1a for research into vaccines and testing methods and inform this House as soon as possible of the outcome of these deliberations? It is urgent that we do something, and the Commission should not ignore the resolutions of this Parliament in this respect, nor the budget itself.
. I know that Mr Mulder is interested in this matter and that he has had direct contact with my cabinet about it as recently as in the last few days. The items he mentions as requiring financing are being financed. The question is: under what heading will they be dealt with? If it is believed to be necessary to transfer from one budget heading to another and that this is the best way of dealing with it, then this can be done. This matter is under review. However, it is important to emphasise that the items he mentions as requiring financing are not being under-financed. They are being financed. Whatever refinement may be necessary in the future can be dealt with at that time.
– Mr President, I do not want to respond to what the Commissioner has said here, but simply to know when the minutes of yesterday’s sitting will be adopted since I know they are not yet available. Will it be at the start of this afternoon’s sitting or at some other time?
– It will be at the start of this afternoon’s sitting, at 3 p.m.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (Α5-0038/2004) by Mr Bowis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the European Centre for Disease Prevention and Control.
. I am pleased to be here to discuss the Commission’s proposal for a regulation to establish a European Centre for Disease Prevention and Control, submitted to the Council and the European Parliament in August 2003.
Allow me first to express my gratitude to the rapporteur, Mr Bowis, and the members of the Committee on the Environment, Public Health and Consumer Policy for all their hard work and support on this important and urgent proposal.
The SARS emergency in the early spring of 2003 served as a sharp reminder of the need to accelerate the further development of our capacity to deal with health threats. The current epidemic of avian influenza in Asia – that we have just discussed – with its potential risk to public health, reinforces the need for prompt and effective action.
The existing Community network for surveillance and control of communicable diseases is a solid basis on which we can build – to enhance cooperation between the Member States, the Commission and international organisations, in particular the World Health Organisation.
We need to have the means at our disposal to respond to emerging health threats based on the best scientific advice, in the shortest possible time. Establishment of the centre marks the shift from ad hoc cooperation to structured coordination through a focal point, giving clear scientific leadership.
In some recent cases, in response to WHO requests for help, we have seen teams from different Member States investigating the same phenomena with slightly different methodologies, sending samples to different laboratories, with each of them reporting separately. This divergence would end with the creation of a scientifically reputable centre with the authority to act at Community level on matters such as surveillance, networking of expert laboratories or mobilising outbreak investigation teams.
The Commission’s text takes into account budgetary rigour and respects the Member States’ responsibilities on public health.
At first, the centre's core task will be to deal with communicable diseases from whatever source – deliberate or adventitious. The question of extending its mandate subsequently should be addressed on the basis of experience. I very much hope that we can reach a speedy agreement between the institutions – during first reading – to enable the centre to become operational as soon as possible.
. Mr President, when I present reports to this Parliament I like to add by way of a signature a quotation and in this case I have used the Arabian proverb: 'He who has health has hope, and he who has hope has everything'. The statement and the debate we have just been listening to show the hopes and the fears of our constituents and their concern that we do better in this area in the future.
In the case of avian flu, with the transmission from hens to ducks to pigs to humans – resulting in the deaths of 19 humans – mutation is a possibility. When we look back at the SARS experience and when we look around at the constant threat of bioterrorism, we see the need for this centre to coordinate better, as the Commissioner has said, and we see the need for urgency in bringing this measure forward.
We are dealing with health emergencies that are within the competence of the European Union. We are also dealing with other health areas and starting, as the Commissioner has said, with communicable diseases, not least those with drug-resistant strains, which threaten our communities.
This report provides for a later review in three years' time, which will look at the scope of the measure and the experience gained and see how best we can move forward in terms of other health monitoring.
The centre does not resemble the American Central Direction Center, but is rather a network of networks. It is neither bureaucratic, nor is it costly. In due course, we may need to look at its costs to see if we are adequately funding it, but for now it is certainly not costly. It will work closely with national networks and no national network need feel threatened by this because they will fully be a part of it. It will also work with international agencies, particularly the WHO, which is so fundamental in these areas.
In our discussions we have had two key issues before us. One was the scope, where we found a happy and acceptable solution, and the other was the board, where there was some controversy. I am one of those who has always argued for small boards for these authorities and agencies, as I did for the Food Safety Authority, but in this case there is a fundamental reason why we need to have every Member State represented on the board and that is because every Member State may be asked to contribute to the work of the centre. That is sensible. I am grateful also that we have been able to ensure that we have parliamentary representation on the board.
It is urgent that this set-up should be in place by 2005 and for that reason we have to do this in a single reading, given the complexities of the parliamentary year ahead. It has been a complex process of consultation with colleagues and with the Council that has led to a complex set of mainly technical and linguistic amendments. We now have two blocks of amendments; the first are those that I commend to this House, and the second those that are superseded by the first. There are then two further amendments tabled by the ELDR Group and I have to say to the House that, whatever one thinks of those amendments, were they to be accepted it would jeopardise the possibility of having this measure brought forward by 2005. I therefore have to ask the House to reject those two amendments.
This report has only been possible because of the collaboration with my colleagues in my Group and across the groups, and I am deeply grateful to them, to the shadow rapporteurs, to the Group, the committee and the parliamentary secretariats. Our discussions and debates have also played a role, including those with the Commission and the Council, which have often been forceful, yet always positive.
I am grateful both to the former Italian presidency and the current Irish presidency for the work we have been able to do together. This proposal will enhance our Community and national ability to look after public health throughout the European Union. It will enable us to work with other countries beyond the European Union to prevent, control and defeat the health threats that we face today. I commend this measure to the House.
– Mr President, Commissioner, I would like first of all to offer my warmest congratulations to the rapporteur. Obviously I am going to say how urgent we believe it is for this European Centre for Disease Prevention and Control to be set up. This is also apparent from the discussions we have just had this morning and those we had last year at a time when the health threats were severe.
We need to put a system in place that will enable us to respond both effectively and swiftly because, as everyone knows, diseases know no borders. Not to mention that the risks of propagation are all the greater for exchanges between people and movements to the four corners of the globe being increasingly frequent. Finally, the potential threat of bioterrorism means we need to be particularly vigilant.
Having said that, we must not worry the public, but rather prevent risk and put in place every possible means of detection and rapid response. Such an approach therefore requires very close coordination between the Member States and concerted action to pool resources, competences and knowledge. With this European Centre for Disease Prevention and Control we are establishing a Europe of immune defence.
I therefore hope that this Centre will be able to provide objective and easy to understand information about health risks for the public at large and in particular that it will be operational as soon as possible. We must not delay but work to see that it is set up. In this regard, everyone must show a sense of responsibility, at all costs avoiding – and this is perhaps where I differ slightly from the rapporteur – potential conflicts arising from interests associated with national representation, for example. This centre is not in fact intended to replace the national authorities but to help them to network, obviously, with the competent Community agencies like the European Food Safety Authority, the European Drugs Agency and, of course, all the national authorities.
As regards the choice of headquarters, I hope it will be as operational as possible and that we will avoid fruitless arguments. None of this, though, will do any good unless we apply our European research efforts to all these health questions. As we are always saying in this Chamber – my fellow Member Mrs Roth-Behrendt said it just now – we would like the Member States to listen to us at last.
Mr President, Commissioner, recent developments in the health sector have shown that one Member State alone, even if it has all the necessary means, cannot efficiently address all the threats. The transmission of epidemics is facilitated by movements of populations, environmental and social changes, globalisation and war. The Community, alongside its obligations which derive from the Treaties, must also respond to citizens' concerns. That is why the creation of a centre which will focus on prompt diagnosis and on evaluating and publicising existing and re-emerging risks to public health in a fast, flexible and efficient manner is long overdue.
The European Centre for Disease Prevention and Control will coordinate and reinforce the work of the European Commission, the Member States and the Network for Epidemiological Surveillance and Control of Communicable Diseases. It will operate in cooperation with all the existing services involved in public health, such as the World Health Organisation and the European Food Safety Authority.
On behalf of my group, Mr President, and following recent developments – I refer to the previous debate which we had on bird flu – I should like to emphasise that we agree with the rapporteur's proposal to close the matter at first reading and for the centre to open in 2005, even if we are not entirely satisfied with the Council's positions. However, I should like to thank the rapporteur for accepting my proposals to extend the scope of the regulation to other serious health threats and not just communicable diseases. I should also like to thank him because he accepted the need for the repercussions of recent epidemics on both physical and mental health to be recorded and handled appropriately. For funding, Commissioner, it is vital that the Centre have its own line in the budget and appropriations which will allow it to respond to its difficult mission.
Finally, I should like to congratulate and thank the rapporteur once again.
– Mr President, Commissioner, as others have already said, a little under a year ago in this very place, when the SARS epidemic was at its height, we called for the creation of a European centre to deal with modern day epidemics; so far as its tasks were concerned, at any rate, it would be modelled on the Atlanta CDC. Obviously this was something that needed to be done at European level, first and foremost because no fewer than 19 new emergent and fatal viruses have appeared since 1976, viruses that know no frontiers and move as fast as an aeroplane: Aids, the Ebola virus, the West Nile virus, SARS, to name but a few.
It is something that needs to be done at European level, too, because this is where Europe’s health must be defended whenever that can and must be done better here than at the other levels, be it local authorities, regions or states. And that is clearly the case now, when we are having to combat these viruses that are transmissible to man. The epidemic of atypical pneumonia has confirmed the courage of those researchers and doctors who have risked their lives to alert the international community, and even if Europe has escaped relatively unscathed in this case, we must remain vigilant. SARS has not been wiped out and, as many have said this morning, other viruses are lying in wait for a new mutation that will make the leap to man, like bird flu.
That is why common sense, the relevance of the proposals made by our rapporteur, Mr Bowis – whom I also want to thank warmly here – and the quality of the compromise reached with the Irish Presidency require that tomorrow we applaud the rapid creation of this European Centre for Disease Prevention and Control.
As I was saying, this organisation will have many precise and vital tasks: the ability to respond swiftly to a viral epidemic or one deliberately caused by a bioterrorist attack, information to the public on all the risks of contamination, greater international cooperation, chiefly with the WHO of course. This centre will also – and I am not the first to say or reiterate it today – (and why not?) have to create a European network of laboratories and contribute to the search for vaccines for these diseases that are still resistant to antibiotics. The marketing of an antiviral vaccine or antiviral drugs is always a race against the clock and sometimes takes decades. That is why it is essential that we continue to invest as much in screening tests, I should say, as in inactivation technologies. In this connection, I note Commissioner Byrne’s commitment – as he said just now – to push the limits of the Treaty as far as he can in the matter.
Meanwhile, in the short term, in 2005 that is, the Europe of the 25 will have its Disease Prevention and Control Centre, and we must look beyond that very strong signal to the sign of a Europe of health that is advancing.
Mr President, I would like to begin by complimenting Mr Bowis on the professionalism, determination and timeliness with which he concluded the drafting of this important report. I also congratulate the rapporteur on his immense efforts in negotiations with the Council to reach an agreement at first reading. I believe, in fact, that it is of the utmost importance that the Centre is operational as soon as possible in order to guarantee the health monitoring and the rapid alert system which must be provided by the Union in order adequately to tackle the challenges brought about by its imminent enlargement and by a globalised world which is increasingly unprotected against the spread of diseases still unknown to us: SARS in 2003 and the very recent bird flu are specific examples. I therefore consider that 1 January 2005 has to be the ultimate deadline for the launch of this Centre.
Another point that I would like to stress is the initial and refresher training for all health personnel in the Member States of the Union, and the Centre should be responsible for this. Ready for the entrance of ten new countries, the Union should aim to provide all health systems with the instruments, means and knowledge to create an effective synergy between all Member States and, in that way, to guarantee the coherence of the Union’s action proposed by the Centre.
I will conclude by mentioning that the ability to respond adequately to an international health threat depends, to a large extent, on pre-emptively adopting preparatory plans for rapid action, coordinated at European level. The Centre should provide this essential service.
Mr President, today is an important milestone because, after many years of debate and findings on the need to reinforce the Union's ability to take prompt, coordinated action on public health threats, we are finally discussing the setting up of the European Centre for Disease Prevention and Control.
Over the last twenty years, there have been reports of thirty new infectious diseases, or variations on old diseases caused by mutating viruses, or even the re-emergence of old diseases such as tuberculosis, to give but one example.
All these crises in the public health sector, such as SARS and bird flu recently, have highlighted the weaknesses and gaps in existing structures. I hope that the Centre, with its small but adequate scientific operating structure, will be able to plug these gaps efficiently. However, if its work is to be satisfactory and efficient, it must be the central reference and coordination point for all the national surveillance centres and reference centres and laboratories of the Member States.
I should like to thank the rapporteur because not only did he accept the amendments which I proposed but, subsequently, in conjunction with them, two very important issues were approved and accepted which had not been included in the initial proposal.
The first concerns the development of the strategy of vaccinations, which are an extremely important weapon in combating the threat from infections diseases.
The second relates to the identification of topical public health issues and the promotion of the relevant, applied research, in order to reinforce our preventive capabilities and promote the efficiency of the coordinated action taken.
Mr President, I hope that we will also overcome these final hesitations and that the Centre will soon be up and running, even in its present, restricted form.
– Thank you, Mr President; ladies and gentlemen, I shall try to avoid repeating what has already been said, and also to avoid taking a diversion into discussing communicable diseases such as influenza, viruses and so on. Mr Bowis started his speech by saying that ‘he who has health has hope, and he who has hope has everything’. In that case, this morning, I feel very rich, for I have everything. I have hope, and that is everything. I have little more than that. I hope that the centre we are discussing today will very soon become operational.
Mrs Grossetête gave a very clear description of what this centre will have to be able to do in order to be effective. In essence, it will have to square the circle. With relatively few people, based a long way away in the north of the European Union, in Sweden, it will have to maintain intensive contact with all the Member States; it will have to motivate their health ministries, spend money and build up information networks, at the same time as maintaining contact with the Commission and with Parliament. Although this involves squaring a circle, I do have hope, and so, like Mr Bowis, I have everything.
I cannot do other than agree wholeheartedly with Mrs Grossetête when she says that it is important that we do our work quickly, that it is important that we get things up and running. It follows, though, that the people who work there will have to be highly independent, work in very unconventional ways and possess imagination and the ability to work on their own initiative. By no means everyone can do these things. Looking at a number of other authorities that we have set up over the past few years, I have to say that their success is not exactly self-evident.
Now there is the possibility of us coming to a different conclusion. As my fellow-Members have spoken about this Centre in great detail, I have to say what I would have liked to have seen. Hope, in my mind, is associated with aspiration. Of course communicable diseases are important, and of course the fight against them is important in terms of protecting the citizens of this European Union of ours, but let us be clear-sighted about the fact that most people in the European Union do not die of communicable diseases; they die of cancer, of heart attacks, and of strokes. How is it that it is a matter of chance whether you survive a heart attack, depending on whether you live in Berlin or in Madrid, or somewhere else? How is it that best practice in the treatment of cancer cases is not as yet established and communicated in the European Union? I regard that as an intolerable state of affairs.
I wish we had been more ambitious and had said that the least we need is to link up best practice within the European Union in order to fight the real diseases that we have to cope with at the moment. Networking would have been within the competence of the European Union, and we could have afforded it. We did not manage it the first time round, but I hope we will, at the second attempt, ensure that people’s recovery from serious illness is not a matter of chance and does not depend on whether they live in the North, the South, the heart of Germany or on its plains, or in some other part of the European Union. Thank you.
Mr President, my colleague, John Bowis, never lets us down. He not only nourishes our souls with the aphorism he chooses in each of his reports, but he also ensures that the report is clear, detailed and balanced. Such is the case this time too.
The agency for communicable diseases will be an immensely important body in the Union as infectious diseases have proved to be a major safety risk. With the enormous publicity they attract, they must be a significant factor in the insecurity the public feel. Bird flu has been a conspicuous topic of discussion recently, and AIDS is still unbeaten, to say nothing of older communicable diseases such as tuberculosis. Furthermore, the threat of bioterrorism is unfortunately a real one, as the anthrax letters we saw in 2001 showed.
Under the Treaties the EU has a clear obligation here, and there are functional reasons that reinforce it: joint action in the preservation of public health and prevention of disease is more effective. For that reason, the aim to start the work of the agency promptly next year is absolutely the right one, and the report by the Committee on the Environment, Public Health and Consumer Policy is firmly in favour of this aim.
The regulation under discussion thus intends to establish the agency promised for Sweden in the package agreed at the European Council in December. I would hope the farce over the multiannual aspect of the decision on the package will later on mean there will be an amendment to the decision-making process; although the decision to establish the new agency is obviously governed by the requirement of consensus in the Council, such a detail as its geographical location should be decided by a majority. As far as the balance of competences of the Union and the Member States is concerned, only the former system has importance. The latter only gives rise to national chauvinism, and that should be curbed where possible by revising the decision-making structures.
Mr President, the creation of a European Centre for Disease Prevention and Control has never been so important. The recent SARS outbreak, the current threat of a biological terrorist attack and even the current Asian bird flu crisis illustrate the threat from disease in the global village that we live in today. The threat to Europe's health from the rapid spread of disease is real and present.
Every year 1.4 billion passengers fly on an international trip. Every one of them could pose a threat to global health security. If they were found to be carrying a new strain of influenza or SARS they could within a few hours unwittingly put the lives of millions at risk. Global warming threatens even Britain with diseases such as malaria, while diseases such as TB are already returning.
The correct response is not to turn our backs on the benefits of globalisation – we should not give up the opportunities presented by increases in trade and travel because of biological threats any more than for reasons of terrorism – but we need coordinated action. In today's world no one country can afford to go it alone. That is why Labour MEPs so firmly back these proposals for a European Centre for Disease Prevention and Control.
When it comes to tackling disease, Europe works. The European Commission was able to ban chicken imports from countries affected by the new strain of bird flu with immediate effect. Without the EU, it would have required an enormous effort to coordinate the actions of all 15 – and soon 25 – Member States. We need to strengthen that coordination and not weaken it through isolation. So I am pleased that Tory MEPs will also back this plan today. However, I wonder how they can square that with their own hostility to Europe and their policy of attacking the EU at every turn.
The centre will contribute to the improvement and strengthening of the prevention and monitoring of human diseases in the EU. Its technical work and research capabilities will be an asset, as will the work with the WHO. I agree that accessibility to information for the public is vital, and that is why the centre should have its own website to communicate its work and to publish its opinions.
This is one of the EU's success stories, and we should be celebrating its creation.
– Mr President, Commissioner, ladies and gentlemen, I would like to echo the thanks expressed to the rapporteur, Mr Bowis. He really did have a very difficult brief, for initially it was not clear at all that our proposal would meet with general approval; the German Federal Government, for example, was very sceptical at first. Mrs Stihler may like to note that it was, in this respect, more Eurosceptic than the British Conservatives. Mr Bowis has managed to handle such a controversial topic in such a way that we are on the verge of reaching agreement, and that it really is possible to bring this matter to a conclusion at first reading and before enlargement.
I think it was and is inconsistent for the European Union to have very strong competences when it comes to dealing with the diseases of animals, and to be able to take direct action, but that the same is not the case as regards the combating of diseases that affect human beings, and that, when human health is endangered, the first thing said is the magic word ‘subsidiarity’. I am all in favour of subsidiarity; I am not in favour of a European super-authority, nor of total harmonisation of health care provision, but this is where European action is right, as we saw from the many examples given in this morning’s debate on avian influenza. Whilst we have to use the Member States’ competences, this is something we have to bring together at the European level.
I think it right that we should take a pragmatic approach, by starting with communicable diseases – which are the most urgent problem at the moment – and then see where we go from there. I also think what Mr Trakatellis said was very important, namely that joint debate and the development of vaccination policies must be priorities.
My final comment is addressed to the Council, represented here not by ministers but by officials. Many Members of this House have made reference to bio-terrorism. Over three months ago, I addressed a question on this issue to the Council, which it should, in the normal course of events, have answered after six weeks. I am still awaiting a reply. Bio-terrorism is too important an issue for us to allow ourselves such delays.
. Mr President, this interesting debate highlights the urgency and importance of this proposal. The political pressure to have the centre set up and running as soon as possible reflects the needs and concerns of European citizens.
For the Europe of today, where millions of people cross national borders every day, we need to be in a position to take rapid, coordinated action at EU level to best protect the health of our citizens. This is precisely what the centre aims to achieve. By pooling our scientific expertise and reinforcing our rapid alert systems, the ECDC will allow better preparation and swifter and more effective responses to disease outbreaks.
In summing up this morning's debate, I would like to focus on three central issues in the proposal which have been key areas of concern: the mission and the tasks of the centre; the possible extension of its sphere of operation; and the composition of the management board. There is broad agreement between the institutions on the initial scope of the centre. We all agree that it should start with communicable diseases and be able to respond to cases of unexpected outbreaks of unknown origin. The Council and Parliament share the view that there needs to be an external evaluation to assess the feasibility of extending the scope based on the performance and impact of the centre, as resources permit.
Clearly, the budget for the centre will dictate its expansion, and beyond 2006 this has to be decided within the new financial perspectives. To enable the centre to start, and for it to make an impact, the Commission is prepared to accept this approach, but it means that when the question of the need to extend its remit arises we should – and would – expect Parliament and the Council to address such a proposal rapidly, under the codecision procedure.
As regards the organisational aspects of the centre, the proposal provides for responsibility for the day-to-day operation of the centre to be granted to the director. The advisory forum is the place for the director to seek advice from his or her peers – and the forum would ensure the shared ownership of this venture with the Member States. The Commission can accept the extension of the membership of the advisory forum to stakeholders such as non-governmental organisations and academics. It will be an advantage for the director to have broader views when developing the operation of the centre.
The management board should steer policy and make decisions. The Commission’s proposal balances this dual responsibility in a way which we consider to be the most efficient and transparent. This approach is based on the principles defined in the Commission communication on the governance of European Agencies.
In a resolution adopted last month, Parliament welcomed this communication, recognising the need to limit the size of the boards of the agencies. The Commission wants to follow a consistent approach on this matter, as currently each agency seems to follow a different path. I now note that the Council and Parliament have reached agreement on a board for the ECDC to consist of one representative per Member State, three from the Commission and two from Parliament. The Commission considers that a board of 30 members is unwieldy and may hamper the decision-making process. Although, given the competences involved and being exercised here, I agree with the rapporteur that a good case can be made for one member per Member State being on the board. The Commission notes, however, the terms of the compromise supported by Council and Parliament and is therefore willing, despite our concerns, to go along with this compromise, given the importance that it attaches to the rapid establishment of the centre.
The Commission notes that the evaluation provided for in Article 31 of the regulation will cover the working practises of the centre, including the composition and functioning of the management board.
A full listing of the Commission’s position on each of the amendments is being made available to Parliament(1). In short, this states that the Commission accepts all amendments that are part of the compromise package as set out by the rapporteur. I also join with the rapporteur in urging that amendments the package should not – and cannot – be accepted by the Commission.
I conclude by thanking the rapporteur and Parliament. When I formulated this idea in my mind some years ago, I not only got the support that I would expect from my own services, but also very strong support from Parliament. We should be proud of ourselves today. By voting tomorrow on this issue we are reacting in a timely way in circumstances where we see communicable diseases on a global basis. We have discussed it in the last debate here in Parliament. We can proudly say to our citizens that we are responding well and quickly to their needs in relation to issues associated with communicable disease.
Sometimes we can be unduly pessimistic and critical of ourselves. This is one occasion where we can stand up and say that we have done our work well and quickly, we have responded to the needs, and we can look our citizens in the eye and tell them that we have done our work well.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (Α5-0022/2004) by Mr Garot, on behalf of the Committee on Agriculture and Rural Development, on trends in agricultural incomes in the European Union.
. – Mr President, ladies and gentlemen, the purpose of the own-initiative report on agricultural incomes is to help us review the implementation of the European agricultural model based on multifunctionality and the competitiveness of farms.
Incomes are in fact the barometer of the viability of farms. Without sufficient incomes, farmers disappear and production moves away from the most fragile areas. But if farmers are eliminated and concentration accelerates, we risk moving away from the European model we advocate, which involves the presence of farmers on all territories. The analysis of incomes is therefore of obvious interest. The relevant findings for the period 1995 to 2002 are as follows. Firstly, the average agricultural income in the Europe of the 15 rose by 7% with large national variations, for example +32% in Portugal and –30% in the United Kingdom. Secondly, public support accounts for more than 50% of this figure, but its distribution is debatable. Twenty percent of farms receive 73% of aids for 59% of areas and 25% of employment. Thirdly, producer prices fell by 1.1% while consumer prices rose 11%. Fourthly, the slight improvement in this average income comes from the fact that the cake is shared between fewer and fewer farmers since the number of people working in this sector fell by 15.7% over the same period. We must therefore ask ourselves whether the phenomenon can be allowed to continue without jeopardising our European model of agriculture.
This question is all the more serious because the application of multifunctionality is going to result in higher production costs even though public support is set to decline for farmers of the 15 Member States between now and 2013, chiefly because of the rise in Community support for agriculture in the ten new countries. The European Union cannot remain indifferent to this situation. We need to give some thought to the direction of future changes to the CAP to make it consistent with the two objectives of multifunctionality and competitiveness which we have set for farms.
From this point of view, the market must tend to reward the act of agricultural production. As for public support, it must increasingly go to pay for the non-market services that agriculture performs for society.
The most recent CAP reform includes positive steps forward in this direction, especially with the conditionality and modulation of aids. With decoupling, though, the CAP is establishing historically acquired rights that will have the effect of preventing remuneration for multifunctionality for all farms on all territories. It is therefore absolutely essential to get away from these historical rights, something that will be possible gradually if modulation is substantially increased.
On the matter of market-generated income, I recommend restoring priority to pricing and market policy, taking the view that progress in product quality, necessary as it is, is only the passport giving access to those markets.
Several directions will therefore have to be opened up or reaffirmed so that the market can play its part without prices collapsing and taking incomes with them. I will quote them: ‘flexible, production-based regulation of supply; the introduction of production-based safety nets; Community encouragement of sectoral policies for a better distribution of added value; our imports should be subject to the same standards as those of the Union’.
From this report, Members will all understand that there is still a tremendous amount to be done if the CAP is to achieve its objectives. Our European agricultural model was legitimate in its conception. It must become so in reality again. That is why I regret the Commissioner’s absence from this debate all the more.
– Mr President, ladies and gentlemen, I would like to start with warm thanks to Mr Garot for his own-initiative report on trends in agricultural incomes in the European Union. Speaking personally, I want to thank him especially for his frank and constructive cooperation in the Committee on Agriculture and Rural Development.
The Member States are currently engaged in implementing as part of their national policies the Luxembourg Conclusions on reform of the common agricultural policy. Our starting point is that, in accordance with the Brussels Conclusions, the agricultural budget was capped. The funds available must from now on be shared out among farmers in the EU of 25 rather than only in the EU of 15, and moreover, must in future be more discriminatingly applied than was previously the case, so that funds from the first pillar – direct payments, in other words – are to be moved to the second pillar, to rural development. This is something that all of us in this House have always demanded.
Mr Garot’s report represents an outstanding assessment of the situation in that it analyses, in the light of enlargement, the factors on which agricultural incomes are currently dependent.
The Group of the European People’s Party (Christian Democrats) and European Democrats takes the view that there are fundamental objectives to be achieved by means of the common agricultural policy. They are as follows: firstly, to guarantee a fair level of income for those who work in agriculture. Secondly, by stabilising incomes, it must maintain agricultural activity throughout the whole area of the European Union. It is for that reason that we believe, firstly, that the retention of the level of public subsidies for agriculture is justified, in particular to reward the multifunctional services it renders to society and to ensure that farmers remain present in all regions, as is provided for in the first pillar. Secondly, we believe there is justification for the Community Budget guaranteeing employment, especially in less-favoured rural areas, and for farms to be rewarded for adaptation to society’s new demands, which is what we understand by the second pillar.
In the hope of turning these principles into reality, we in the Group of the European People’s Party (Christian Democrats) and European Democrats have tabled, in the Committee on Agriculture and Rural Development, a number of amendments, to which – as I mentioned at the start of my speech – we have been able to secure the rapporteur’s agreement. For example, our specific proposals include the introduction of a system of disaster payments, which is already the practice in other great agricultural nations. We specifically demand that a large proportion of the funds available remain, insofar as possible, in the hands of farmers. It necessarily follows that we are in favour of the norm laid down in the Luxembourg Conclusions – in other words, the single farm payment – being applied when they are implemented at national level. Our final demand is that no major distortions of competition within European agriculture should be allowed to result in the event of the exemption under Article 58 being chosen.
Let me conclude by saying that we have to bear in mind that competitiveness and multifunctionality must, again and again, be subjected to scrutiny and assessed, and that due regard must be paid to development. Without an adequate income, no farmer will be able to perform his tasks in producing food and in caring for the Garden of Eden that we still – thank heaven! – have here in Europe, in a professional manner and in line with good practice. We must therefore take the funds available in the agriculture budget and apply them, in a Europe of 25 Member States, in such a way that the competitiveness of working farmers in the market is supported. We must never lose sight of the need to guarantee young farmers a start and to offer them good prospects. These, more than ever, are the challenges we must take up. The common agricultural policy adopted in June 2003 opens up interesting ways of doing this.
– Mr President, ladies and gentlemen, I congratulate Mr Garot on his excellent report; much of what has already been said I do not need to repeat. Discussion of farmers’ incomes is long overdue; the fact is that they are far too low.
The various underlying causes I will illustrate by reference to the example of Germany. One of the most important is that farmers are still unable to command on the market the prices that they need for their products and which would be quite justified. The causes of this state of affairs can be traced back to the fierce competition between the six or seven food concerns that dominate the market, a turf war fought out to the detriment of farmers. These concerns see farmers as nothing more than suppliers of cheap raw materials. I might add that the same is true of many dairies.
To that can be added the fact that consumers, that is, most people, do not know anything about this and, indeed to some extent, do not want to. The fact is that high-quality food, for example that produced in accordance with high standards of protection for the environment and for animals, comes at a price; it is not to be had for free. Even the , the German Farmers’ Union, which represents the interests of most German farmers, has had its hand in this, for – in my opinion – it has for far too long not merely blocked or delayed important reforms, but has positively prevented some of them. Its unending lamentations, which have been its stock-in-trade for decades, about how badly-off farmers have now virtually made the public deaf to farmers’ legitimate demands and needs. Let me add that many farmers tell me these things at events once the ’s functionaries have gone.
The reforms adopted over the past year are thus all the more important to farmers; they should have been adopted years ago. The decoupling of payments from production was long overdue. Here, in this House, we have done our bit; it is now for the Member States to properly implement these conclusions and to do away once and for all with the unfair treatment of different types of farming, such as, for example, dairy cattle and arable farming. Let me quote you some figures. Up to now, 20% of the farms with 59% of the land and 25% of the jobs have been getting 73% of the direct grants, and, let it be noted, relatively little was to be seen or heard of those who are now so loudly indignant about the injustice that is allegedly going to result from the agricultural reform.
We Social Democrats support compensatory payments for farmers because they have to be rewarded appropriately for the services that they perform in the general interest within a multifunctional system and which the prices paid do not cover. This must, however, be done in accordance with transparent, open, and comprehensible rules. None of us can evade the question of what high-quality foodstuffs are actually worth to us. For the engine in our cars we buy only the best and most expensive petrol, but when it comes to the body, which is our own engine, without which we cannot exist and which is meant to work for at least 100 years without spluttering, most of us are completely indifferent to what we put into it. All that matters is that there should be a lot of it and that it should be cheap. That is not on. Even though this may be wishful thinking at present, we do believe that it would be for the best if farmers were to be able to have a good living from the prices paid for their produce. That is what we Social Democrats are working for. I thank you.
Mr President, I wish to thank Mr Garot for a valuable contribution to the debate on farmers’ incomes. Mr Garot is a committed politician on agricultural matters. He is well informed and takes a positive view of agriculture. I have to say that, as a Swede, I am rather envious. We could have done with a few Social Democrats of that kind in the Swedish Government. It would have been very useful for us.
Allow me to address a number of points I think are important. Mr Garot states that agriculture should be carried on throughout the whole area of the EU. That is very important to remember, especially when the parts of the EU concerned are those such as I myself come from, that is to say Sweden or Finland.
He also addresses another very important matter, namely the difference between cost development and price development. A discrepancy arises that can be resolved with the help of rationalisation, but not to an unlimited degree. It must be ensured that this discrepancy does not become too large. We have seen how it has increased in my own country following the latter’s accession to the EU. It is now far too large, and production is in decline.
We have defended the agricultural reform. That has been decided upon. It is not, however, good for it to be implemented at different speeds in different countries. This is important, something that is also pointed out in the report. When the agricultural reform is implemented at different speeds, there is a danger of making further changes to competitiveness or of creating an uneven playing field in the different countries where competitiveness is concerned. It is now a matter of extreme urgency to do as much as is humanly possible in terms of environmental aid and aid for rural development. As Mr Garot says in his report, there is a danger of this being undermined if the Member States are to cofinance it. This is an area I am concerned about.
I must, however, address a number of aspects of this report that I do not think are as good. It is rather anti-reform, if I may say so. The desire is to keep as many people as possible in agriculture. I do not believe that this is realistic in the long term. I do not believe it is realistic to retain far-reaching market regulation or prices set by politicians, nor to have a regulated supply of the type we have involving quotas. We must seek to reduce border protection in order to cope with world trade. Now that we are carrying out this disengagement, it would have been better if we could have done it completely from the beginning and, in fact, throughout the EU in the one go. As a result of these considerations, I and many others in the Group of the European Liberal, Democrat and Reform Party will unfortunately abstain from voting. We cannot vote in favour of this report but, in view of all the plus points I mentioned at the beginning, we cannot vote against it, either. We shall no doubt abstain from voting in the final vote, because it is only a single vote.
– Mr President, underlying the whole report is the fundamental idea that people in the European Community – and in all its regions, widely divergent in their structure though they are – have a job and hence an entitlement to an income commensurate with what they produce. If I am right in my understanding of what the rapporteur said, then it is only if that is the case that one can talk of there being such a thing as social European Union. The report rightly points out that yields vary widely across the European Union, even though Europe’s climate and other natural conditions are favourable to almost all crops.
The principal causes of the changes in costs over recent years are well-known. My expectation of future reforms is that the Commission will take more account of their ability to influence the cost structure. I also expect openings to be created for more investments, and I hope that a greater diversity of programmes will result in simplification and clarity of vision.
As in other reports, reference is made to the fact that direct payments to farmers, being factored in as sources of income, cannot simply be cut out without the loss of hundreds of thousands of jobs, and I believe, with regret, that there are those who want that to happen.
More and more people in Europe’s rural areas are doing more than one job, and so every euro that is not spent on structural planning and development in rural areas – I am talking in terms of billions – is always associated with the loss of income and jobs. This makes it important to assess whether the work and the way the European agricultural model is applied tend towards appropriate rewards for European farmers, and what is meant by that. About this, the rapporteur is rather reticent, the reason being that there is a lack of data. My expectation, though, is that, as the market organisation develops further, we will be able to answer the question of what an appropriate income for farmers actually is.
In Germany, farmers’ incomes have dropped dramatically, by 6.1% and 19.8% in the last two financial years. That amounts to an overall economic crash. This bleak state of affairs has come about for two reasons; one is flooding and drought, but – as has already been said in this debate – it has far more to do with the price war in food retailing, in which farmers are generally on the losing side.
How are the location of production, and hence employment and income, affected by the decoupling of payments and their being linked to environmental requirements – an attempt at riding two horses, in giving the market a greater role in determining farmers’ incomes while rewarding with public funds services that are no longer in demand? Will it ensure extensive agricultural land use? Far from it; it is far more to be feared that it will lead to the onset of predatory competition and that we will be facing structural changes that will leave local areas worse off. That is something I do not want.
– Mr President, Mr Garot has produced a good report, and it is to his credit that he has brought the price of produce back to the centre of the debate. Decoupling has facilitated the removal of the twofold price distortions brought about by payments, which tended to keep prices down and thus gave customers the opportunity to get their hands on cheap raw materials, in that the linking of grants to production – which was itself unequally distributed – meant that between 75% and 80% of this State aid was claimed by between 20% and 25% of farms. Now, even though decoupling is in place – and it was the right step to take – it does not automatically follow that different power relations have come into being; rather, what matters is that prices should be actively negotiated. This is not just about the distributing chains, but also about the cooperatives, some of them managed by farmers, which pursue their price and market policies in decision-making bodies, and it is about better payments for raw materials – agricultural raw materials.
You have also made it clear that we now have to talk about modulation and about different ways of distributing these funds. Modulation must link the practice of some large and rationalised farming enterprises receiving from the state a premium amounting to EUR 100 000 per worker, to the number of employees and also to the type of production. From this, quality criteria must be developed, in order that state funds do not contribute to the accumulation of assets and give the wrong stimuli to production, but instead, enable the continuation of rural production methods in Europe.
Mr President, I join in congratulating Mr Garot on his report. The recent hearing on farm income must surely have alerted all of us to the challenges facing EU farmers. It is easy to understand their frustration as they see their purchasing power eroded and their general quality of life under attack on many fronts.
Mr Garot succeeds in his report in focusing our minds on the basics of the common agricultural policy and what it is all about. We have a treaty basis for ensuring that farmers and their families are guaranteed a decent standard of living. We also have an obligation to maintain the European model of agriculture, which is based on family farm units and keeping a vibrant rural community.
Those who seek to undermine the common agricultural policy sometimes forget these basics. They forget that there is a socio-economic dimension to farming and that it is not just a business like any other sector. Mr Garot presents these facts very clearly. The fact that between 1995 and 2002 farm incomes in the European Union rose by an average of 7% highlights the very large disparities between countries, between crops and between producers. It also hides the fact that during the same period income levels have been maintained largely by a fall of 15.7% in the number of farms within the European Union. Here, surely, lies one of the most serious challenges facing the continuity of European agriculture.
Frequently farms have been able to revert to short-term measures such as foregoing necessary capital investment on farms. There has also been huge growth in part-time farming and off-farm employment. When we compare agricultural to industrial or service wages we can see that there is a continuing widening gap.
In conclusion, this report highlights important challenges that we legislators and policy-makers have to face up to. It is now essential that agricultural policy should still be used to protect and improve the incomes of as many householders as possible within the European Union and to guarantee a secure future for our farmers and their families.
– Mr President, this report is a good initiative and I congratulate its author. In fact, it brings us up to date on agricultural incomes just before the application of CAP reform and the enlargement of the European Union. It will therefore serve us as a reference document in a few years’ time, when, I hope, we shall be meeting together in this Assembly again to consider the consequences of the reform for our farmers’ incomes. Will the accession of ten new countries that are themselves highly agricultural and the alignment of European agricultural prices with world prices bring us a better future? I do not want to be a prophet of doom, but unfortunately I doubt it.
This report underlines some important facts, in particular the 7% increase in European agricultural incomes over seven years, which hides many disparities between regions and sectors and is rooted in a degradation of the European agricultural model, as the rapporteur pointed out in his address. In ten years, one quarter of Europe’s farmers have vanished, farms have become larger and production has intensified.
Some French small farmers have such low incomes that the French Government gives them access to the ‘integration minimum income’, a system of social support reserved for the most deprived. I come from the Vosges, a rural not far from here. Between 1988 and 2000, the number of farms there fell by 40% and the number of dairy farms halved. At the same time, farm areas increased 65% and the number of cows per farm 30%. This concentration in agriculture is damaging to the European family agricultural model, as the Parliamentary report very clearly shows.
Decoupled aids are not a viable solution for the farmer. According to the Nantes INRA study, in 2008 partial decoupling could result in as much as a 32% drop in simulated income for an intensive dairy farmer because the decoupled aids will not compensate for the 20% fall in the price of milk envisaged for 2006-2008.
The drafting of this report gave an opportunity to consult a number of experts on the subject. They all underlined this intrinsic paradox of the latest common agricultural policy reform. How indeed can we think of pushing up costs through multifunctionality while at the same time wanting agricultural prices to fall by bringing European prices into line with world prices? What solution is there for farmers trapped between rising production costs and falling prices. No expert has been able to tell us that.
Finally, the report explains a risk that is of particular concern to me, namely the eco-conditionality of aids for small farms, since their income is going to depend increasingly on aids, especially with decoupling. A small farmer who failed to comply with one of a very large number of directives, including the Loiseau directive, would have his aids, and therefore his income, cut off. The incomes of farmers who are already fragile and who have little capacity to invest will be reduced.
This report puts its finger on the painful points of the common agricultural policy and its latest reform, and I can only welcome these facts being brought out into the open. However, some parts of the report remain ambiguous and I cannot support them. I cannot ask the Member States, and I quote: ‘to ensure that partial decoupling is actually applied’, because I have always opposed any form of decoupling, be it partial or total. Likewise, I am not in favour of, and I quote: ‘ensuring a readjustment in favour of the second pillar’. The first pillar, which allows farmers to maintain a lucrative price for agricultural products, cannot be weakened in order to subsidise the second.
This Parliamentary report has the merit of clearly presenting some important and sometimes painful realities of the common agricultural policy. However, it includes an ambiguous support for key aspects of the CAP reform, against which my group has spoken out, and that is why I will find it very difficult to support it.
– Mr President – unfortunately I cannot add ‘Commissioner Fischler’, as his seat is empty – ladies and gentlemen, the interest of this own-initiative report on trends in agricultural incomes in the European Union lies more in the questions it raises than in the answers it seeks to give. Its starting point is beyond dispute. We can use whatever fine words we want about the European agricultural model – multifunctional, kind to the environment and animal welfare, guaranteeing food safety, covering all our territories – but if the players are not there to implement it, that is farmers with enough income to do what they have to do, to live from their activities and attract the next generation, then the model will remain a utopia, a mirage, semantics, a lie.
The problem the report describes is indeed the one we are going to have to face in the years ahead. If the average income of the Community farmer – an abstract and therefore artificial statistical concept – has not already collapsed further despite the policy of systematically cutting prices, it has been at the price of very severe restructurings characterised by a dramatic reduction in the number of people working on farms and a very rapid increase in the concentration of farms together with the intensification of production. But if we want to maintain the greatest number of farmers on all the territory of the Member States in future, we will no longer be able to have this trilogy of disappearance, concentration and intensiveness. Europe can no longer count on those types of adjustment to maintain its agriculture and develop its agricultural model. Neither can it count any longer on an increase in the agricultural budget to cover the extra costs that the new standards concerning multifunctionality demanded by society will entail. Quite the contrary, that budget is set to decline over the next ten years, with no prospect of a reversal of that trend in sight.
Unlike the rapporteur, I believe that the June 2003 reform, which was inspired primarily by non-agricultural considerations – the desire to reach a general agreement in the WTO and a desire to make budget savings – offers little prospect of a solution to the problem. On the contrary, with decoupling it is more likely to accelerate concentration, intensification and land speculation, all trends which will have the effect of deterring young people from taking up farming and accelerating the monetarisation of the sector. If we want to avoid all this, we must redefine the concept of Community preferences and we cannot put off doing so indefinitely. When there are emergent countries with structural production conditions that utterly destroy the competitiveness of European agriculture, it is irresponsible to believe that only a policy of product quality or niche products will produce sufficient incomes to enable our farmers to continue occupying all our territories while providing society with the products and production conditions it wants.
– Mr President, I should like to congratulate Mr Garot on his report. He is one of the Members of this House whom I hold in very high esteem. However, if I read his report, my criticism in this case is that the Socialist dimension is far too prevailing. Too much attention has been paid to the premiums while too little consideration has been given to the competitiveness of agriculture and horticulture. It is generally the case that the European debate on incomes in agriculture is too much dominated by the question as to the level of premiums rather than what the market problems are.
Starting with the premiums, the Netherlands receives far too small a share of the European budget. The Netherlands accounts for 7% of agricultural production in the European Union, yet only receives 2.1% of the agricultural budget and 1% of the rural development budget. This is out of all proportion. Of course, there is a reason for this. The negotiations in Berlin in 1999 were conducted by Mr Kok and Mr Zalm, neither of whom had any affinity with agriculture and horticulture. That is not only the reason why the Dutch countryside does not receive what it is entitled to; it is also the real reason why the Dutch net contribution to the European Union is so high. This excessive contribution is best remedied by giving the Netherlands a substantially higher amount for agriculture and rural development.
There is also another point that is given too little consideration in the development of agricultural incomes, namely the position of the so-called free products. The high European requirements in terms of environment, food safety and animal welfare have a knock-on effect on the cost price of – for example – meat, vegetables and potatoes, and put European agriculture at a worldwide disadvantage in terms of cost price. That is the real reason underlying a number of crises, including the current one in pig farming. My proposal is that in the case of new European legislative proposals affecting agriculture and horticulture, an income assessment should be done in order to check the true repercussions of this legislation on the workers in the fields.
Mr President, I would like to join in the general praise for Mr Garot’s wonderful report, which is as timely as it is necessary.
Mr President, Mr Garot’s rigorous analysis provides data confirming our concern at the danger posed by the reform of the CAP if its negative impact on agricultural incomes is not neutralised. I very much regret the seriously misguided and inconsistent way in which certain Members, on the one hand, heap great praise on the report because it is good, but, on the other, say that they are not going to support it.
Mr President, the fundamental objective of the CAP is to guarantee a fair standard of living for the agricultural population. Europe needs multifunctional and viable agriculture, but this means that we must protect the European model, create a system of crisis management, guarantee employment and increase the resources dedicated to the second pillar. All of this is proposed by Mr Garot in this wonderful report.
Especially worthy of note are paragraph 7 – which the Commission should apply – which points out that the costs of production are tending to increase while aid is tending to decrease; paragraph 17, which relates to guaranteeing employment; and paragraphs 24 and 25 relating to the second pillar.
Finally, Mr President, the Commission must take account of the view expressed by Mr Garot in paragraph 25 on cofinancing, as a demand which may hinder rural development, with a view to making this cofinancing requirement more flexible in the reform in the CAP.
Mr President, the rapporteur has made a really honourable attempt to embellish the common agricultural policy and its tragic consequences for farmers, but without managing to do anything more than repeat the set of arguments which the Commission has also cited from time to time in order to justify its unjustifiable CAP and its reforms. Arguments which have proven to be thoroughly disorientating and hypocritical in the past are being shamelessly used again today, precisely in order to continue the same anti-farming policy.
What social and multifunctional agriculture is the rapporteur talking about when, during the 1995-2002 reference period, the workforce fell by 15.7%, with a commensurate reduction in agricultural households? Behind it, this number conceals the abandonment of entire areas, especially in the Mediterranean countries, it conceals the increase in unemployment and migration to the towns, with all the consequential problems and with incalculable consequences for environmental protection, for which the European Commission would supposedly do anything. He notes that agricultural incomes rose by an average of 7% in the European Union as a whole from 1995 to 2002. However, this increase is less than 1% per annum, meaning that it is much less than the average increase in GDP in the European Union over the same period and it concerns an economic sector in whose products the European Union has a deficit.
In addition, no analysis is made so that we can see which holdings reported an increase in income, how many small and medium-sized farming households had a reduction and how many went bankrupt. That is because the technique of averages in a differentiated social stratum such as agriculture is the best means of muddying the waters, of hiding acute class divisions and of concealing important social problems. So exactly what social and multifunctional agriculture are we talking about when the differential between agricultural incomes per worker is over 1 to 50 and when 20% of large holdings take up 73% of direct Community aid?
The unfair distribution in Community subsidies at the expense of small- and medium-sized farmers has proven over time the capitalist nature of the CAP, the objective of which is to concentrate land and production in a few capitalist farm holdings. Of course, wiping out small- and medium-sized farming and concentrating land will be completed by the new reform of the CAP, which is even worse than all the previous reforms. Let me quote the typical example of the decoupling of subsidies from production, which the rapporteur welcomes, together with the conversion of intervention schemes to simple insurance networks and the exit of farmers from the market to become businessmen, to quote Mr Fischler.
Reality is not consistent with the contradictory and prefabricated conclusions of the report. It is so gloomy that it leaves no room even for legerdemain or for further misleading farmers. The common agricultural policy of extermination will be fought against by the small- and medium-sized farmers in my country and the European Union, who are realising more and more every day that overturning it is the only way they will survive and …
Mr President, I welcome the work of the rapporteur in bringing this own-initiative report together. It strikes at the heart of the central question facing European agriculture at this crucial juncture, namely, whether the agricultural community can expect to make a fair living from its activities.
One of the report's most illustrative points is that, while agricultural incomes rose by 7% in the EU between 1995 and 2002, this was at the expense of a 15% decrease in the number of farms. That means that small farms have been swallowed up by increasingly large farms and production that has become more intensive. With consumers demanding more information on the means by which their food is produced, this trend is one that must be addressed. Large farms, selling bulk commodities, with pollution risks and herd health problems represent a future that we must work to avoid. Whilst the figures may continue to suggest that incomes are growing, they hide the impact of increasingly intensive farming methods. This must be borne in mind each time the European Parliament – and more importantly, the European Commission – consider direct aid via the CAP. There is something seriously amiss with a system that continues to pump money into the pockets of some of Europe's largest and wealthiest landowners through lavish subsidies. The Duke of Westminster – Britain's richest man – receives EUR 1300 per day in agricultural subsidies, while small Welsh farmers are struggling to get by with as little as EUR 7000 per year.
– Mr President, nature conservation, farms as family businesses, employment, safe food – these are all objectives to which we are trying to aspire with European agricultural policy. In his report, Mr Garot was right to point out that, in the final analysis, all these fine words are not worth the paper they are written on if we do not guarantee a reasonable income for the farmer. It is not easy to interpret the statistical income data. Mr Garot concludes that over the past few years, agricultural incomes in the Union have risen by 7%. I have checked with the researchers who supplied these figures whether this is correct. They state that these figures do not take into consideration production levies, interest payable, rent and labour costs. If one looks at the actual difference in the farmer's wallet, then between 1995 and 2001, agricultural incomes in the EU did not rise, but fell, by 6%.
This resolution argues in favour of maintaining price and market policy and associated production control, with good reason. In this respect, extending supply does not, by definition, benefit agricultural incomes. If the milk quota is extended, the milk price continues to drop and the incomes of dairy farmers are put under pressure unnecessarily.
The WTO Summit in Cancun has failed. With it, a far-reaching liberalisation of trade in agricultural products has been put on hold for the time being. Agriculture is not like a bicycle shop where demand from the market can simply be accommodated. Protection remains necessary. In this respect, developing countries are better served by preferential market access to the EU than unbridled free trade. It is unfortunate that a Socialist, of all people, who, by nature, believes in a society that can be moulded to one's will, should accept the liberalisation of agriculture as a natural phenomenon. The rapporteur fears that agricultural support from the EU is losing its legitimacy in the eyes of the WTO. I do not share this fear, because as in football, it is not only about technique, but also about strategy. Otherwise, the French would never be able to take a game off the Dutch team!
I regret that in this resolution, Mr Garot is already working towards another reform: the reform of decoupled support to a form of rural policy. However much I applaud rural policy, it cannot replace European agricultural policy. Mr Garot is wrong to seize upon European agriculture's multifunctionality as an excuse for a new form of structural policy, one that has to pump money into an area on the basis of acreage instead of production value.
If we want to sustain the family business and reject untrammelled economies of scale, our policy has to be in keeping with this. This entails the capping of high company allowances and a systematic protection of small- and medium-size businesses. This, at least, is something that will be of some use to the European farmer.
Mr President, the agricultural sector of the European Union faces many problems. Greek farmers in particular are anxious about their future. They are anxious about whether to continue to farm their land or to join the queues of the unemployed in the towns. However, we cannot hope for a strong Greece unless we safeguard strong regions. And strong regions mean strong farmers.
We must apply a policy which secures farmers a decent income so that they can be master of their own land; so that they have employment, prospects, a future, a productive horizon for their children. Regions without farmers mean a country without a future. Guaranteeing agricultural incomes at decent levels is not just an economic issue. It is, at the same time, a huge social and moral issue. We therefore need to follow an organised agricultural policy which will consistently and constantly lead to the strengthening of the agricultural sector.
It is necessary, now, without delay, for us to fight bureaucracy, to simplify procedures to integrate new farmers into Community initiatives and to encourage the development of organic products with less paperwork and more support, with cheap certification of organic products and with undivided advisory support for farmers from the agriculturalists and veterinarians of the Ministry of Agriculture.
We need to give Greek farmers the optimism which they lack today, the belief that their work has a future and that their future is close to their land, with prospects, with a serious income and with dignity.
– Mr Graefe zu Baringdorf, do I take it that you are seeking the floor for a procedural motion?
– Mr President, we have had an important debate on agricultural policy, but without Commissioner Fischler. His absence has been the subject of criticism, and it is also regrettable. The Commission is having a meeting on medium-term financial planning, and fairness requires that I, on behalf of the Committee on Agriculture and Rural Development, make it plain to the House that we think it important that Commissioner Fischler should be present at that meeting. We do, though, regret that the two commitments have overlapped, it is something that we strenuously tried to avoid, but without success. It is thus that we find ourselves in the unfortunate position of having to have this debate without Commissioner Fischler.
– Thank you. Your comment will be passed on.
The debate on the Garot report will resume at 3 p.m.
We will now begin the vote, which, as you know, will be interrupted by a formal sitting.
. – Ladies and gentlemen, although I am sure you do not think this regulation is important, I propose to explain to you why it is; it is intended to ensure that the Member States forward reliable data on their financial transactions to Eurostat every quarter. This data is to include all forms of debt – in other words, not only all loans, but also general government debt. Reliable statistics such as these are meant, among other things, to help the European Central Bank to draw up its quarterly financial accounts for the eurozone. As I made clear at first reading in October, this regulation is overdue, not least because these essential items of data, which are now to be forwarded on a quarterly basis, are of decisive importance to the Stability and Growth Pact, on which is founded the stability of the euro – about which you have heard a certain amount said in recent months.
I had hoped that we could have spared ourselves a second reading, as we had obtained the Italian Presidency’s agreement to some sensible amendments, which met with the overwhelming approval of this House at first reading. The regulation could, then, have entered into force before the end of 2003, but that was not to be, mainly because a number of Member States discovered that they had not after all made sufficient preparations for the required data to be transferred so quickly. That is in fact hard to comprehend, as one would have thought that the Member States would have an interest in knowing the state of their finances every quarter.
Nevertheless, we are willing to agree to this more flexible approach to forwarding in order to avoid the further delays that would result if we were to insist on a conciliation procedure. That might well have suited those Member States that have difficulty keeping to the Stability Pact and therefore have an interest in drawing a veil over the actual level of their public debt. As we do not want to do these Member States a favour, I propose that we adopt the Common Position.
Thank you Mrs Lulling. Thanks to you, the European Parliament is now well informed. Under Rule 110a(4) of the Rules of Procedure, which you know by heart, you are entitled to two minutes.
– In view of the number of votes we still have to take,I think it reasonable to pause now that the initial votes have been taken. The remaining votes will be taken at the end of the formal sitting.
(1)
. Mr President, I have tabled Amendment No 8, which adds a new paragraph 4c, in the interests of achieving the widest possible consensus of a report that deserves support because it represents a new opening in our policy towards financial markets. I wish to change a word that will give more flexibility to the report and make it acceptable to more colleagues.
I will read the amendment: 'Calls upon the Commission to undertake all necessary steps, including in particular a cost-benefit analysis of the effects on European capital markets, to assess the establishment of a competent European Registration '. This word replaces 'authority'. The rest remains unchanged.
This change gives the flexibility desired by certain colleagues and I look forward to their support.
– Very well, Mr Katiforis. Your proposal related therefore to Amendment No 8. Firstly, we have two others to put to the vote. When we arrive at Amendment No 8, I shall ask, in accordance with the procedure, if any Members are opposed to your oral amendment being taken into account.
I see that Mr Gollnisch is aching to say something. If it is not genuinely about a procedural motion, I shall switch off his microphone immediately.
– Mr President, if referring to the nature of the rules whereby our Assembly arranges to hear Heads of State speak is not a procedural motion, then I do not know what is. In any case, I shall be brief.
I think that, of the foreign Heads of State received by our Parliament, many – beginning with Mr Bouteflika – have not, to say the least, been the representatives of completely democratic regimes …
– Mr Gollnisch, I had warned you. I do not see to which rule of procedure you are referring. This is not a procedural motion; it is a political remark, and you do not have the floor.
. Updating and harmonising social security systems are crucial issues for the Member States and hence the need to support initiatives that will help them to achieve these aims. The Social Protection Committee, which is intended to promote cooperation on social security policies between the Member States, the candidate countries and the Commission is one such initiative and therefore won my vote.
The committee must monitor the social security situation in the Member States and changes in this situation. It must present reports, specifically on situations of poverty and social inclusion – deliver opinions, establish contacts and cooperate with the relevant bodies in this field.
I would stress that greater priority must be given to Parliament’s role. The committee should inform Parliament in an efficient way so that Parliament can follow up this issue and Parliament’s position must be taken into account in all the activities of the Social Protection Committee.
Lastly, I would emphasise that the gender balance must be respected in the composition of the Committee Delegations.
. This amendment on the Social Protection Committee, which was established by Council decision of 29 June 2000, is of a basically procedural nature. It was brought about by the entry into force of the Treaty of Nice, on 1 February 2003, in particular by the new legal basis set out in Article 144 thereof, with the Commission and Parliament having taken the opportunity to make some changes to the approach they had adopted previously.
One of the proposals that the EP has adopted and which I tabled in the Committee of Employment and Social Affairs seeks to ensure that the joint report on social protection pays ‘particular attention to poverty issues and to progress in social inclusion within the EU Member States and in the accession countries’.
Proposals seeking to incorporate the gender dimension horizontally into the committee’s duties, and to report on problems specifically affecting women were also adopted, particularly on the feminisation of poverty and the changes in family models. I therefore believe it is important to establish indicators broken down by gender and to focus on the individual rather than on the household.
. The Treaty of Nice provides for establishing a Social Protection Committee, with consultative status, to promote cooperation in the field of social protection policies between Member States and between these and the Commission. A Social Protection Committee, with a similar status and aims, was established by Council decision of 29 June 2002, and has been operational since that date. The purpose of this report is therefore essentially procedural: to establish the committee in accordance with the new legal basis. Nevertheless, we must welcome the fact that this council also has the tasks of monitoring the social situation, of promoting the exchange of good practice and of establishing appropriate contacts with management and labour. Equally to be welcomed is the call for an annual report to be drawn up on social protection and for this to be presented to the Council and to Parliament. In this regard, we believe that an effective process of informing Parliament must be established to enable it regularly to monitor social protection issues, in particular those related to poverty.
For these reasons, the report won my vote.
. As you know, the Treaty of Nice provides for establishing a Social Protection Committee, with consultative status, to promote cooperation in the field of social protection policies between Member States and between these and the Commission. A Social Protection Committee, with a similar status and aims, was established by Council decision of 29 June 2002, and has been operational since that date. The purpose of this report is therefore essentially procedural: to establish the Council in accordance with the new legal basis. Nevertheless, we must welcome the fact that this Council also has the tasks of monitoring the social situation. It will promote the exchange of good practice and establish appropriate contacts with management and labour. It will also aim for a more structured engagement with NGOs and to pay particular attention to poverty-related issues.
I welcome the rapporteur’s proposal to call for a joint annual report to be drawn up and presented to the Council and the European Parliament. This report must include a specific chapter containing Parliament’s views on social protection issues. An effective process of information shall be established to permit the European Parliament to follow matters up on a regular basis, and the candidate countries must be informed and consulted.
I voted in favour, of course.
. In recent decades, various environmental disasters have taken place, including the sinking of the , off the coast of Galicia, which has had terrible consequences as regards maritime pollution.
There is a clear need for international cooperation, because no State is able to combat the consequences of a major maritime pollution accident on its own, and the aim of this cooperation must be to prevent and effectively combat such pollution.
I must, therefore, support the Community’s conclusion of this Protocol on cooperation concerning combating pollution in the Mediterranean Sea, one of the protocols appended to the Barcelona Convention (a regionally-based initiative, to which 14 Mediterranean countries have signed up). Given its lengthy coastline, Portugal would always have to support any initiative that promotes international cooperation with the aim of preventing and combating maritime pollution.
There is no problem as regards the initiative’s compatibility with Community legislation, because this is even more stringent than the Protocol, since the Community has stepped up and strengthened its action in the field of preventing and combating maritime pollution. One example of this is the set of initiatives that we adopted here during the last part-session.
– I voted in favour of the report, for it is imperative to conduct a determined and coordinated battle against all forms of pollution in the Mediterranean.
Every day, the Mediterranean is the target of maritime hooligans who see it as a dustbin. Let us not forget that more than six million tons of pollution-producing waste is deliberately discharged into the sea every year.
Moreover, I support the European measures advanced in the field of maritime safety following the loss of the . Efforts must, however, continue unabated in order to prevent new disasters from occurring, and people, fauna and flora from paying the price.
This fight against pollution must be accompanied by a genuine preventive policy from further up the line. State port control and cooperation between the maritime police of different coastal states need to be strengthened.
The fight against those who pollute the sea must be more effective and be accompanied by heavy penalties, with all parties involved in the goods transportation chain having to assume their share of responsibility.
To conclude, I would invite the Member States that have still not ratified this protocol to do so as soon as possible.
. I welcome the measures intended to achieve closer international cooperation in combating maritime pollution. The terrible accidents that have taken place in recent decades have shown that no State on its own is able to combat the consequences of a major maritime pollution accident.
Portugal, like the other Member States of the European Union that are not part of the Mediterranean region, is not party to this regional convention or to any of the eight additional protocols. In accordance with Article 29 of the Barcelona Convention, a country must be party to the Convention in order to sign up to any of the Protocols.
These regional initiatives include the United Nations strategy to implement the Montego Bay Convention (the United Nations Convention on the Law of the Sea) and are mirrored by the Lisbon Agreement to protect the Northeast Atlantic.
Nevertheless, as everyone knows, the Lisbon Agreement has not entered into force because it has not been ratified by Spain and Morocco, as a result of the dispute over the delimitation of borders between these two countries.
. Parliament was asked to deliver an opinion on control measures applicable under the Convention on future multilateral cooperation in the North-East Atlantic fisheries, ensuring a comprehensive monitoring and inspection scheme that will enable the resources in the area covered by this international convention to be exploited on a sustainable basis.
With the Stevenson report now before us, Parliament urges the Commission to be more consistent in managing sustainable fisheries, and calls for a clarification of Community competences in the field of monitoring and inspection. The report also calls for more information to be provided on the costs of monitoring and inspection services operating in the Member States.
The Convention on future multilateral cooperation in North-East Atlantic Fisheries (NEAFC) provides for a mechanism to ensure the monitoring and inspection of fishing grounds. The European Union chose to divide this task between the Commission and the Member States. In practice, however, this situation has led to problems in implementation, and to some constraints, which are to be expected when responsibilities are divided. Without completely rejecting the system chosen by the EU, Parliament must exert pressure to ensure a greater clarification of the competences of each party, the Commission on the one hand and the Member States on the other. One such clarification might involve creating a Community Inspection Agency.
– Mrs Stihler, as this is a report that falls under Rule 110 (b) of the Rules of Procedure, the explanations of vote can in theory only be given in writing. Having, however, made the mistake of giving the floor to Mr Fatuzzo, who was in the same position as yourself, I am happy to give it to you.
Mr President, with regard to the Kindermann report, many of my constituents are concerned about the unnecessary killing of dolphins and porpoises in Europe's seas. It is time for us to act swiftly. That is why the Kindermann report is so important. I am certain that these measures will make a real difference: a general restriction on the length of driftnets in the Baltic Sea from 1 July 2004, a further reduction in driftnet fishing by 1 January 2007; the compulsory use of acoustic deterrent devices and the introduction of a comprehensive system for monitoring the levels of dolphins and porpoises. These policies show why it is important to have a common fisheries policy and if these measures become part of that policy, we will then have the full force of the law across the 25 Member States. That shows just how important the EU and its enlargement into Eastern Europe are for all of us concerned about the environment.
. The aim of this regulation is to reduce the incidental catching of cetaceans such as dolphins and porpoises in fishing nets, which is threatening the conservation of this species.
There are insufficient data to enable a precise calculation to be made of the number of by-catches of cetaceans in fishing nets and of the impact of these catches on populations. There are, however, scientific papers proving that the majority of the fishing nets most commonly used in Europe are responsible for some cetacean by-catches.
By establishing new measures designed to combat cetacean by-catches, this proposal for a regulation not only provides a response to the scientific papers but also makes a significant contribution to eradicating catches of cetaceans whose conservation would otherwise be threatened. Hence my vote in favour.
. I support this proposal for a regulation, which seeks to establish measures to combat the incidental catch of cetaceans such as dolphins and porpoises, during fishing activities, with the corresponding amendment to Regulation (EC) 88/98.
In fact, although the conservation of cetaceans is subject to protection under the 'Habitats' Directive, the measures contained therein have not proven sufficient to guarantee an appropriate level of protection.
Because the most serious problems appear to be caused by gill-nets and drift nets, I believe it would be appropriate to lay down rules and limits on the use of these fishing techniques, and I therefore endorse the proposals tabled to this end.
Nevertheless, and despite the findings of some existing scientific papers, I regret the fact that there are no more precise data that would enable a precise calculation to be made of the number of cetacean by-catches, and the European Union must strive to remedy this lack of information as a matter of urgency. We must, in fact, obtain reliable data on population units and on the incidental catches of cetaceans in various fishing grounds and at a later date, draw more wide-ranging conservation measures.
. I voted in favour of this Commission proposal, the aim of which is to protect deep-water coral reefs from the effects of trawling in an area north west of Scotland.
Incorporating environmental requirements into the common fisheries policy also involves adopting measures designed to minimise the impact of fishing on marine ecosystems. Recent scientific reports have shown that some deep-sea habitats are in need of protection against mechanical erosion caused by fishing gear.
I therefore support the Commission’s ban on using these drift-nets in the Darwin Mounds.
Adopting this measure will bring substantial environmental benefits, without having a significant impact on the fisheries sector, because fishermen will be able to continue using drift-nets outside the fishing zone containing the Darwin Mounds, or, within the protected zone, using towed nets that do not come into contact with the seabed.
The Attwooll report on the protection of the Darwin’s Mounds coral reefs from the effects of trawling has ceased to be so discriminatory and disproportionate in three crucial areas, thanks to the amendments that I tabled with the Committee on Fisheries and that have been adopted.
The Commission wanted to ban recourse to deep-sea trawlers well beyond the area of distribution of the Darwin’s Mounds. The text now refers to the 2002 Advisory Committee on Ecosystems (ACE) report in order to define this area which, in fact, covers two distinct zones ten times less extensive than that defined by the Commission.
Deep-sea trawlers were accused of systematically destroying the corals. It is now laid down that the measures provided for must relate exclusively – and avoiding any combination – to ‘fishinggear likely to cause real damage’. Finally, there is a demand for the interested parties and the regional advisory councilsrun by fishing professionals to participate in the decision-making process.
The issue of the legal and economic uncertainty involved in the application of the Habitats Directive to European waters arises again, however, in connection with the Commission’s new bans on trawling in various sectors around the Azores, Madeira and the Canary Islands.
In the vision that I had, Mr President, Mr Pannella was condemned to go on strike about a hunger strike, that is to say he was condemned to eat, to eat and get fatter and fatter. Then Mr Pannella said to me: ‘Please wake up Mr Fatuzzo, for you it is a dream, you were dreaming, but for me it is a nightmare!’ I therefore had to vote in favour of the report so as to protect poor Mr Pannella.
. The outermost regions (ORs) have specific structural and socio-economic conditions, which can result in permanent economic handicaps, including economic dependence on a few products and limited access to markets. Their economic activities are based chiefly on tourism, agriculture and fisheries, which is the case of the Autonomous Region of the Azores and of Madeira. This own-initiative report, which I believe is broadly to be welcomed, is, therefore, important.
I agree with the need to ensure that Article 299(2) of the EC Treaty constitutes the legal basis for all measures relating to the ORs, including the fisheries sector. I also agree on the importance of the compensation scheme for the additional costs incurred in the marketing of certain fishery products and with increasing the budget of the POSEI programmes. Aid must also be maintained for renewing and modernising the local fleet, for increasing the eligibility of new species and for fishermen’s active participation in the common fisheries policy.
The most pressing requirement for maintaining the fisheries sector in the ORs, however, concerns the management of fishery resources, ensuring that only local fleets can fish in their exclusive economic zone, as the rapporteur advocates, to some extent, in paragraph 12. We must obtain detailed information on the state of fish resources in the ORs, particularly of Black Scabbardfish.
. This report is based on the premise that the common fisheries policy (CFP) does not pay due attention to the specific interests of the outermost regions.
The rapporteur rightly believes that there is, in many ways, a conflict between the CFP on the one hand, which was planned with the interests of continental Europe in mind and which applies to the outermost regions because of their status as an integral part of the Community, and, on the other, the specific needs of the outermost regions which came into being as a result of their specific geographical, economic and social characteristics. It should be added that the reform of the CFP has also failed to take due account of the needs of the regions in question.
In this context, we must establish a number of priorities reflected in various support measures, which warrant our attention. First of all, increasing the eligibility of new species of fish from the outermost regions and maintaining aid for the construction of new vessels after 2006. Next, increasing, as a matter of urgency, scientific research into fishery resources and finally creating fishing zones reserved exclusively for local fishermen.
I have voted in favour in order to support this consistent policy, which seeks to meet the needs of the outermost regions.
. I agree with this own-initiative report that raises the issue of the impact of the common fisheries policy (CFP) on the EU’s outermost regions.
As the rapporteur rightly points out, supported by Article 299(2) TEC, due to factors such as climate, topography, geographical location, small size, remoteness and economic dependence on a small number of products, the outermost regions have very specific structural, social and economic conditions.
I therefore share the rapporteur’s opinion emphasising that adapting the CFP to the needs of these outermost regions must be done systematically and that defining a coherent and structured policy in this field is much-needed.
Financial aid must be granted to those regions as a means of compensating for the additional costs incurred in marketing their fishery products and the funds that are provided should be better used.
I also greatly welcome the idea of establishing a fishing observatory in each outermost region, both to supervise fishing activities and to ensure better protection of fish resources and the environment.
Mr President, we are talking about the ACP-EU Joint Parliamentary Assembly, one of the Members of which is, as you know, the Bahamas.
In 1965 I found myself in Nassau, the capital of the Bahamas; Paradise Island, a fairy tale place for tourists to the Bahamas. I was a little younger than I am toady; by the sea I met a young Bahamian who said to me: ‘I hear that you will become a Member of the European Parliament and I will be Co-Presidentof the Joint Parliamentary Assembly’. ‘So, be sure’, I said to him, ‘to think about pensioners, also the pensioners of the Member States that you will represent, and remember to set up a Committee on Social Affairs and the Environment’. This is something that he did, and so I voted in favour.
We have of course voted against the report on this so-called ACP (African-Caribbean-Pacific) – EU ‘Joint’ Parliamentary Assembly. This is just a pseudo-parliamentary front for unequal relations and, in fact, for the plundering of these regions of the developing world by the European imperialist powers.
. Like the rapporteur, I welcome the adoption and the implementation by the Joint Parliamentary Assembly (JPA) of its amended Rules of Procedure, intended to streamline its activities.
Particularly significant is the setting-up of three standing committees, which could help the Assembly to become a genuine parliamentary assembly.
I believe the attention the JPA has paid to the rights of children and in particular to child soldiers, is to be lauded, as is the positive influence that its report had on this matter in the Council, which resulted in strategic guidelines being adopted on the unacceptable use of children in armed conflicts.
I must, however, express my frustration at the JPA’s inability to exert any positive influence over the situation in Zimbabwe.
The JPA must strive to be more effective and efficient in preventing conflicts, become more actively involved in monitoring electoral and democratisation processes and promote the involvement of civil society in the work of the Joint Assembly and its standing committees, particularly when the JPA meets in ACP countries.
Despite my reservations arising from the conviction that the JPA could be more ambitious in these fields, I share the rapporteur’s view that these developments are broadly to be welcomed.
I am therefore voting in favour.
Yesterday, Mr President, I closed my eyes for a moment to think about how I should explain my vote in favour of the Bowis report on disease prevention and control. With my eyes closed, I saw that Mr Bowis, in the next legislative period, had become EU Commissioner for Health and, with his usual commitment and professional ability, had succeeded in obtaining a huge financial and organisational undertaking to prevent a good many diseases for EU citizens, thus reducing health expenditure across Europe, as well as disability pensions, without needing to reduce the budget for pensions and so harm pensioners.
This is why – with the hope that this really happens– I voted in favour of his report.
We Moderates believe it is one of the European Union’s tasks to prevent the outbreak of serious infectious diseases and, when they do occur, to coordinate the response. With freedom of movement within the EU and rapid ways of transmitting infections across its borders, a European Centre could quickly take action to reduce and limit the effects and spread of outbreaks of disease.
We think it inappropriate to extend the Centre’s competence to include general public health issues.
We believe that the Commission’s proposals on important points are better than the European Parliament’s proposals, which is why we choose to support the Commission’s proposals.
. I very much support the report by the rapporteur which sets out the need to set up a European Centre for Disease Prevention and Control within the territories of the EU. This centre will be funded from the EU Budget and will come into existence next year.
As we are aware there is an EU Communicable Diseases Network which has been in existence since 1999. It has acted as a channel for occasional cooperation between Member States when they take measures against epidemics and other health risks. An example of this would be the cooperation that was put in place for the different Member States of the EU concerning the fight against SARS last year.
However, several studies have revealed the long-term limitations of this arrangement. We are aware that diseases such as AIDS, Malaria and Meningitis have no frontiers. They spread with increasing ease around the world as a result of population movements and the expansion of trade. The only concerted action by countries inside and outside the European Union can hope to check these dangers effectively.
The aim of the new centre is to overcome the problems of the present arrangements and to develop and implement projects more coherently across the territories of what will be the 25 Member States of the EU.
. I congratulate Mr Bowis on his excellent report on the proposal for a Parliament and Council regulation establishing a European Centre for Disease Prevention and Control, which has my support, especially as it is designed to improve communication, coordination and cooperation with the Dedicated Surveillance Networks.
Establishing a European Centre for Disease Prevention and Control will enable the EU to draw up a long-term plan for Public Health, to respond quickly to epidemics and to react effectively to any potential outbreak or other incident, without teams in different Member States duplicating work.
. I believe that communicable diseases constitute an extremely serious threat to the health of citizens and therefore support the Commission proposal to increase the means to effectively control such diseases, specifically by creating a European Centre for Disease Prevention and Control, which would bring together epidemiologists, public health experts, microbiologists, logistics specialists and doctors.
The European Union must strive to improve cooperation and coordination between Member States in monitoring diseases. The case of the atypical pneumonia (Severe Acute Respiratory Syndrome) virus demonstrated the need for this.
It is thus crucial to create synergies between national disease control centres, ensuring epidemiological surveillance, creating laboratory networks, issuing scientific advice and having a body that can provide, at European level, an Early Warning and Response System, also providing the necessary technical assistance and information on threats to health and preparing for health emergencies.
I agree with the suggestion that this centre must have a contingency budget to allow it to address unforeseeable situations.
This centre must be created around the Community Communicable Diseases Network that comprises designated national bodies responsible for communicable diseases within Member States.
I voted in favour.
Mr President, one of the reasons why we abstained in the vote on this motion for a resolution was because we did not find the slightest mention in it of the grave discrimination contained in the Slovenian legislation on compensation – legislation that penalises refugees and their children for the terrible events that took place in the post-war period in these countries. Today, 10 February, is the second time that a day of remembrance has been celebrated in our country. On behalf, too, of a Member here today, the MEP Mr Gobbo, I would like to mention the flight of 350 000 of our compatriots that were driven out of their countries and, above all, the sacrifice and the tragedy of the more than 10 000 people thrown – in many case when still alive – into caves and ditches in these countries: a tragedy affecting the Istrian, Giuliano-Dalmatian and Fiumano peoples and which is still present in the lived experience and the suffering of these lands; a tragedy that Europe too should remember and commemorate. It is another holocaust that calls to mind the tragedies of totalitarianism of the last century.
. We MEPs of the Communist Party of Greece voted against the motion for a resolution on the 60th session of the UN Commission on Human Rights because, generally speaking, the resolution proclaims the ΕU to be the 'honest' judge of respect for human rights but says nothing about the blatant violations of human rights within the ΕU: persecution of trade unionists, electronic files, monitoring personal life on the pretext of combating terrorism, infringement of the rights to housing and work and equal access to health care, education and social welfare, taking away physical integrity and life in the workplace for greater profit etc.
And:
- the resolution criticises the Commission on Human Rights for becoming highly politicised, obviously implying that the refusal by the majority of its members to satisfy the demands of the ΕU and the USA to condemn states and precisely serving their ideological and political expediencies (Cuba, China, North Korea, Vietnam, Belarus etc.);
- it avoids firing on the USA, where executions and blatant violations of human rights are a daily occurrence;
- it proposes a 'fair' trial for Saddam Hussein, while not only does it not propose a trial for Bush, Blair and their accomplices, it also proclaims them as guarantors of justice;
- human rights are again being 'exploited' to pave the way for the CFSP, in other words military intervention.
. The question of human rights is one to which we could never be indifferent, yet this does not give us the right to give lessons on human rights. It does, however, give us sufficient moral authority to refuse to accept other people’s criteria for determining whether behaviour in the area of human rights is good or bad.
Our abstention, far from being tantamount to indifference, is intended to show how important the question of human rights is to us and how we do not accept the approval of resolutions that are based on market ideology and related concepts, in which certain countries are mentioned and certain others not, in which there appear to be favourite sons and black sheep... whereas there are no prodigal sons – perish the thought! – in the field of competitiveness and productivity. We similarly refuse to accept the smokescreen of compensation, in which the inclusion of some makes up for mere reference to others. This explains our vote.
. The British Conservative delegation strongly supports genuine human rights and the need for the UN Commission on Human Rights to take a robust position to overcome abuses in many parts of the world. We therefore welcomed many aspects of the resolution, not least the concern expressed at the lack of action over Zimbabwe. However, we do not support the one-sided statement regarding the situation in the Middle East which makes no mention of the appalling terrorism against Israelis; the unrealistic and broadly unsympathetic attitude to strong counter-terrorist measures; or indeed the unquestioning approval of the Rome Statute of the International Criminal Court. We therefore abstained on this resolution.
Mr President, Mr Katiforis presents a report on the role and methods of rating agencies. Also in this case, when I closed my eyes, I saw Mr Katiforis who was running and running and was breathless. ‘Where are you running?’ I asked him. He said ‘I am running so that I arrive to present my report before the collapse of Parmalat in Italy. Fatuzzo, you know Mr Mennea. Tell him to get the rating report because he will certainly run faster than me, being a Moscow Olympic runner, and he will, therefore, get to present it and get it adopted before Parmalat collapses’.
I am sorry to say that this was a dream that has not been realised: Mr Katiforis did not manage to get to present his report and have it adopted before the sad event of the Parmalat Bond collapse.
. Recent financial scandals, such as Enron and Parmalat, are further evidence of the consequences of liberalising capital markets and the role of the rating agencies that gave the creditworthiness of these giant transnationals a clean bill of health, even though they did not disclose any information on their activities. This was only allowed to happen because the rating agencies are a product of the private sector, a self-regulating product of the market that creates mechanisms to assess the creditworthiness of entities that finance themselves by collecting money from third parties, such as companies that float on the stock market and even States, in terms of issuing public debt.
Rating agencies wield great power in the financial market, since rating is a legal condition of eligibility for investment portfolios. Additionally, the ratings ‘market’ is highly concentrated and the biggest agencies, two of which have their headquarters in the USA – one gave Parmalat a positive rating – operate an oligarchy.
As a self-regulating instrument of regulation, the rating agencies serve to extend the liberalisation of the capital markets. In order to make them an essential regulating body, they would have to be regulated by public bodies within the framework of national legislation and jurisprudence.
The report manages to ask questions and make diagnoses, but does not prescribe any medicine, which only serves to encourage these self-regulating instruments.
The question is more political than technical, and, politically speaking, the end-product justifies our vote against.
Knowing that I was to vote on the activities of public utilities in developing countries – and I said I would vote in favour – many pensioners that were listening to me in Milan, last Saturday, urged me to discuss the possibility of ensuring that, in European Union interventions in developing countries on issues of public services, pension systems in the said countries are improved, given that we are not managing to give more to pensioners in Italy and in Europe, nor, in particular, to do our best to ensure that widows have 100% of the pensions of their late spouses and that all those that work have 120% of their final salaries.
– The rapporteur acknowledges that the privatisation of state-owned enterprises and of public services in poor countries – privatisation desired and imposed by big Western investors and by the states that defend their interests – has helped increase poverty in the developing countries.
Now that the European Commission, which is among the guarantors of the interests of big European investors, seems to be advocating more diversified forms of privatisation in these poor countries, to their disadvantage, the rapporteur openly backs its recommendations. Well, we, on the other hand, do not.
We are, on principle, opposed to the open or creeping privatisation of public services, for it leads, always and everywhere, to a deterioration in the populations’ living conditions. In poor countries, this drastic impairment of peoples’ conditions of life, and even of survival, is all the more appalling in that, as the rapporteur acknowledges, it is aimed at depriving what are already some of the most destitute peoples on the planet of the very little that they have, a process that is to the sole benefit of the Western multinationals which, for their part, make more profit than they can cope with.
We have therefore voted against this report.
.– To economists, major profit-making international businesses, based in Europe, America or Japan, are often the benchmark for the developing countries, which would automatically prosper if those businesses were given the freedom to take over loss-making activities and export raw materials. This assumption is short-sighted. For centuries, the economy in those countries was controlled by the north, as a result of which they were forced to produce cheap products for the market of rich countries, to the detriment of their domestic economy and the provision of services to their own people. To a large extent, following the removal of colonial government, they have themselves had to develop and extend provision in the fields of education, health care, public transport, house building, postal services, electricity, drinking water, telephone and sewage. Generally high development costs and low profit expectations have meant those sectors did not initially appeal to foreign private companies. Moreover, we saw that, in the nineteenth and twentieth centuries, the early development of industry in Japan was possible only thanks to state-owned companies that were privatised only after they had become profitable. That is why it was useful that the Committee on Development and Cooperation not only considered privatisation and full liberalisation but also the provision of services, poverty reduction, small businesses, cooperatives and a sustainable role for government initiatives. It is lamentable that today’s plenary has seen the Christian Democrats standing in the way of a majority for these instruments against poverty and underdevelopment.
. The rapporteur’s endeavours in this apparent ‘mission impossible’ to give words their real meanings is worthy of praise.
The term ‘cooperation’means supporting the development of companies in third countries, as suggested in the title of the first communication that laid the basis for the report; it also means reforming State-owned companies, which are the basis of public services in these countries, and the need to assess all possible solutions, as suggested in the title of the second.
Such support is, however, straitjacketed by the predominant concept of companies that can only be regulated by the market, which has adopted the predominant strategy of structural adjustments, the predominant solution to which is to dismantle and privatise public services.
The rapporteur questioned ideological concepts and raised questions from a perspective that was not strictly commercial. It is significant that he referred to the water supply and drainage, to education and to health services, which, in his opinion, should fall within the competences of the State and local authorities.
For local investors and SMUs, in the case of privatisation, to proceed as a matter of priority with the proposal that each TNC should commit as a minimum investment 0.7% of its gross turnover or 5% of its net profit into new investments, as Offset projects in these countries each year, in the context in which we live, is verging on provocation. This is how this report was greeted by political forces that felt threatened by the presence of a rapporteur tabling alternatives to improve what had appeared incurable.
All the Christian Democratic proposals by the Group of the European People’s Party (Christian Democrats) and European Democrats having been, in principle, adopted in plenary, thereby considerably improving the content of the report, I have voted in favour of the latter in the final vote.
The fight against poverty is the main objective of EU development policy. History shows that state monopolies have often led to economic inefficiency, mismanagement, corruption and injustice in developing countries.
Particularly in the case of services for the benefit of everyone, such as the supply of water and energy, together with education and health, the state sector has failed in the majority of these countries. Reforms in this sector can therefore contribute to improvements and growth. Through a number of amendments by ourselves in the PPE-DE Group, this is clearly shown by the report. The report is therefore in line with the Commission’s assessment that the fight against poverty can only seriously be taken up through the objective consideration of all the alternatives for reform with a view to increasing economic growth and countering corruption.
Monopoly situations, be they public or private, must be replaced by competition and diversity with a view to increased fairness and better economic management. Clear legal framework regulations must stand as guarantees of the right to services for the benefit of all. Small enterprises can operate as important engines of growth in the developing countries and should therefore be supported financially and through technical aid.
. Delays have occurred in transposing this directive into national law in some Member States, which shows the problems that its implementation has generated, particularly in industry. This has led the Commission to embark upon a wide-ranging consultation process with all those concerned. We will not know, therefore, about the actual transposition of the Directive until Member States have submitted their national reports.
Although the directive has been in force since October 1999, in new installations and existing installations where the operator intends to carry out significant changes, a transitional period has been granted until October 2007, which requires special support to be granted to industrial SMEs and to farmers.
The integrated prevention and control of pollution, which is the aim of this directive, can be achieved with a permit system for installations, which we welcome. Different circumstances must, however, be taken into account and the most contentious areas of the directive must be clarified, in order that we find acceptable solutions.
. I voted in favour of this resolution. Ever since the Gothenburg Summit the EU has been proposing ‘sustainable development’, which is the only guarantee of human development that deems respect for the environment as an essential prerequisite for rapid progress. I therefore consider it to be extremely important that we proceed responsibly – as in the question before us today – towards implementing and transposing directives that lay down this intention in law. Concepts such as ‘cross-compliance’ in the technical conditions of operating licences, sharing best practices and defining best available techniques (BATs), are just some of the ways in which we can ensure the integrated prevention and reduction of pollution resulting from a wide range of industrial and agricultural activities, and in which we can reach a higher level of environmental protection. Within the framework of the 1996 Directive under consideration, a system of permits for new installations is established, which forces operators to adopt pollution prevention measures. It also urges all installations to comply with the same rules from 2007 onwards.
I agree with the rapporteur when she stresses the importance of forcing Member States to present their plans for assessing transposition (also by 2007) as soon as possible. For this purpose, a ‘Guidance Document’ clarifying the definition of ‘installation’ and other key terms would be most helpful …
The ICES (International Council for the Exploration of the Sea) operates today as an important independent organisation, based on national research institutions. There is therefore no reason for the EU to seek membership and appoint people to work in the ICES.
Firstly, it would place a question mark over both the ICES’s and the Commission’s independence, since the Commission is the main user of the ICES’s results.
Secondly, there is a limited number of qualified researchers. If the Commission is to appoint researchers to this task, it will lead to a drain on the national institutions, for the simple reason that the Commission pays better.
The June Movement’s three Members of the European Parliament, Ulla Sandbæk, Jens-Peter Bonde and Bent Hindrup Andersen, chose to vote against the report, a decision for which the following explanation of vote was given.
In principle, the June Movement believes that all attempts by the EU to dominate the ICES should be voted down. This ought to be a national concern.
The June Movement believes it would be better if the EU were to call upon the nation states to increase their scientific capacity in relation to the ICES and, if need be, to coordinate research efforts in the area.
. In order to ensure the sustainability of fisheries resources, it is important that we are provided with detailed information and credible scientific opinions regarding the current state and ongoing development of these resources. The overriding concern is reliability of information, which has often been called into question, thereby creating unwanted tension between investigators, scientists and fishermen.
There are therefore two crucial issues:
- The first entails fishermen taking an active role in the management of fishing effort and participating in the evaluation of studies into resources in conjunction with investigators and scientists. Fishermen have the most to gain from the sustainability of resources and from stock recovery measures. It is therefore important that we create suitable bodies that enable effective communication between all those concerned;
- The second entails a thorough evaluation of the socio-economic impact of stock recovery measures or measures aimed at reducing the fishing effort. The implementation of these measures, which is sometimes voluntary on the part of the fishermen, as happens in Portugal in the case of sardines, requires compensation at public, national and Community level.
It is also necessary to increase EU funding in research in the fisheries sector and to create the material and human conditions required to improve scientific advice.
. Scientific research has become an essential instrument in implementing the common fisheries policy and is crucial to the sustainable management of resources.
The limits placed on fishing in the EU have had devastating socio-economic consequences. Portugal has been particularly hard hit by such measures, especially in the conversion of activities and in the destruction of large parts of the national fishing fleet.
I see the consequences of fisheries management measures every day in the ports and fish markets of my region and I am furious that the Commission continues to pursue the same policy, without having any evaluation carried out into the socio-economic impact of implementing these measures. It is therefore important that these special arrangements, given their irreversibility, are duly justified in thorough scientific reports containing highly credible information on the development of resources.
Given the lack of objective information, current scientific reports give rise to conflicting interpretations on the part of Member States, thereby counteracting the effects of measures to protect fisheries resources.
I should like to take this opportunity to welcome the work of the rapporteur. I share his concern about the lack of scientific advice on fishing, and about the scarcity of financial and human resources. I also endorse the need to strengthen the ties between science and industry, thus giving the final results greater practicability.
. The report drawn up by Mr Lage addresses the important question of the credibility of scientific opinions used in fisheries management, given the frequent differences of opinion between scientists and fishermen regarding the current state of fisheries resources. EU measures based on scientific advice can have a devastating impact on fishing communities. It is in this light that we see the importance of this issue and the need to improve the quality of this advice.
Mr Lage’s warning therefore gives the Community the opportunity to base the common fisheries policy on more accurate, more timely advice, thereby leading to a stronger scientific basis than has thus far been detected.
It is unacceptable that we continue to see the ‘Commission’s apparent unwillingness’, as Mr Lage puts it, to have regard to all the scientific advice available. This only serves to increase suspicion of bias in their decisions, which tend to overlook fishing communities that are already completely unprotected. My vote in favour of this report is, therefore, also an expression of solidarity with Portuguese fishermen, who have been so severely affected by the Commission’s – and in particular Commissioner Fischler’s – Fisheries Policy.
– The Lage report rightly emphasises that the management measures adopted by the European Union are too often based upon faulty and unreliable scientific diagnoses. The socio-economic consequences of management measures adopted on such a flimsy basis are considerable: it is the very survival of entire fisheries and, indeed, entire industries that is at stake. The scientific effort must therefore be increased and relate both to the biology of marine environments and to the selection of fishing gear, as well as to the socio-economic consequences of the measures for managing the resource. The current imbalance in the CFP, which does not take overall account of the joint objectives of conserving the resource and ensuring the continuity of fisheries, must definitely be corrected.
To this end, the future Regional Advisory Councils will have to play an absolutely key role in formulating requests for scientific advice. They will have to request a range of management options, accompanied by estimates of their biological and socio-economic consequences. Such a development should permit an approach that is no longer brutal and irreversible but gradual, progressive, flexible and continuously adaptable. I am pleased that it has been possible to adopt the amendments I had tabled along those lines.
That concludes the voting.
(1)
We shall now continue the item which was interrupted, which is the debate on the report (A5-0022/2004) by Mr Garot, on behalf of the Committee on Agriculture and Rural Development, on the development of agricultural incomes in the European Union (2002/2258(INI)).
Mr President, I should like to begin by saying how appalled I am that Commissioner Fischler is not here. This simply defies belief, given the importance of the debate.
Farmers have a right to decent incomes. The guarantee of profitable producer prices must, therefore, be the guiding premise of the common agricultural policy, in order to ensure farmers a decent standard of living on a par with other sectors of activity. This will in turn ensure that agricultural activity is sustained throughout EU territory. While these aims are enshrined in the CAP, the mechanisms of the policy – placing emphasis on reducing producer prices and on liberalising the agriculture markets both externally and internally – are entirely at variance with them. We know that this policy has been responsible for the disappearance of thousands of agricultural holdings and jobs, promoting the concentration, intensification and verticalisation of production, the centralisation of land ownership and the growing rural exodus.
It has, furthermore, exacerbated the injustice of the uneven allocation of agricultural production aid among producers, production and countries. It is this model that, twelve years after the 1992 CAP reform, perpetuates the profound injustice that 20% of the major holdings receive 80% of aid. In Portugal, 1% of the major holdings receive almost half of this aid, a situation that we have always contested.
The current reform of the CAP, with the decoupling of production aid based on historical references, perpetuates this imbalance. The decision not to proceed with genuine modulation and the establishment of aid limits was something of a missed opportunity. Aid should not be simply a matter of transferring money to rural development, but should instead act to offset the profound inequalities in the distribution of aid among farmers and countries.
It is also important to point out that reduced prices of products and increased production costs, even taking into account the partial compensation of production aid, led to the disappearance of around 16% of agricultural holdings between 1995 and 2002. Not that consumers saw the benefits of these price reductions. The consumer price index rose, in fact, during the period concerned by around 11%, while the producer price index fell by more than 1%.
A determining – and worrying – factor in this situation is the gradual deregulation of the CAP’s market mechanisms, in addition to the fact that these mechanisms discriminate between continental and Mediterranean production. In view of the volatility and uniqueness of the agriculture sector, effective mechanisms must be introduced to regulate the market and to stabilise supply, so as to guarantee farm incomes. It is also important, as the rapporteur advocates, that we provide adequate external protection for agriculture and that we create Community mechanisms enabling us to intervene in any disaster that may befall the sector.
We also feel that rural development should be strengthened, yet this would entail increasing the agriculture budget, not freezing it until 2013, as decided at the Copenhagen Council. Increasing the agriculture budget would make it possible to offer compensation to farmers in the least-favoured regions or to those on lower incomes. This is essential if we are to maintain multifunctional agriculture and high quality farm produce.
Mr President, the report by Mr Garot is plausible and realistic and, therefore, positive, even if not all of the figures that he reports relate to the different types of agriculture that we have in the Union; for example, the 7% increase in income and the 15.7% decrease in the number of farms does not correspond to hill and mountain farming, where the figures are, unfortunately, very different: only a 1% increase in income, but more than 25% of farms are abandoned. I would therefore like to mention that hill and mountain farming does not represent a secondary aspect of European agriculture as a whole: it covers 20% of the useful agricultural area and 30% of land; and 5% of European citizens live in mountain areas. Leaving the mountains not only has economic but, as we know, also social and environmental effects. Leaving the mountains means endangering a whole system, the hydrogeological balance and the control of forest expansion. It means putting an end to every type of agro-tourism, which would lead to repercussions for valley areas too.
What are the possible solutions? To allow fixed and suitable compensation for hill and mountain farmers that takes account of the commitment to multifunctional agriculture; and to launch a specific but comprehensive policy for mountain areas that, for the most disadvantaged areas too, guarantees services and aid to improve the general quality of life and not, therefore, just the economic level of those who choose to live there.
The strong push towards rural development – shown in the recent reform of the CAP – gives some guarantee, but it is not enough. The specific nature of mountain areas needs to be explicitly recognised in the Treaties and in structural measures, and we need to have the courage to act with determination to overcome, as far as possible, the restrictions of State aid.
Mr President, this area is extremely complex, but it is most important that we address it to ensure the continuing viability of our farms and rural areas.
Comparisons of farm income can be very difficult: they depend on the base year used – 1995 in this case – and the figures vary depending on whether you take an aggregate, a family, a household or an individual measure. We must compare like with like.
Irish aggregate farm income increased by 2.2% in 2003 to EUR 2.524 billion, and estimated direct payments of EUR 1.6 billion accounted for 64% of this figure. Our farm survey shows that the average family farm income fell by 5.8% in 2002 to EUR 14 900. There are large variations, depending on the size of the farm and the system of farming. For instance, in 2002 average farm family income on the 40% of farms classified as full-time was EUR 27 760. On the 60% of farms classified as part-time, the income was only EUR 6 590. However, farm household incomes are becoming increasingly diversified. The 1999-2000 household budget survey shows that almost 60% of farm household income now comes from non-farm sources, contributing to the future viability of many farms.
On the average farm income in the EU in 2003, we ranked eighth. According to the most recent Eurostat estimate, average income per full-time job equivalent, adjusted to inflation, fell by 0.6% in Ireland in 2003, compared to an average increase of 0.9% in the EU as a whole. The distribution of direct payments in Ireland may be more equitable than in other EU countries, as there are relatively few very large farms, particularly arable farms. While the top 20% in the EU receive 73% of direct aid, our farm survey shows that approximately 40% of payments went to the 20% of farmers with the highest family farm income.
The concept of crisis management systems needs careful handling. Public intervention in agricultural insurance systems would lead to cherry-picking by the private sector, and the European Union could be left covering the highest or uninsurable risks, which would be very expensive and lead to considerable budgetary problems.
I welcome the reduced rate of modulation agreed by the Council. A higher rate would mean a higher cut in direct payments and therefore in farm incomes. Before any rate is decided on, the first step should be to evaluate the Community's rural development needs, cost them and then set the appropriate rate to meet the cost.
I am opposed to a major redistribution of direct payments, as suggested. The purpose of the mid-term review reform is to promote competitiveness while securing the income of farmers in a situation where payments would no longer be coupled to production. I have always supported the concept of decoupling. The aim is to avoid a major disturbance of production patterns and land values. Farmers have established entitlements and any redistribution would lead to losses and gains. Redistribution would also impact on production decisions by farmers, whereas the intention was to respond to market signals rather than force change upon them because of a fundamental change in the level of support.
The CAP reform has changed the policy framework to ensure a more market-oriented and sustainable agriculture and food industry. The options for decoupling direct payments will allow these payments to be made safe from WTO challenges and so protect their contribution to farm incomes and to the rural economy.
Mr President, as regards the economic aspect, I can only congratulate Mr Garot on his articulate and accurate report. It is a report, which, not least, rekindles some of the issues and questions that we have put to the Commission during the current term: for example, the establishment of sectoral contracts to increase the level of quality, if necessary, but in any case to guarantee quality in agriculture; access to the European market for products from third countries that are subject to the same standards as European products; and a crisis management system. Furthermore, the report calls for consideration of the fact that the reduction and the fall in agricultural prices has not in fact had any effect on consumption.
Having said that, however, and at a purely theoretical level – and all the members of the Committee on Agriculture and Rural Development know my position as regards the proposal for mid-term revision – I believe that we have taken on a huge responsibility, the effects of which we will be able to analyse only in a few years’ time, since the formula chosen for regulating the markets and stabilising prices – aid for production that is direct, fixed and de-coupled – will lead us to gradually dismantle the agricultural sector.
We made choices based on a vision rather than on a foreign policy as regards Cancún. We have seen the results of Cancún, and we have seen how the talks at Geneva have been resumed. Among other things, I believe that some figures in the Garot report – the 7% increase in agricultural prices from 1995 to 2002 – refer to historical prices and do not, for example, take into account the inflation rate that has a marked effect upon agricultural prices.
The whole of the agricultural situation projected until 2011 in the European Union is, in my opinion, very much more sensitive, and with much more complicated rules, than the situation presented by Mr Garot.
– Mr President, ladies and gentlemen, let me too start by thanking Mr Garot for his own-initiative report.
Income policy in the agricultural sector has a direct influence on the attractiveness of the farming life, and consequently on the continuation of agricultural production; connected with the effect it has on rural development. Europe’s farmers enjoy very widely differing levels of income. In recent years, agriculture has had to cope with profound structural change, and that is not yet over. Between 1995 and 2002 alone, the number of farms in the EU has decreased by an average of 15.7%. European farmer’s income consists in part of direct payments and not merely of production yield; moreover, the fall in prices for basic agricultural produce bears no relation to the way the prices paid by consumers for food have changed. In future, too, production costs will increase as a result of the greater demands made of agriculture, while farmers’ compensation payments will not be increased correspondingly.
What compensation payments must do is to guarantee that society’s needs are met: the desire for healthy and safe food and for an environment fit to live in. Compensation payments for agriculture are justified insofar as they reward its multifunctional services to society, above all – as Mr Santini said – in the mountainous, less-favoured, and peripheral regions of the EU. The European Union’s agriculture will also need a strong dose of entrepreneurship and an underlying production role. Farmers’ understanding of their own occupational role and their social status increasingly depend on to what extent the agricultural policy promotes farming enterprise. It is at this that the individual instruments must be targeted, but the common agricultural policy must not permit the first pillar to be played against the second.
Nor may we disregard the requirement that these agricultural policy instruments be provided over a specified period, thus making it possible to plan and act within a longer timeframe. There is no getting away from the Financial Perspective as a means of giving our farmers, to some extent, the certainty they need in order to plan ahead, which agriculture and rural areas need.
Mr President, a sincere thank-you to Mr Garot for a constructive report that is very good at depicting today’s agricultural economy. Agricultural economics is a very important subject for the development of thriving rural areas. Thriving rural areas are entirely dependent upon the existence of profitable farms. In a Europe in which 50% of farmers are over 55 years of age and only eight per cent under 35, a whole new attitude to agriculture’s entrepreneurs is required. If I were now asked to give advice to people who had recently started up a farm, I would reply that they should make their financial calculations without reference to funding by society and not rely upon the good will of politicians.
The report contains a number of points I cannot support. For example, it talks about ensuring ‘a fair standard of living for the agricultural community and stabilis[ing] incomes with a view to maintaining farming activity throughout the European Union’. A second point emphasises the importance of ‘maintain[ing] the level of public support for agriculture’ and the significance of creating ‘conditions that will guarantee employment’ and so forth. If these sentences, worded as they are, were read out to today’s farmers, they would leave them cold. In a country like Sweden, these words do not correspond to reality. Only 0.5 per cent of the population are now farmers. Restructuring is taking place incredibly quickly. The mid-term review has meant that everything has stopped, apart from the running down of agriculture. That is not of course something that can be blamed solely upon the European Community. A lot of the blame lies, for example, with the Swedish Government.
Thank you very much, Mr Wachtmeister.
The debate is closed.
The vote will take place tomorrow at 12 noon.
.Successful – that is, profitable – agriculture is an essential part of the rural economy and a major influence on the viability of basic rural services, from schools to post offices.
Many agri-businesses in Scotland are facing major pressure on net incomes. In addition to the farm-gate price pressures which all farmers face, Scots producers, especially those in Highland and Island areas, have to cope with high costs of transportation and other challenges such as climatic conditions.
Scots food producers must be encouraged by the new CAP to capitalise on their already good reputation for natural production methods and resulting production of good quality and healthy foodstuffs, which consumers will want to choose.
The next item is the debate on the report (A5-0018/2004) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on agriculture and agricultural research in the framework of CAP reform (2003/2052(INI)).
. – Mr President, I believe that this report, with the short debate on it that is shortly to follow, fits in well with what we have been discussing: not only avian influenza, but also Mr Garot’s report, which has shed light on the difficulties faced by European agriculture, whilst also stressing its significance by reason of the multifunctional role given to it and in view of the status of agriculture as a dominant factor in the overall ecological and social balance of agricultural landscapes. Consideration must be given to why it is that agriculture is in such a difficult position in this respect, even though the European Union is one of the areas importing the most agricultural produce and food. Why – for this is the theme of the report – does the Sixth Research Framework Programme allocate only 5% of its funds to agriculture? This does not do justice to the importance of agriculture, and it must also be noted that the research into agriculture announced in this Framework Programme is to a large extent aimed at rationalising production rather than at the sustainability issue.
Take the problem of genetically modified organisms, for example: although it must be admitted that a vast amount is spent on genetic engineering, little is being done as regards coexistence and the sustainable and long-term cultivation of crops that have been genetically modified alongside those that have not.
Let me return, though, to this morning’s consideration of avian influenza. We cannot fail to notice that, in the countries where it occurs, certain breeds adapted to industrial production are in conflict with the traditional and indigenous breeds. The former have developed an immune system that can deal with certain diseases, but now have to contend with genetic defects capable of affecting the immune system of the indigenous breeds. As a result, this is where the pandemics then strike, and the indigenous breeds are culled – that is, destroyed – so that these countries’ genetic resources, vital above all for their subsistence farming and food sources, suffer as well. The question must be asked – and this would be quite a research topic – why these industries go to these countries in the first place. Do they do it in order to sort out the problem with hunger that exists there, or do they do it because of better production conditions and opportunities to make a better return on the capital they invest? Look into the situation and you will discover that neither these industries nor their capital generally belong to these countries; instead, the capital originates here, here in the industrial nations, which want to do business there, and then we in this House lament – as does Mr Garot in his report – that our agriculture is producing less. It is no longer competitive, because these countries work to different social, environmental and hygienic standards. Comparative studies of that would be extraordinarily important.
I have mentioned subsistence farming, which is an important source of food not only in these countries, but also in the EU’s new Member States in Central and Eastern Europe. This is something else into which research should be done. In this report, we have attached the utmost importance to the question of the role played by women in the work done. Most women working in industrialised farming work in less-valued jobs, whereas, in other fields of agricultural activity, they tend to play leading roles on which the maintenance of these landscapes depends.
The point we are generally trying to make is that we expect more attention to be given to agriculture when preparing the next – that is, the Seventh – Research Framework Programme, and that the expected results of agricultural reforms in the European Union and of changes elsewhere in the world should be accompanied by research that will provide us with insights as to what the direction of our policies should be in the coming years and decades.
.  Mr President, ladies and gentlemen, I would like to start by warmly thanking Mr Graefe zu Baringdorf for this report and also thanking the Members of your House for the initiative they have taken. The Commission welcomes this report, which we see as a good basis on which to prepare the Seventh Framework Programme for research and technological development, and as something of which it can make use.
As you are aware, the decoupled payments under the new common agricultural policy will enable farmers not only to become more competitive, but also to respond better to the market’s requirements. This is where research can also make an essential contribution to improvement, by helping to develop more efficient production processes, by means of diversification and by introducing new and competitive crops. It can also help enable farmers to fulfil the demands of what we term cross-compliance, and, above all, to provide a sound scientific basis for our understanding of good agricultural and environmental practice, that is, of what is meant by a healthy condition.
What the regions want and need is set out in the rural development programmes, in which local stakeholders, civil society and the scientific community must also be involved. That was one of the conclusions reached at last year’s conference in Salzburg.
Let me now briefly address some of the statements and recommendations made in the report. Although it is quite clear that the sustainability of agriculture must be one of the priorities of research policy, the content of the Sixth Framework Programme has already largely been laid down, and only minor changes can be made to the annual work programmes, so we have to devote a great deal of attention to preparations for the Seventh Framework Programme.
The Commission gives priority to research into alternative production methods and sources of income in rural areas, as well as to the endeavour to get away from the piecemeal approach in favour of research into the whole chain – in a sense, from the farm to the table. Issues of the safety and quality of food continue to play a very special part in this. It is also important that the public be involved in debates about research, and that the results should be evaluated. These considerations prompted the organisation of the conference ‘Science at the service of society’ on14 and 15 October 2002, and a second conference on this subject will be held in February 2005.
Research into improved marker vaccines must be extended to include other diseases on list A, although budget limits must of course be adhered to. The same applies to research into medicines for minor species and into plant protection products for plants that are not widely cultivated. In both these areas there is the ever-worsening problem of dwindling interest on the part of private-sector researchers, it being apparent that profits will not be as high as they would be if large quantities of medicines or plant protection products were involved. This, I believe, is where the public sector has a contribution to make. I also share the view that social and environmental research into sustainable development in rural areas has to be stepped up, and that there is a particular need for research that is capable of supporting women in their roles in rural development – something that Mr Graefe zu Baringdorf mentioned earlier.
Although the subsidiarity principle must not be lost sight of, I do share the view that ‘on-farm’ research needs to be encouraged, with the accent on suitable farming methods and diversification. Prioritised under the heading of ‘Scientific Support to Policies’, research is already being done into the utilisation of agricultural raw materials. As its predecessors did, the current Framework Programme funds projects in the field of environmentally-friendly cultivation and related to low-cost farming methods, although it must be remembered in this context that, particularly when we are in the middle of a WTO negotiating round, there is also a need to produce research material relevant to international issues and, in particular, also to issues relating to developing countries.
I would not wish to conclude this speech without mentioning the fact that we must not simply ignore research into biotechnology, for it is another area in which we can expect results of potential use to us in the agricultural sphere, provided that sufficiently intensive research is carried out.
Overall, the Commission acknowledges the importance of Parliament’s report and also the need for a communication on the future direction, structure and promotion of agricultural research in Europe, which it will also produce.
– Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mr Graefe zu Baringdorf very warmly for producing this own-initiative report. The Commissioner’s remarks confirm how important this initiative is. The sixth framework programme for research currently has a budget of around EUR 16 billion, of which a maximum of 2% may be allocated to agriculture and rural development. This very welcome own-initiative report calls for an increase in the funding allocated to agricultural research from the EU’s research budget.
We have made a clear decision in favour of the European model of agriculture, which means that we are committed to maintaining multifunctional and sustainable farming in all regions of Europe. Further development and research are inextricably linked. To conserve resources in response to socio-economic and environmental conditions, further research in the areas of organic farming, extensive agricultural management and, above all, non-food production is essential. Developing knowledge in the use of renewables for energy and materials must be pursued as a survival strategy. As the report points out, priority should be given to improvements in yield security, quality of life and environmental compatibility. On-farm research is an indispensable tool in the integration of nature conservation and agriculture, and above all in the sustainable maintenance and use of organic habitats in the agricultural landscape.
This report is intended to draw attention to the fact that agriculture research is also important for society and should be given greater priority. Again, I welcome this report on behalf of my group. At the vote in committee, greater priority was given to biotechnological research than was originally the case in the report, as we took the view at the outset that biotechnological research already has good programmes. A well-functioning rural environment is inseparably linked with a well-functioning system of agriculture. As a representative of farmers and rural regions, I welcome this report, and it is our genuine hope that these demands will finally be heard in the seventh framework programme for research.
Mr President, the common agricultural policy is beginning the greatest transformation of its entire history; it would therefore be a serious mistake to keep research within parameters which have become obsolete. We must therefore change the approach we have taken so far to agricultural research.
This is precisely the challenge faced by Mr Graefe zu Baringdorf in this European Parliament initiative report. He deals with it very sensibly in a report which I believe to be excellent. He essentially proposes that the Sixth and Seventh Framework Programme for Research should change in accordance with this new situation.
The Commissioner has told us that the Sixth programme is being applied – and the report says this – but nevertheless I believe that we do have time for the Commissioner to introduce certain modifications relating to the role of women in rural development, as it appears he is going to do.
It is also very important that the drawing up of this Seventh Framework Programme for Research should reflect this approach, which considers research into sustainable agriculture and rural development.
Paragraph 2 is fundamental, proposing that at least half of the budget for food technology and agricultural research be dedicated to sustainable and practical research into the various farming systems, and I would therefore be grateful if the Commission could also provide for this allocation of at least half of the budget for this purpose.
The report supports research intended to improve the quality and safety of foods from farm to table and stresses the importance of small-scale farming and of small- and medium-sized retailers. In this way a totally innovative potential is established, because we must remember that, until now, this small-scale agriculture had been completely forgotten.
Small- and medium-sized retailers had also been forgotten in the intensive agriculture of the past and the immediate future. All of this had been relegated within research and is quite rightly what the rapporteur now advocates as a profound change, an approach which reconsiders agricultural research from top to bottom, as is necessary, in other words, reorienting research towards the service of agriculture in harmony with nature.
For all of these reasons, I would like to congratulate the rapporteur once again and ask the Commissioner to change this approach as soon as possible and allocate the funds requested today by the European Parliament.
– Mr President, this own-initiative report on agriculture and agricultural research has my full support. I too take the view that the right approach has been adopted by addressing future-oriented issues on the basis of an analysis which preceded this own-initiative report. I hope, of course, as previous speakers have already said, that the Commission will draw the right conclusions, for the CAP reform in particular has brought about a paradigm shift in European agriculture and I hope that scientific monitoring will be effective here in future too.
I think it is right, and would like to reiterate here, that the budget for the next framework programme has been set on the basis of proposed projects. I am unsure how the 2% is arrived at, but I think it probably conceals projects as well. In the settlement of the current programme, it will be very interesting to see exactly what has happened.
Agricultural research is generally multiannual, and I have been told about projects undertaken within this multiannual research framework that have never entered their final phase due to budget cutbacks. The Member States are also very keen on cutting research funding. Yet any research that does not produce results is a waste of resources. In the previous debate, complex issues relating to more intensive research into income and income generation options were discussed in more detail. It will be very interesting to see how this will look in future, who will be dealing with it, and in which areas, under which conditions and with which assumptions. I too agree that the complex research areas of food and food safety must be addressed in particular. Everything else, however, has been set out so comprehensively in the report that it requires no further comment from me.
Mr President, recent CAP reform will result in some fundamental changes, particularly at farm level. The decoupling of payments from production provides a new freedom to farm with, I hope, new opportunities. If we believe, as I do, that the European agricultural model must be multifunctional and sustainable, equally it must be commercially viable and competitive.
On the basis that the sector is likely to enjoy budget stability until 2013, we must use this time to initiate practical research as to how best to achieve this objective. It would be foolish and foolhardy to believe that the current level of budget support for agriculture will continue indefinitely. What would happen if this unthinkable scenario became reality? The only insurance is positive planning based on properly focused research. Two per cent of the current EU research budget for the entire agricultural sector does not facilitate the achievement of this objective.
In conclusion, I congratulate the rapporteur on his initiative in addressing this very timely and important question.
Thank you very much, Mr Hyland.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0024/2004) by Mr Souchet, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing measures for the recovery of the Northern hake stock (COM(2003) 374 – C5-0314/2003 – 2003/0137(CNS)).
.  Mr President, ladies and gentlemen, I would like to start by thanking Mr Souchet for producing this comprehensive report on the recovery of the Northern hake stock. The Council discussed the recovery plan for hake in December 2003 and accepts some of the proposed amendments set out in the report: firstly, we have now deleted fishing effort from the proposal. Secondly, we have reduced the minimum safe level according to the precautionary approach from 143 000 tonnes to 140 000, and the critical limit from 103 000 tonnes to 100 000, as recommended by the scientists.
Despite these amendments, the objective remains the same. The aim is to restore Northern hake stocks to safe biological limits, which entails a number of measures. Firstly, we must set a critical limit below which, according to scientific advice, stocks would be at risk of collapse. We must also set guidelines on the establishment of Total Allowable Catches (TACs) based on a scientific evaluation. The TAC will be set according to the precautionary approach unless it results in a reduction in the biomass in any given year. If the size of the stock falls below the minimum level, the Council must reduce the TAC. However, the TAC may not vary by more than 15% year on year.
Finally, the proposal also contains measures for more effective control of vessels catching North Sea hake, as well as provisions for the prior notification of landings. Landings of more than two tonnes of hake may only take place at authorised ports and stricter provisions on storage and transport also apply. So much for the proposal; I will comment on the proposed amendments in my closing statement. Thank you.
– Mr President, Commissioner, we are delighted to have you with us. The Commission proposal establishing a plan for the recovery of the Northern hake stock is made by virtue of the new provisions laid down in the framework regulation reforming the CFP. This new legislation, which in principle covers species that are under particular threat, is combined with a new instrument, management by fishing effort, which comes on top of the instruments already in place, in particular the setting of TACs and quotas. Following the cod recovery plan, the Northern hake plan is the second of this type to be proposed by the Commission. It in fact turns out to be the second link in a long chain because, since it was tabled, two further plans with exactly the same structure have been referred to Parliament, concerning Southern hake, Norway lobster in the Cantabrian Sea and sole in the Bay of Biscay and the Channel, and we are told that further plans are in the pipeline, in respect in particular of Norway lobster and plaice.
This point should be stressed, all the more so because it would seem that when a fishing undertaking fishes stocks under different recovery plans, it is obliged to comply with the provisions of all of the recovery plans concerned, both for catches from stocks subject to recovery measures and catches from stocks of similar species. This is what arises in particular from the written answer dated 9 February that you have just sent me, Commissioner, in response to a question that I had asked you. This is a particularly onerous constraint for the industry, especially in areas where the Commission intends to superimpose several recovery plans that apply to practically all of the species fished, and I am thinking in particular of those in the Bay of Biscay.
Originally, the Commission had planned to deal with cod and Northern hake stocks together, despite the fact that these two species have very different characteristics. Fortunately, this unsatisfactory link was subsequently broken.
Our committee drafted its report after holding in-depth consultations with representatives of the industry concerned, notably at a hearing in Brussels on 25 November that was attended by representatives of the French, Spanish and British trade organisations. They expressed particular regret that they had not been properly involved in drafting the recovery plan or in producing the assessment of the state of the stock on which the recovery plan is based, contrary to the provisions of the new framework regulation and contrary to what Parliament had called for, in particular in its opinion on integrating environmental protection requirements into the CFP. We were told that the regional workshop organised by the Commission was more like an information session on decisions that had already been taken than a meeting involving genuine consultation prior to any decision.
The industry representatives also stressed the fundamental imbalance in the Commission proposal. This is based purely on considerations of a biological nature and is not accompanied by any impact assessment of the socioeconomic consequences of the proposed plan. In fact, it is clear that the drastic reduction in total allowable catches (TACs) planned for the very beginning of the plan is incompatible with the survival of undertakings involved in fishing Northern hake.
The industry representatives also wished to tell us of their reservations about the effectiveness and practicability of the rule for reducing fishing effort, whether it be by the system of days at sea or kilowatt-days. They told us of their fear that superimposing a new management system on the system of TACs and quotas and on the specific management measures already adopted might jeopardise the principle of relative stability and contribute to an increase in discards. They also doubt that a system for reducing fishing effort can effectively achieve the desired result in terms of improving stocks. In fact, we do not have any scientific evaluation by ICES on this subject such as to guarantee that a reduction in effort really would reduce catches. Nor do we have an evaluation of the transitional measures taken to restore stocks under Annex XVII to the regulation setting TACs and quotas for 2003. Furthermore, the extremely complex effort reduction formula entails serious problems of equity and predictability for the Member States. Moreover, it institutes a uniform and rigid system, transposed practically unchanged from one stock to another, which does not take any account of the specific characteristics of the various Community fleets, particularly their versatility.
Your Committee on Fisheries considered the multiannual approach that was adopted to address the issue of the management of the Northern hake stock to be perfectly well-founded and appropriate. This approach actually sets an essential conservation objective for the long term, while at the same time giving fishermen the visibility and security that they need to guarantee the survival of their businesses, which is no less essential. Nevertheless, it seemed to us that establishing a plan for the recovery of the Northern hake stock was a measure that was disproportionate to the state of the stock concerned as revealed by the latest scientific reports and observations of fishermen. Although it is clear that we need to remain vigilant, the trend observed over the last two years shows an increase in the level of the resource.
As the Northern hake stock is not outside safe biological limits, it would not seem appropriate to us to apply a recovery plan to it under Article 5 of the framework regulation. In your committee’s view, the Northern hake stock should be covered by a multiannual management plan pursuant to Article 6 of the same regulation. This instrument would appear to us to be preferable because it corresponds better to the state of the resource and will better enable us to achieve the twofold objective of the sustainable conservation of the stock and the conservation of our fisheries. In making this proposal to substitute a multiannual management plan for the recovery plan advocated by the Commission, we are completely in line with the approach that we have already adopted that recommends that fragile stocks should be managed by adopting simple, flexible rules, that can be constantly adjusted – such as multiannual TACs – rather than uniform and complex systems with uncertain effects, like the arrangements for management via fishing effort, which have not yet been tried and tested.
Mr President, Commissioner – whose presence we are grateful for – ladies and gentlemen, I would like to begin by congratulating our rapporteur, Mr Souchet, on the wonderful report he has presented to us, on an issue which was not at all easy – Northern hake.
Firstly, the Commission presented us with a proposal which, initially, was combined with cod – and which our Parliament rejected, as has been said already. Secondly, it made a separate, but very rigid and severe, proposal, which compared Northern hake with cod, with a genuine recovery plan and with fishing effort. Our Parliament had been consulted at the same time as the Council, and the negotiations were carried out in parallel, which obliged our rapporteur to be flexible in terms of adopting our draft report.
Mr Souchet has made a serious study of issues relating to hake – as he has said, our Committee on Fisheries spoke to the sector – and has presented a report which fundamentally changes the Commission's original conceptions, for which he has our full support and thanks.
I would also like to thank Mr Souchet for having accepted the numerous amendments which we had presented on behalf of the Group of the European Peoples’ Party (Christian Democrats) and European Democrats – I am truly grateful to him for this – since we have ensured that it is not a recovery plan, but rather a genuine management plan. I would like to draw the Commission's attention to this issue: it is a genuine management plan without fisheries effort, in accordance with the sector's request.
The Souchet report is coherent, solid, reasonable and combines the defence of sustainable and responsible fishing of Northern hake with the social and economic aspects of the fisheries sector. The combination of these two aspects is something fundamental which we hope will be taken into account in the future.
We believe that the future regional advisory councils will have to help us not to take false steps and to present proposals for the management of fisheries resources which have the consensus of both scientists and the sector itself.
We have also appointed Mr Souchet rapporteur for the future management plan for Southern hake. Although it will possibly be the next Parliament established following the June elections which has to deal with this issue, the Committee on Fisheries will have to hold the necessary meetings so that, having heard the advisory councils which are created in this regard, both scientists and the sector can take part in the debates on Southern hake, and this must take place in parallel with the socio-economic measures we have requested and adopted already in the modification of the FIFG. And more importantly: in the future, the FIFG will have to provide for socio-economic measures so that, when any recovery or management plan is adopted, it is automatically accompanied by the corresponding socio-economic measures.
We congratulate Mr Souchet once again and we hope that by means of this report, which we will vote on tomorrow, we will have taken a very important step in terms of supporting sustainable fisheries and the fisheries sector.
Mr President, on 27 June 2003 the Commission published a new proposal aimed at guaranteeing the sustainable recovery of the Northern hake stock and its reduction within what is considered the safe biological limit, a precautionary level of biomass which is set at 165 000 tonnes.
The first innovation, which we should be grateful for, is that the Commission has finally decided to separate stocks of hake and cod into two different plans. There was no other choice following the clear improvement in hake stocks, a direct result of the management measures applied by the sector over the last two years.
When we move on to the analysis of the measures proposed, we discover that the Commission is not taking account of the best scientific information available, nor is it dispelling the doubts of the fisheries industry, since once again there has been no dialogue with the scientists and the proposal has been drawn up without the serious participation of professionals. The Commission is working on the basis of scientific opinions the content of which it does not specify and which, as the rapporteur, Mr Souchet, quite rightly says in his explanatory statement, has not been revealed to the Committee on Fisheries either, despite our having requested it.
The precautionary biomass should have been established on the basis of these scientific reports which do not exist. Neither does it appear that this biomass is in proportion to the state of the stock affected, since the latest independent scientific reports and observations of professionals demonstrate that it is not below the safe biological limits.
Neither do we have scientific evaluations from the ICES which guarantee to us that the reduction of fishing effort proposed will lead to an effective reduction in catches, nor an evaluation of the effects of the technical recovery measures – which I referred to earlier – which have been applied for two years and have had such good results.
Neither does the Commission’s proposal seek a balance between biological recovery and socio-economic repercussions. Once again, I must point out that the approach is based on exclusively biological considerations and does not take account of the socio-economic context when recommending the re-establishment of stocks within one year, rather than adopting a progressive approach, based on multi-annual TACs, and this is incompatible with the capacity for survival of the companies in this sector.
The technical measures, which, as we have said, have produced good results, are completely overlooked. What Mr Souchet proposes in his report, namely the replacement of this recovery plan with a multi-annual management plan, is the result not just of the – I believe correct – analysis of the European Parliament’s Committee on Fisheries and of our own debate, but also of the guidelines already defined by the European Parliament itself and Mr Souchet in relation to the management of fragile stocks: the application of simple and flexible rules, such as multi-annual TACs, rather than rigid systems with uncertain effects, such as measures based on the fishing effort.
Mr President, the Northern hake stock is outside safe biological limits. This is basically ICES' way of saying that it is in deep trouble. That is why the Commission has been trying for some years to convince the Council of the need for a recovery plan.
The recovery plan proposed had a number of positive elements, including a formula for setting TACs and a reduction in fishing effort. Nonetheless, in its 2003 assessment ICES noted that the reductions indicated in the proposed plan are very far from achieving cuts in fishing mortality that could rebuild the stock in the short term: in other words, ICES is basically saying that even the Commission's proposal was not enough to ensure rapid stock recovery.
What have the Council and the Committee on Fisheries done? They have seriously weakened what was already a very weak proposal, primarily by removing any vestige of a reduction in fishing effort: the very thing that is most needed. Council even went one step further by increasing the TACs for hake by almost a third where the Commission had recommended a reduction.
In December 2002 it was announced with great ado that the reform of the Common Fisheries Policy was a great success and, amongst other things, it was said that recovery plans with effort reduction were to be applied. But at the Council meeting in December, the Council set 199 TACs in total. As an indication of the seriousness of the situation the Commission recommended cuts of greater than 10% for a quarter of them – that was 49 stocks. But the Council rejected much of that advice. For 42 stocks it set TACs that were more than 10% higher than the Commission's proposal. In some cases it set TACs at double, or even treble, the recommendations. For ten stocks they adopted an increase where the Commission had recommended a decrease.
If this is the way Council and the Fisheries Committee are going to continue they are basically proving correct the cynics and all those who said that the reform of the common fisheries policy was not going to see any achievable result in relation to sustainable fishing.
Something has to be done. The Commission is too soft on this issue and it needs to be more radical. The Council needs to take a realistic approach to the situation facing the fisheries industry and listen to the scientists' advice. It must listen to ICES' advice to ensure the survival of the fishing industry in Europe, otherwise we are basically voting for its demise. It is regrettable that the Fisheries Committee could actually reduce what was already an inadequate proposal by the Commission.
– Mr President, better a whole lie than a half-truth – that is how I would like to paraphrase a well-known proverb, the truth of which I am experiencing first-hand these days. It is namely the case that one of my fellow MEPs suggested to the press that the Dutch members of the Group of the European People's Party (Christian Democrats) and European Democrats, and also of my own group, never reimburse any of their travelling expenses. Radio, television and newspapers accepted this piece of information without checking it out properly. Since that time, my fellow MEPs and I have been inundated with telephone calls and e-mails asking me why I keep money back. This is bizarre; the reason why I do not return any money is that I do not declare any trips that I have not taken.
I am aware that many fishermen are in a similar situation. They do not have to fight a lie but a half-truth. The situation of Northern hake may not be full of hope, but it is not so bad that a recovery plan is needed. Relying on ill-defined data, the Commission is proposing a drastic reduction in the quantity of fish to be caught. Recent information from biologists suggests that the situation surrounding hake is not so bad as to call for drastic action, and so I wholeheartedly support Mrs Souchet’s report and call on the Commission to adjust its plans. A control plan for Northern hake with adequate monitoring and enforcement is sufficient in order to offer this fish species a future. Insufficient scientific research is already putting fishermen at too much of a disadvantage. It is time for sound scientific research to benefit both fish and fishermen.
Mr President, for a minute I wondered whether Mr van Dam had come to the wrong debate, but I am glad that he turned his attention to Northern hake.
I congratulate the rapporteur on his report. Mr Souchet is one of the most hard-working members of the Committee on Fisheries and his expertise in this area has earned him the accolade of being appointed rapporteur on the recovery of southern hake, a report which is currently in the pipeline.
During our deliberations in committee, it was repeatedly stated that the advice we received from ICES – the International Council for the Exploration of the Seas – in respect of stocks of Northern hake was at odds with the advice of fishermen. Indeed, the fishermen claimed that hake stocks were not in a state of terminal decline, as stated by the scientists. Once again, this divergence of opinion has demonstrated the need for fishermen and scientists to work together in the preparation of management strategies. It is also clear that the Commission must be prepared to listen to the advice of fishermen as well as to the dire warnings of scientists. In this respect, I am delighted that plans for the creation of Regional Advisory Councils, which Mr Varela Suanzes-Carpegna mentioned, will bring together fishermen and scientists. These plans are well under way and constitute an essential part of the CFP reform package. Had an RAC been in place in this instance, I do not think we would have had the original recommendations for drastic cuts in hake TACs combined with severe effort limitation targets which the Commission proposed and which have shocked the members of the Committee on Fisheries. Cuts as proposed would have devastated the sector and caused widespread socio-economic hardship. I am glad that the Commission has revised these proposals in the wake of strong representations from the sector.
We all support sustainable fishing. We all have an interest in seeing the long-term recovery of Northern hake. However, we also have a duty to sustain the livelihood of fishermen and to protect fishing communities. A balance therefore has to be struck which links best practice to achievable socio-economic goals. So, despite what Mrs McKenna said, I believe that Mr Souchet has sought to achieve that balance and I commend his report to the House.
Mr President, even though I am not a member of the Committee on Fisheries, I have now and again ventured to intervene in this debate concerning fisheries. I am doing so today too. I am doing so because I am in such despair about the fact that we shall not be able to bring about a strict recovery plan, not only for hake but also for other species such as cod and other threatened white fish.
This plan for the Northern hake stock was adopted in December, and the objective was clear: to protect the stocks and obtain an acceptable level of security. The truth is that the Council and the Commission together have weakened the original proposal so that it no longer complies with that objective. I think that the proposal that has now been negotiated by the Committee on Fisheries is very poor. I absolutely cannot vote in favour of it because it would further weaken an already weakened proposal. An absolute minimum would be to stick to the Commission’s original proposal, because stricter controls are needed.
Economics and social problems, which are always referred to, are also important issues but, if we do not apply the precautionary principle when it comes to the biomass and fish stocks, we quite simply do not make it possible for fisheries to continue. That is something we should appreciate. We have now rejected four or five recovery plans from the Commission. It quite simply has to be realised that neither in this House nor in the Council is there any political will to adopt measures that genuinely take account of the precautionary principle and guarantee that we have fisheries in the future too. I am very concerned about what this will lead to. I should like more people to fall in with my policy when we vote on this matter, for I am now beginning to become extremely impatient and anxious.
Mr President, Commissioner, ladies and gentlemen, I too would like to congratulate the rapporteur and thank him for his attitude towards the amendments I have proposed.
The European Commission's initial proposal of introducing a recovery plan for Northern hake was not – or at least did not seem to be – anything more than an unjustified transposition of the measures applied to the recovery of cod to this species. Clearly, the executive Committee did not take account of the latest opinions of the International Council for the Exploration of the Sea (ICES), according to which the hake stock will reach a level of total safety if over the next five to eight years the level of mortality from fishing is maintained. It will therefore reach a safe biological level, to use the term recently used by the Commissioner.
According to this information, it is not necessary to implement a drastic recovery plan for Northern hake. Rather than a recovery plan, it would be more appropriate to implement a management plan in accordance with Article 6 of Regulation (EC) No 2371/2002, in a manner which is compatible and also consistent with the biological and environmental component, on the one hand, and socio-economic factors on the other, within the context of the new common fisheries policy.
That is the will expressed by the Committee on Fisheries in its opinion: to replace the recovery plan proposed by the Commission, which imposes severe restrictions on the fishing effort and extremely serious social consequences, with a management plan which allows for the establishment of a total allowable catch that is compatible with the maintenance of the reproductive biomass.
The European Commission recently presented another proposal for the recovery of Southern hake stocks and langoustine stocks, and it has not calculated the socio-economic consequences for the sector of the measures proposed in that case either. A scientific study is therefore needed, as well as the opinion of the new regional advisory councils provided for in the reform of the common fisheries policy.
Furthermore, we should also stress – and I will end here, Mr President – that the Council of Ministers for fisheries last December committed itself to consulting the professionals of the sector before drawing up an action plan for these species. The involvement and participation of the sector in decision-making should not be forgotten given that these decisions affect the viability of fishing, jobs, living conditions and the very survival of families which live in European regions highly dependent on fisheries policy. And I believe that we must insist on this involvement and this participation.
Mr President, Commissioner, ladies and gentlemen, following the first plan to recover cod stocks, the Commission decided to propose a new initiative, this time on Northern hake. There is a further initiative in the pipeline covering Southern hake. While the sustainable management of fish stocks clearly justifies the conservation of species deemed under threat, measures aimed at limiting fishing must be properly based on accurate and up-to-date scientific opinions, and must take on board the first-hand observations of fishermen.
The deficiencies in scientific research are well known. Parliament has had the opportunity this week to express its opinion on the matter by means of the Lage report. In this context, the Souchet report is excellent, drawing attention to the need to keep data up-to-date, based on information provided by international bodies in the fisheries sector. These limitations have had a devastating socio-economic impact on sea professionals, restricting already limited fishing activity still further. The figures presented by the Commission for limiting the hake catch are such that if they were implemented they would be socially devastating, economically untenable and commercially unmanageable.
It appears obvious to state that socio-economic impact should be assessed prior to presenting any recovery plan. This, however, did not occur in this case. Such measures are therefore only acceptable if strictly commensurate with the aims of sustainable exploitation of stocks and if their economic impact is taken into account. Great variations in total allowable catches (TACs) may in some cases lead to companies converting fishing activity from one species to another, thereby indirectly causing imbalances. On various occasions, Parliament has drawn the Commission’s attention to the excessive inflexibility of the recovery plans. Consequently, a multiannual, flexible and gradual approach would certainly be more suitable, in that it would lead to fishing effort perfectly suited to the state of stocks, which will not be achieved by implementing inflexible plans, with irreversible and socially devastating consequences.
.  Mr President, ladies and gentlemen, I have listened very carefully to the arguments and problems outlined by the individual Members at this stage and would now like to comment on the amendments on that basis.
First, I should say that I reject all the proposed amendments which aim to rename this entire project a ‘management plan’ rather than a recovery plan, because it is still a recovery plan. I think it would be wrong for us to gloss over the situation, although I gladly admit that the situation for Northern hake is less critical than for Northern cod.
On Amendment No 2: I must reject this amendment as this recital is already contained in the framework regulation on the common fisheries policy. It is not that I reject it on principle; it is quite simply redundant.
As regards Amendment No 5 and the consultations with the Regional Advisory Councils, or RACs, as they are also called, I am pleased to reassure you that as soon as they have been set up, we will naturally be consulting the RACs regularly on this issue. However, we do not need a recital for this purpose, as that is the whole point of the RACs – to be consulted on such matters.
I reject Amendment No 6 because the hake stock is below the precautionary level and is therefore not yet within safe biological limits. The purpose of Amendment No 7 is to show that we need criteria to determine when recovery has been achieved. It would be quite inappropriate to determine politically when recovery has been achieved. That is a scientific issue.
I reject Amendments Nos 12 and 27 because the additional control measures are absolutely essential. It is the fishermen themselves who frequently complain that control is uneven. We really do need these measures.
I can accept Amendment No 15 in part and I approve of amending the precautionary value for the biomass. I cannot, however, accept Amendment No 16. We should not be setting priorities for scientific evaluations here. It would be a little too simplistic to say that the practical observations made by fishermen should be given higher priority than systematic monitoring by scientific institutions. Of course the fishermen should contribute their data. Some of the uncertainties surrounding the scientific evaluations are due precisely to the fact that there is a lack of such data, as fishermen only tend to pass on data which they think will influence the evaluations in line with their own interests.
I can accept Amendments Nos 19 and 20 in part. The TACs are based on a fishing mortality rate of 0.25, and we incorporated this value into the proposal at the Council meeting in December. However, I cannot accept Amendment No 21. After the Council meeting in December, the proposal was amended so the Council has more scope when setting the TACs. The minimum level no longer needs to be reached within one year; instead, the TACs can be set so that this is achieved over a longer period. Consequently, I must reject Amendment No 25 as well, as the Council must have the opportunity to reduce the TACs in exceptional cases if this is necessary on biological grounds.
Unfortunately, I must also reject Amendments Nos 22 and 23, for logically, they would mean that the TACs could be amended by more than 15% year on year, and that is not acceptable. We must have the same degree of fluctuation in both directions; otherwise, the rules will be uneven.
I can accept Amendments Nos 8, 11, 18, 24 and 26 in full.
Thank you, Commissioner.
Ladies and gentlemen, the next item on the agenda was to be the Commission statement on salmon, but at 4.30 p.m. we have the Commission statement on the financial perspective, which will be chaired by the President of Parliament and which is to be attended by the President of the Commission, Mr Prodi, and it cannot be changed.
Therefore, ladies and gentlemen, so as not to spoil the statement on salmon, which would have to be stopped after five minutes, we are going to suspend the sitting until 4.30 p.m.
The next item is the Commission statement on the broad political framework for the next financial perspective: Making Europe prosper – policy agenda and budgetary means for an enlarged Union 2007-2013.
I should like to place on the record my appreciation – and that of the House – that the Commission, in response to Parliament's request, adopted this communication this afternoon and has come directly to the House to report. President Prodi and Members of the Commission, we thank you for that.
Mr President, ladies and gentlemen, in 1989 when the Berlin Wall came down, Western Europe was in the process of creating the great single market, an objective that we set for 1992. History decided that the huge expectations linked to integration would in turn be linked to the unexpected hope of unifying the whole of Europe in peace and democracy. Since that extraordinary moment, we have taken huge steps forward, and large parts of the democracies born out of the collapse of the Soviet bloc will soon be part of the Union. Our economy, despite the problems and uncertainties, is enjoying an unprecedented level of prosperity; in Europe we have a quality of life that is the envy of the world; and, above all, differences in wealth and opportunity between the Member States have been reduced over the years: this is a success that no other political organisation can boast of.
We cannot, however, say that we are satisfied. We cannot because, for some time, doubt has been taking root in the hearts and minds of Europeans. This is a reaction to the process of globalisation of the planet with the far-reaching and ever-faster changes that it entails. Today, Europe wonders if it will be in a position to keep hold of the levers of change in order to continue to control globalisation, or if it will confine itself to accepting the situation and protecting itself against the dangers. We need only to listen to the questions asked by the citizens, questions that are very simple. They are asking the following: are the cultural reference points with which we identify going to be eradicated? Why is it that sometimes – in fact, often – becoming old implies the risk of getting poorer? Why do young people face so much unemployment and precariousness? Questions like this give rise to two opposing attitudes: one part of our society withdraws into itself, searching for an illusory security behind antiquated, and sometimes tribal, slogans, which foment xenophobia and intolerance; but the overwhelming majority of Europeans, however, look to us for positive answers and always ask us what Europe is doing.
This is a healthy and mature position because it assumes a simple fact: no European country can act alone in the globalised world and no one can, alone, meet the challenges of the rise of the large countries of Asia, the technological challenge of North America or the migratory flows from the South. The strength to meet these challenges – our strength – lies solely in our Union. Time has proved Monnet, De Gasperi, Adenauer and Schuman right; we must combine what we have in common; we must fight for the common interest because that is the only way in which we can protect the individual’s interests.
Ladies and gentlemen, the launch of the Lisbon Strategy in 2000 was the culmination of our collective recognition of this situation; in Gothenburg, the project was completed, fully incorporating sustainability as a key component, and this strategy generated energy and enthusiasm; it made the Spring European Council the high point in terms of control, drive and determination.
Nevertheless, despite everyone’s efforts, this process is faltering. Operational decisions are becoming increasingly rare and, often, we are limited to calls for voluntary action. Why is this the case? Because, in order to have a real impact, the strategy needs a project that is coherent and verifiable; it needs to organise the necessary instruments, those of the Member States and of the Union, which includes the Union budget. We must, in fact, use our resources to increase the prosperity of Europe in line with its values; we need to transform the Union into a dynamic knowledge-based economy; we need to ensure jobs for our citizens and make economic growth socially and environmentally sustainable.
Before going into the detail of some of today’s decisions, I want to explain the spirit that drives us and the procedures we followed. Budgetary planning is about linking resources to needs. Since resources are limited, financial decisions must follow priorities and political choices; that is, follow and not precede: this is a fundamental concept. I have stated on many occasions that it is unacceptable to plan the future of our finances on the basis of a simple percentage point. Some have said – in all seriousness too – that the Union budget must not be more than 1% of European GDP. The problem with this position is that it puts figures before the political project: it is like starting to build a house from the roof. I understand that countries introducing difficult reforms also want the Union to apply restrictive policies; nevertheless, this approach is incoherent because national expenditure – at the level of each individual state – and Union expenditure – incurred jointly – are not interchangeable as they are different in qualitative terms. The Union budget is not unnecessary expenditure that must be reduced to a minimum; Community expenditure funds common policies, that is to say those activities that the Member States have decided to manage together; these are more effective than national initiatives and, in many cases, are unavoidable because they address problems that are by their very nature supranational. There are many instances, in the life of the EU, where EUR 25 spent together is worth more than one euro spent in each of 25 countries. This is an absolutely essential concept that we should fix in our minds. Making savings in the Union’s budget does not increase national public resources, but only undermines the foundations of the house we all live in. We must, however, channel the available resources towards the priorities in such a way as to maximise the benefits.
For all of these reasons, the Commission discussed the new Financial Perspective by first examining what needs to be done – that is to say, starting with the project for the Europe that we want to see – and then, only afterwards by tackling figures and percentages. The results do not, however, depend solely on the amount available. For example, we have established that the current budgetary structure and certain management rules are too rigid and that this rigidity has often put a brake on the Union’s work to the detriment of the common interest. This is not just an issue of the quantity of resources, but also of the way in which they can be managed. We are, therefore, also proposing a budgetary structure that can respond more flexibly to new and unforeseen circumstances.
I would like to make one final, fundamental observation before moving on to the specific aspects of the proposal. Every organisation’s financial plan is, as we have said, an expression of its underlying principles. Of the Union’s principles, the one that I would like to stress is that of solidarity between the citizens and the Member States, solidarity that sees resources transferred from the richer countries to the poorer countries and regions.
Our plan is in line with this underlying political decision and develops it in a new way, by placing cohesion policy more clearly at the service of competitiveness and employment than was previously the case. There are essentially three reasons behind this decision: it is a choice in favour of coherence, justice and opportunity. I say coherence because the key objective of our political policies in future years will be to encourage sustainable development. Unbalanced development will spawn rejection and fear of Europe in the most disadvantaged and outermost regions, rather than trust and involvement. Furthermore, it is a question of justice because no one can be asked to participate in a joint project without being given the opportunity of keeping in step with growth. Finally, it is a question of opportunity, because experience teaches us that balanced and sustainable development, especially in the poorest regions, is itself a source of further prosperity for the richest regions. This is the thought underlying the financial plan that I put before you today.
I will now move on to briefly explain the key points. As I have said, there are three major priorities: to encourage sustainable development, to put into practice the idea of European citizenship and to strengthen the role of the Union as a key player on the world stage. So: sustainable development, European citizenship and the role of the Union in the world.
I would like to stress one aspect of the first point. Since the internal market is for the most part already in place, we need to incorporate related policies in the broader context of a growth strategy. This is a very important proposal, which changes the hierarchy in the Union budget: we are now in a position to promote the competitiveness of European businesses by exploiting the fact that they are already operating in a market with no internal borders. I must repeat that there is only one way to increase competitiveness: through quality, technological development, research and innovation; in a broader sense, the absolute priority is investment in human resources. This is the unifying point, the major change in this financial proposal. It is absolutely essential that we devise a common strategy at European level to link up our research centres and to produce the best scientists and the best academics in the world. Europe and the world of education needs to be opened up to life-long learning. We have the tradition, we have the ability, we have the infrastructure; it is now up to Europe to invest all the necessary economic and political resources.
Turning now to the second point, I have often said that, even now, our citizens may sometimes feel that they have split loyalties: to their city, to their nation, to Europe. One of our objectives will be to put the principle of European citizenship into practice. The Union must work together with the national governments to guarantee the same level of human rights, security, protection and quality of life across its territory. This involves the fight against crime and terrorism; it involves the joint management of external borders and of migratory flows that takes into account the human dignity of the immigrants and considers them to be a valuable resource for our economy and our society. It involves, finally, developing services of general interest that are the backbone of our social model, such as health, food safety, education, energy and transport.
Above all, now the Union’s final borders are being outlined, the time has come to picture a real European identity. This will be the new frontier in the decades to come. There will probably not be any geographical advances, but there will certainly be progress on the spiritual front. We must, therefore, also work to encourage creativity and exchanges in the fields of culture, the arts, literature and methods of mass communication.
Finally, as regards the role of the European Union in the world, enlargement and the prospect of the complete unification of our continent, Europe will really be able to become a force for stability and a reference point across the world. The time has, however, come to shoulder the responsibilities that this entails in a mature way. Firstly, we must assume a clear responsibility at regional level by implementing the Commission strategy to develop a circle of friendly countries. Over the next few years, we must develop this neighbourhood policy to share projects and policies with our neighbours and to guarantee peace and stability by spreading greater prosperity and our founding principles.
Our responsibility does, however, go beyond our role at regional level. Europe must maintain and increase its contribution to growth, because the gap in opportunities and living conditions between the North and South of the world is incompatible with our political, civil and human traditions. This state of affairs is also not in our interests, and it increases the irregular migratory flows that so alarm our citizens. The Union must, therefore, continue to encourage dialogue, peaceful solutions and multilateral approaches. We must find a single voice on the world stage, with the ultimate objective of having a joint representation in assemblies such as the United Nations, the World Bank and the International Monetary Fund. All over the world there are people that see in us a hope for peace and a wise and balanced force. We cannot disappoint these expectations; we must overcome our differences and, together, propose the model that we have fine-tuned in the course of 50 years of the Union’s existence.
These, ladies and gentlemen, are just some of the many objectives contained in our Communication. To achieve them all, as we are constantly being called on to do, we need a far larger budget than that which we have been given up to now. Nevertheless, the Commission is realistic, extremely realistic. We have worked meticulously for a whole year– involving six groups of Commissioners and all of the College on several occasions in various seminars, and also all the Directorate Generals and every government – and the materials for this huge amount of preparatory work will be published on the Internet, if you want, and are able, to use them to make it possible to have a more detailed debate. We have analysed, assessed, taken decisions and arranged for reforms. We have decided, not without difficulty, to remain within the current ceiling of the Union’s own resources, in other words 1.24% of European GDP, plus the ACP (EDF) cooperation funds that have to be entered into the budget.
It is on this basis that we have acted with rigour, determination and clear intent to review expenditure which, by limiting payments to an average of 1.15% of GDP, leaves us sufficient margin to be able to work calmly. We are convinced that, even if it is certainly not sufficient to achieve the objectives sought by the Member States – and put to us unanimously by the Member States – it will be possible, with a sum of this size, to achieve specific results. Indeed, we are concerned not just with numbers but also with the effectiveness of expenditure.
We do not confine ourselves to justifying the need for resources, but we are also setting out a new structure to use them in a better and more rational way. This means continuing to improve the administrative culture and governance of the European Union. If, in fact, we maintain, on the one hand, that, in a large number of cases, action at European level is necessary and more effective, the Commission plans, on the other hand, to involve other bodies to rationalise the implementation of our measures on the ground. In particular, the partnership with the Member States is a relationship involving the ever more active mobilisation of the regions and local authorities.
Finally, we are working on greatly simplifying the instruments that are currently used. To give you just one example, we propose to reduce the measures currently used in the field of external relations from more than 100 to six, each one dedicated to a specific political and operational area.
Ladies and gentlemen, the Communication that I am presenting to you today is not a technical accounting document; it is a political declaration and I ask you to look at it as such. It aims to provide the operational framework for managing the major changes to the Union in future years. The Commissioners, the Commission departments and myself have devoted ourselves to the task with energy and enthusiasm, and I am sure that you will not fail to see this energy and enthusiasm fully reflected in the results of our work. These pages are, for the Commission, a major expression of renewed trust in Europe and its institutions. We now hand them over for Parliament and the Council to analyse, and I would be happy if, for you too, they were also a message full of hope and realism for our future.
. Mr President, I wish to make three comments. The first concerns the amounts necessary to meet the aspirations of everyone who wants to see a successful Europe in the future – whether that ceiling should be 1% of GNI, or 1.24%, or somewhere in between – and to remind everyone that today is the start of what will probably be a 12-month process. Even though Mr Prodi has made a statement, if we go by past practices I do not expect a conclusion on this for at least a year.
In December Mr Colom i Naval, who is the rapporteur on the financial perspectives, presented a working document in the Committee on Budgets on the appraisal of the financial perspectives from their inception in 1988 to 2002. Over those 15 years, the average budget implementation is, remarkably, 1% of GDP. The Council could say that is sufficient, but to get an average of 1% over those years means we have to spend above 1% in certain years. In fact, we spent up to the figure mentioned by Mr Prodi – 1.15% – in 1993. My point is that this type of flexibility is needed if we are to continue to have a decent average. If that average has to be 1%, then there will be years when we will have to exceed 1% quite significantly. I am still not sure whether the Council's figure of 1% includes the EDF. I do not think it does, but that would therefore make it 1.03% at best.
I want to make a comment to those Member States which criticised the Stability Pact for being too rigid. They should also see that if there is a case for flexibility in the Stability Pact, then we do not need rigidity in the European Union budget by sticking at 1%, as some Member States propose. That has been shown in Category 4, where, without the flexibility instrument, we could not have financed the actions in Kosovo, Serbia, Afghanistan, Iraq or in other areas. We need that flexibility in the budget.
Speaking in a personal capacity, we could manage within the 1% if those same Member States had not already agreed that agricultural expenditure should be set in concrete up to 2013.
I quote from the Commission's document: 'A ceiling around 1% of GNI would fail to meet the European Councilcommitments on agricultural payments, would undermine the phasing-in of cohesion policy in the ten new Member States and would jeopardise existing levels of other policies.' It goes on to say: 'Alternatively, cuts would be needed across the board and existing agreements would have to be reopened, including the amounts decided at the Brussels European Council of October 2002.' I hope the Council takes cognisance of that fact.
My second comment is specifically to the Council. To get an agreement on the new financial perspectives needs an interinstitutional agreement. I just want to remind the Council that we are one of those institutions, and it will need Parliament's agreement to get an interinstitutional agreement. We do not care if we do not get it: we will just go back to Article 272 of the Treaty and will still manage the budget without the Council's say-so. That is not a threat, it is just a comment to the Council, which it should bear in mind as we go through this procedure.
My last point is that for almost the past 15 years – all the time I have been in this Parliament and on the Committee on Budgets – the rapporteur for the financial perspectives has been Mr Colom i Naval. This will probably be his last plenary session – I am breaking news here. He will be offered the job of head of the Court of Auditors in the Catalan Government, and no doubt will be taking it up very shortly.
I want to pay tribute to his unceasing work; he knows more about this subject than anyone else – dare I say, boringly so! He can quote the interinstitutional agreement chapter and verse, but I have been glad of it on many occasions. I want to thank him for all his work over those 15 years, and also wish him well for his new post. I hope I express the whole of Parliament's wish in that sentiment.
Mr Wynn, thank you for your contribution and your announcement in respect of the future of our colleague, Mr Colom i Naval. On behalf of the House I should like to congratulate Mr Colom i Naval on the nomination. We wish him well, but express regret that as a result of his taking up this appointment we shall lose him before the end of this legislature.
Mr President, we welcome the debate this afternoon. As the Commission President has announced, this is a Commission decision already, and to come first to us in the Parliament is always an agreeable thing so far as budgetary matters are concerned.
First, from my Group's perspective, we will be taking the view that Mr Wynn has just expressed: we would rather be very prudent about whether we need the financial perspectives at all. We had multiannual agreements which keep discipline, which we did not have before the financial perspectives were introduced. We do not wish guidelines – which is what financial perspectives are – to become an end in themselves. We should recall very clearly as we go through this discussion that we have the right under Article 272 of the existing Treaty – not necessarily under the Constitutional Treaty but the existing Treaty – to be able to continue the budget process, and we shall therefore be very careful to see that parliamentary rights are properly safeguarded in the whole process.
Secondly, if there is to be a financial perspective, we welcome the ideas that the President has put forward today about better flexibility, categorisation and looking ahead to how money will be properly spent. Let us be clear that there will not be any decision in this Parliament about the final nature of this financial perspective.
We also have to take inspiration from Mr Colom i Naval's advice and knowledge of this. You and I, Joan, had a common view about the last financial perspective and I sense it is very clear that we have a shared view on this one, particularly regarding the length of the financial perspective. We have made it very clear, in Mr Wynn's resolution and in our own Group documents, that we do not want a financial perspective to go beyond the term of office of the next Commission, because how can one possibly justify in democratic terms that we are deciding for future parliaments and for future Commissions? We should stick to the term of office of the next Commission, which is five years. To suggest a date after 2013 is to suggest that an old parliament will be committing a new parliament after 2014; it does not work. We will have to come to terms with that fact.
The last thought is that now we are going to have enlargement – 25 countries – we know the difficulties will be very great in managing a European Union. Does this financial perspective address Turkey in any way? Or will that be an additional expenditure? Should you decide in December 2004 to start negotiations? For many in my political group, and maybe across the Parliament, to start full negotiations with a country when you do not even know what your existing financial capacity is – to run a union for 25 countries in this way – would be extraordinarily inept and irresponsible, because we need to know what the basis will be when we are negotiating with a country of that size.
Therefore, in conclusion, please let us avoid, when we come to decisions on this, a Soviet-style approach to planning which is going to take us too far into the future of our commitments. Secondly, let us make sure that it is properly democratic and let us not take decisions which we will regret later because we have taken on countries for which we do not have the financial capacity.
Mr Colom i Naval, in the light of the announcement by Mr Wynn, I do not know whether this will be your last speech in this House, but in any event, you have four minutes!
Mr President, I plead for indulgence. Indeed, this probably is my last speech in this House – at least from this seat, as I am in the Chair tomorrow and Thursday.
Mr President, allow me a few moments to thank the Chairman of the Committee for his kind words and to express my thanks for your kind words and the applause and congratulations I have received from many of my colleagues who came here today knowing that this would probably be my last speech to the Assembly from these benches.
I must say that for someone who started their political career in the anti-fascist underground, at the age of 18, the opportunity to be here in the European Parliament has been an unforgettable experience. I look on my 18 years in the European Parliament as a privilege and I would like to thank all of my colleagues, the Bureau, and in particular my colleagues in the Committee on Budgets and all of the officials and co-workers with whom I have worked during this time.
If you miss me, in any event, my new role does not allow me to be paid, as you know, so I can advise you ‘free of charge’. Having said that, allow me to move on to the topic in hand.
For the last time as rapporteur for the financial perspective, I can say that at last we have the promised Commission communication on one of the key issues affecting the European Union in the years ahead. Until very recently, last Friday in fact, we only knew of it by means of press leaks and rough drafts and had had practically no official notification of it until the tripartite dialogue held in Dublin.
The Commission’s speeches, and especially that of Mr Prodi, have given us a more positive image than the text we had seen to date, with which I disagreed due to some of its apocalyptic tones. In my opinion, we have to have a more positive vision and I think that that must be our approach to addressing the problems and proposals for action in order to ensure economic growth in the Union in the years ahead.
I am afraid, however, that once again we are beginning to build the house from the roof down or, to be more precise, from the ceiling down. We are starting , , from a maximum ceiling for the budget within which we are trying to fit the policies, rather than looking at the policies and the funding they require and determining the extent to which the resources needed to finance them are available.
As far as I am concerned, the Commission has to some extent fallen into the trap of ‘the gang of six’: the Treasury Ministers who call themselves ‘net contributors’, who have proposed staying within 1% of the ceiling for the financial perspective. I believe that the most fundamental negotiating tactic required us to go further than that and to be more ambitious, and not to stay within the limits set by the Commission – itself and the budget authorities – in 1992 to meet the needs of a European Community that at that stage had 12 members. That is the percentage they want us to retain. I think it shows a lack of ambition.
We want to increase the competitiveness of the economy, fulfil the Lisbon objectives, maintain the cohesion policy, finance enlargement, and solve the statistical problems concerning the flows to the poorest regions of the current 15 Member States. We want to have a foreign policy, a security policy, perhaps a defence policy too, an R[amp]D policy, and so on, but where will the money come from? I feel it is important that at last the proposal to include a European tax has been included, but still…
We must ask ourselves whether or not these figures are hiding reductions in the so-called political priorities and – I stress – agriculture and the Structural Funds.
Ladies and gentlemen, we should all remind the Commission and the Council that because of the Council’s systematic refusal, the perspectives have not been included in the Treaty until now. Therefore, until the Constitution enters into force in the terms approved by the Convention, we are under no obligation to sign this agreement or to approve any package for the financial perspective. I hope that the Irish Presidency takes note of this with a view to moving the Constitution forward as quickly as possible.
I will not go into any further detail regarding the duration, but I would like to raise a couple of technical questions. What are the consequences of reducing the number of headings to five but increasing the number of subheadings? What rules govern the transfer of money or appropriations from one subheading to another? If we have a financial perspective, what form will the flexibility mechanism take exactly? Moreover, we have a figure of 1.24% but it is vital to clarify the concepts of payment appropriations, commitment appropriations, and the vague reference to gross domestic product, gross national product and to gross national income. These are questions that, I should mention in passing, could mean a difference of EUR 7 000 million.
In conclusion, ladies and gentlemen, the progress of European integration in a united and enlarged Europe requires generosity and a broad-minded approach, and it seems that our ambitions far outnumber resources.
I would ask those who are not leaving this House to become a member of the Court of Auditors in Catalonia to stick to their speaking time!
Mr President, President of the Commission, it seems that some of our Member States have been seized by a seven-year itch: it is the irresistible urge to scratch around for the best financial deal for themselves. But in their rush to advance their own interests, the Member States are failing to ask what might constitute the best deal for Europe.
Liberal Democrats and Reformers believe that governments should first, as the admirable Mr Colom i Naval has suggested, take a long, hard look at what they have asked the European Union to do, and then give the institutions the resources they need to do the job. Governments should also ruthlessly tackle waste and fraud, most of which occur at national level, and target spending on our priorities to ensure maximum value for money for taxpayers.
Britain, France, Germany and three other states have formed an unholy alliance, united only by their zeal to keep down their budget contributions. Even putting aside the wider benefits that the European Union buys, the EU needs a budget consistent with its responsibilities. This year we will integrate ten new Member States. Europe is charged with important new responsibilities abroad, and with the task of keeping us safe from crime and terrorism at home. Reviving growth requires progress on the ambitious reform agenda of Lisbon. Do the six states really expect the EU to do all of this on 1% of Europe's gross national income?
With spending set to reach 1.11% of GNI in 2006, a ceiling of 1% in 2007 means not recalibration but cuts. None of these Member States can tell us where the axe will fall. Indeed, I would wager that they cannot even agree among themselves. My warning to Europe's citizens would be : buyer beware! These are the same governments who agreed in 2002 to a 1% annual increase in spending on the common agricultural policy.
If Member States demonstrated a real willingness to reform the CAP further, it would be easier to take seriously their calls for parsimony. As it is, we are running this Union on just over 1% of the gross national income of the Member States, when the budget of the Federal Government in the United States is 20% of GNI.
We must continue to strive for savings where possible, but also equip the Union to meet the objectives we have set ourselves. My Group believes that the key to better value lies in a modest budget increase, leaving a safe margin for unforeseen expenditure, linked to reform, less waste and more intelligent investment. Not promises of smarter spending from Member States with no will to deliver it.
– Mr President, I have on several occasions, on behalf of my group, denounced the propensity of the European Council to set new priorities for the European Union while refusing to grant it the commensurate financial resources. All too often this short-sighted policy has caused us to abandon an area that is deemed to be crucial one day in favour of another area that is deemed of vital importance the next. It is by robbing Peter to pay Paul that we have, on average, survived on a derisory budget. In 2004 this reached a historic low, below 1% of GDP, which is 20% less than the ceiling on which the Fifteen had themselves agreed for the period 2000-2006.
With enlargement on the horizon, this short-term vision of the Union’s responsibilities is now creating a potentially explosive situation. If the six Member States that are net contributors to the European budget actually go ahead with their plan to freeze expenditure at current levels from 2007, many fine promises will go up in smoke! The major works projects, rather hastily baptised the ‘growth initiative’, risk being buried once again. As for regional and social aid and the appropriations for the Cohesion Fund, they will melt away like snow in the sun for the majority of their current beneficiaries and many of their future recipients. Farewell cohesion! Farewell solidarity! On a social level this is known as cynicism; on a political level we call it irresponsibility.
I might have severe words for the Member States concerned, but this does not mean that I am awarding any plaudits to the Commission. Your communication, Mr President of the Commission, is rather sketchy when it comes to the choices that will have to be made to meet emerging needs. Where is your previous ambition, although there is clearly more to responding to the challenge of ensuring the balanced development of an enlarged European Union than just increasing the financial perspective by one or two tenths of a per cent of GDP? I would remind you that by 2007 the Union’s population will have increased by a third. The income of our new Members is less than half that of the Fifteen and, from many points of view, I do not think that the famous acquis communautaire is doing them any favours. I therefore remain unsatisfied, Mr Prodi.
I would add that the Commission’s position is not without its contradictions. On the one hand, it legitimately expects a number of Member States to increase their net contribution to the Community budget, but on the other it pushes the cult of limiting public expenditure so far as to take the Council of Ministers to court for not respecting the Stability Pact. Polite requests or punishment: you have a choice.
Furthermore, many problems remain outstanding. I will mention just one: the regions that in the future will essentially be deprived of benefiting from the Structural Funds, despite the fact that there has been no significant change in their situation. Quite simply, the arrival of poorer regions in the Union will automatically – I would say bureaucratically – lower the threshold for becoming eligible for these funds. It is understandable that the forthcoming negotiations are giving serious cause for concern more or less everywhere. These are all symptoms of what to me is looking increasingly like a crisis in the European project.
After the split on the war in Iraq, the ‘stupid’ affair of the Stability Pact and the breakdown of the Brussels Summit on the Constitution, we now have the debate on the budget to expose in a new and edifying way just how bad things really are. It would appear to be absolutely essential to re-found Europe. Faced with the risk of a dangerous wave of disenchantment amongst the public, as I see it our only hope is to be found in the growing call for a new kind of Europe. The coming months will be decisive in determining whether a beautiful utopia is waxing or waning.
– Mr President, I should like to extend my warm thanks to President Prodi for this early presentation of the proposal on the financial perspectives. It gives us, as Parliament, as well as the national governments, plenty of opportunity for listing our priorities for the next few years. After all, the budget is, logically, the financial translation of the policy that we want – nothing more, nothing less. In this respect, I should really like to congratulate the Commission. It is trying, in an honest and courageous manner, to point out the cost of the content of the plans made by the European Heads of Government and also of the Commission itself over the past few years. In my opinion, the Commission is, in this sense, much more honest than the six net contributors who, last December, said that they would pay not one cent more than they are doing now. In that sense, I share in the critical attitude of my fellow MEPs. One per cent and not one cent more, irrespective of enlargement, irrespective of the need for Europe to play a more prominent role in the world, irrespective of plans for European border control and irrespective of the promise to turn Europe into the world's most dynamic knowledge economy: plans of this kind are always announced with much pomp and circumstance, but at the end of the day, Member States refuse to accept the implications. More tasks for the European Union, certainly a larger European Union, will also require more money. I would like to urge you to put your money where your plans are.
Current expenditure, too, could also, of course, be held up to the light. Cutbacks could definitely be made there, and my group would be willing to talk about this. The problem, though, is that those very six countries that are fixated on this one per cent also refuse to discuss further reforms with regard to the European budget's biggest debit item, namely agricultural policy. It is a policy that is still massively rewarding farmers and is detrimental to animals and the environment. The net contributors refuse to talk about this for reasons that are beyond me. It is time we started talking not only about the amount involved or about what Mr Prodi said about the roof of the house, but also about a really useful way of spending the citizens' tax money. In this respect, I have numerous doubts regarding the Commission's proposal. It wants to set aside a great deal of money under the heading of sustainable development, which is fine – it touches my green heart. However, what exactly is so sustainable about the proposals you have formulated? The Commission has developed a whole strategy to stimulate research, but why has this not been done for the environment? Why have all the plans to make agriculture greener by stimulating rural development at the expense of intensive agricultural production been abandoned? Why is there not more funding for rural development?
The European Union is also very ambitious when it comes to foreign policy. The ties with the new neighbouring countries must be strengthened and Europe must play an important role globally. My group welcomes this. This role also requires an idea about how, for example, future international crises should be paid for, which is what is currently lacking. Mr Wynn also made the point that, if there is no flexibility in the European budget, then there is the risk that the bill will always be at the expense of other policy measures. Accordingly, the bill will, for example, eventually have to be paid by our new neighbours, while we are, in fact, trying to strengthen those ties. More flexibility also with regard to foreign policy is really something that is yet to be incorporated into the Commission’s plans. I look forward to hearing more about that.
I would like to thank Mr Prodi for presenting this programme, which can be seen as important, and it is certainly different from what was suggested by the rumours that were going around beforehand. Of course, we cannot, however, claim that it is a great success to have established the same reference figure – 1.24 – that we already had before.
I would like, however, to thank the President of the Commission for having reached an agreement, albeit an incomplete one. That being said, I must, as a young Vice-Chairman of the Committee on Budgets, certainly be anxious and express my fears for agriculture, culture, the TEN projects, technology, research, the universities and all the programmes that we launched and announced so enthusiastically. I believe that, in view of the imminent enlargement to the East, we cannot definitely say – and, above all, the Council cannot say – that this is a major agreement. We can simply say that it is a watered-down agreement.
I think that Mr Colom i Naval, whom I thank for his contribution, Mr Wynn and also the President of the Commission will be able to support a young man like myself when I say that I would like to recall the words of a great personality, Ignazio de Loyola, founder of the Jesuits. He said that he feared the day when no one fought him any longer. Well, I think that we must all fight with this same spirit to see a Europe that is certainly stronger, but one that develops more and is able to have more resources for our projects.
– Mr President, there is a Dutch saying, '' or, to put it another way ‘grasp all, lose all’. This is aimed at Commissioner Schreyer, who wants EU spending to reach up to the ceiling of 1.24% of the Gross National Product. This proposal is unrealistic from the outset, given that six net contributors want to restrict the EU budget to 1%. The past decades have shown that subsidies for regional policy hardly have any impact, except in Ireland. It is therefore surprising that the Commission should propose to increase this item by 23%. Has the Commissioner ever heard of subsidy addiction? We propose an automatic restriction of the net revenue of the Member States that enjoy a level of prosperity above 90% of the European average. Annually, they should not receive more than 1% net of the Gross Domestic Product. This would give the necessary breathing space for the much poorer regions in the acceding countries. It is likely that structural policy in those countries is also more effective. The fifty-fifty distribution between old and new Member States, as now proposed by Commissioner Barnier, is a stab in the dark. Given the narrow margins in national budgets, little political realism is shown by the decision to spend money on tarting up a European institution that will, at best, be a replica of NATO.
One proposal meets with our approval. It concerns the introduction of a general correction mechanism for Member States that contribute excessive amounts to the funding of the European Union. For the rest, we would ask the Commissioner for multi-annual budgets that, instead of stating more of the same, offer real priorities and realistic, viable options.
Mr President, I approve of the Commission proposal – even if it is not very substantial, and I support those who highlighted the fact – not to go lower than what was agreed, which is already an absolute minimum for a Europe that has grown, that will continue to grow and that rightly seeks to enlarge the scope of its political actions outside its institutional confines in order to embrace a wider horizon. From this point of view, it is certainly important to support such an approach. As others have stressed, however, at this stage in the European debate – where it is so threatened by tendencies always to want to do more as well as to want to scrimp and save – the Commission should have gone a step further.
Thanks to the Commission and its Sapir report, we know how much we really need to change the priorities of our investments and our budget to be competitive and to give Europe the hopes and objectives that Mr Prodi referred to. The Sapir report has, however, remained in a draw because it worries many people and many governments who do not want to hear talk of certain issues.
So, at a time when the Commission has got into the habit of touching on sensitive issues, as it did with the Stability and Growth Pact, there is, for example, this agreement, which seems to be set in stone and which, while we are discussing the CAP, we are committed to not touching until 2013. This issue should, then, have been included in today’s communication.
Mr President, I agree with the initial analysis made by the President of the Commission, Mr Prodi, when he referred to the fact that recent years have been marked by a impressive collection of dogmas that have been destroyed, of impossibilities that have become a constant reality and of constant realities, such as the Berlin Wall, that have fallen like the Cedars of Lebanon, as recounted in the classics.
In my view, that is the context surrounding this Commission communication, in which the next financial perspective must address the new circumstances. This Commission communication will have to be supplemented by the own-initiative report to be prepared by Parliament’s Committee on Budgets and adapt to the new circumstances of enlargement; the European elections will produce a new Parliament and there will be a new Commission.
In any event, we must welcome the Commission’s work and the new budget headings: sustainable development, putting the people at the heart of our project and boosting a more visible and effective foreign policy of the European Union.
I would also like to highlight very clearly the alternative put to us by President Prodi of choosing between two models of Europe. He told us that between the tangible Europe, the definite Europe, and the Europe of the net balance and net beneficiary, he chose a model compatible with the former, which is a higher model, a model of the Europe of values, the Europe of peace, of understanding, of harmony and of solidarity. This solidarity must go hand in hand with the Lisbon spirit and strategy.
Therefore, Mr President, I welcome the strategic choice made by the Commission today to present a communication that is not based on a model of a selfish Europe but on a model that has been capable of making the figures work for the ideals.
– Mr President, President Prodi, colleagues, ladies and gentlemen, we are embarking today on a debate whose preparation in recent weeks has already been accompanied by a great deal of shadow-boxing, and I am pleased that the proposals are finally on the table so we can talk about them. I am not so lacking in self-confidence that I feel any need to be bound solely by what others are suggesting. Nor do I feel any need to be bound solely by the Commission’s proposals, just as I see little reason to take the individual statements from the Council or parts of the Council as a benchmark for myself. Instead, as Members of this Parliament, which is one of the institutions to vote on this financial perspective, we will address these issues over the coming weeks and months, and indeed over the coming years – that is how long such difficult discussions can take. In doing so, it is not acceptable for one side to say: ‘We have an idea and we want a vast amount of cash to implement it’. That cannot be the right approach. However, the other side also cannot say: ‘Look, you have a bit of cash in Europe, see how far you get with that’. Both of these approaches are wrong.
Here is what we have to do. We must face up to the challenges that we are already discussing jointly, and then work through them point by point. Let me say this: all of us – including those who have been regaling us with grand words today – will have to be flexible on a number of issues. We will have to discuss what we want to do in the field of research and development. At our last session, we agreed that 3% of gross domestic product should be spent on this policy area in Europe. This 3% cannot be accommodated in the budget, for then the 1.24% or 1.0% or whatever would not be worth the paper it is written on. We therefore need to talk about budget combinations. We must discuss what should be done at national level in the Member States in future, and we must discuss what we can best do jointly at European level. We need to do this in all the areas before us. That includes foreign policy, for example, where the European Development Fund is currently outside the budget; we will integrate it. We will also have to discuss what proportion of international conflict prevention we want to fund from the European budget and what the Member States will cover in future. We have adopted a figure of 0.7% of GDP as a guide here. As regards justice and home affairs, we will have to discuss whether we want to maintain Europol and Eurojust as small units, as at present, or whether we are aiming for further development here. Another question is how much of the fight against organised crime should be funded at European level and what should be funded at local level. All these issues will have to be discussed.
We will also have to talk about what comes under each budget heading and which proportion is paid from which budget. I am very flexible here, and I am approaching this debate with an open mind. I believe this is essential, for otherwise – especially given the war-cries now resounding through the corridors – it will be impossible to create the right atmosphere for a substantive joint debate.
I think we have found some good things in the proposals you have presented. We will be looking at them. We will of course be discussing with you why the proposed duration of the financial perspective is seven years. It is important to highlight the fact that this may result in a Parliament such as this one – as Mr Elles has said – being excluded completely from the debate about the funding of the European Union’s future. A seven-year period could produce that situation.
We will need to talk about the growth rates that you have taken as a basis for your financial calculations. I think I saw at one point that you are assuming economic growth of 4.5% per annum. If we achieve that growth rate over the next seven years in Europe, we will have no problem with any aspect of funding. We therefore need to discuss which statistics you are taking as a basis for your overall figures.
We will have to discuss the structure you are proposing, and whether it is transparent, efficient and flexible. Our interest in reforming agricultural policy also means that we want to invest in the development of rural regions within the framework of general agricultural policy. Is this possible, based on your proposals? Or will we have new hurdles to overcome yet again in a new financial perspective – hurdles which cannot be overcome? We need some measure of flexibility because as several other speakers have said, challenges will arise over a seven-year period which we cannot predict today.
I am firmly convinced that we, in this House, should engage in this discussion with self-confidence. We have our own ideas and we will set out our vision of the Europe we want to achieve. We will talk about the resources to be deployed for this purpose. I look forward to our discussions with you. I also look forward to the discussions with the Council. Both of you will have to deal with a self-confident but serious and solid Parliament.
– Mr President, the Commission’s proposal for a financial framework for the period 2007-2013 is right in its priorities, and I wish to thank President Romano Prodi for that. The EU is lagging behind all our main competitors in the areas of economic growth and competitiveness, and that is why financial investment in the prerequisites for growth is the right and necessary area of focus.
Research, the encouragement of innovation and the adoption of high technology are promoters of growth. So is a high-level infrastructure. Investment in transport and energy networks will immediately create new jobs and strengthen business conditions even in remote regions and those where development has fallen behind. The EU, including its most peripheral areas, must be taken account of in this work.
Similarly, investment in the young is crucial. Programmes of education and training must be extended and diversified for youth to be able to acclimatise more readily to an international working environment.
Another problem and priority is Structural and Cohesion policy. The new Member States need support for reconstruction and for strengthening their economic environment. This cannot be allowed to happen, however, at the expense of the economically frailer regions of the old Member States. That is why the provision of funds has to be increased on an equivalent scale.
If the development promised under the financial framework is to succeed, the administration has to be thoroughly modernised. The reform of the Commission carried out this term is only a basis for reforms. Power and responsibility have to be devolved both within the bureaucratic machinery and from the Commission to the Member States.
Mr President, the Community of Europe was born out of a desire to achieve peace and prosperity, a wise and two-fold objective, as it is not possible to achieve one without the other. One of its fundamental pillars is social and territorial cohesion, in other words, making all citizens genuinely equal by combating imbalances and inequalities in existing wealth and opportunities.
In two months’ time the Union is going to be enlarged with the accession of 10 new Member States and some 75 million citizens. Its wealth will be far below the current average of the Europe of Fifteen and if we hope to continue to maintain our two-fold Community objective, if we hope to overcome the inequalities suffered by these new Europeans, we cannot contemplate allocating fewer public resources to this end; rather, we should step up our efforts to help.
In this respect, I must condemn the fact that in recent years there has been a reduction in actual Community expenditure, payment appropriations in relation to the gross national income, while the latter is decreasing in constant terms due to inflation. In other words, we are allocating fewer resources to developing the Community, and yet there are some, such as the signatories to the well-known ‘letter of the six’, who want to reduce them even further.
I support the Commission’s proposal that there should be no reductions in future.
Mr President, Mr Prodi’s presentation on the EU’s financial perspective allows us to make some brief comments on the economic and social cohesion policy. I do not intend at this time to state whether or not the financial perspective proposed here by the Commission represents percentage gains for one country or another. This is not the reason for my intervention.
Besides, in this context, we must not forget that those countries that intend to enjoy Community funds as of 2007 have yet to meet their biggest challenges: they must overcome their structural backwardness and must ensure the economic and social cohesion of their populations. I therefore prefer to concentrate on the political significance of the Commission’s proposal. If the Commission maintains or, should I say, takes the risk of maintaining, the level of financial resources of the EU at 1.24% of the Community’s gross national product until 2013, it would be making a decisive investment in the European policy of solidarity, as the only means of achieving the homogenous growth of the entire EU, in the wake of the Lisbon strategy.
At a time when we are integrating ten new countries, this must be a prime objective, to which the benefiting countries, be they old or new, must respond with the ability to carry out the crucial reforms implied and presupposed by European solidarity. Parliament has therefore no choice but to offer political support to the Commission’s proposal. We must also do all we can to ensure that the proposal of the six wealthiest Member States – to reduce the Community budget from 1.24% to 1% of Europe’s GNP – is not allowed to triumph. We must, therefore, criticise in the strongest terms those politicians who utter fine words on Europe and solidarity, but whose real priorities lie in preserving national interests.
Mr President, the Commission’s campaign is now beginning for transferring EU taxes and more funds from the taxpayers to the EU. Instead, the June Movement proposes a halt to European tax and expenditure. Not a single penny should be appropriated to Brussels until there is an accounting system through which we can see what the money is being used for.
For 25 years, I have tried to obtain detailed information about how the EU uses the money we pay in quotas. There has still, for example, been no success in tracking down the ‘skimmed milk supremo’ who, for many years, was the biggest recipient of EU subsidies in Denmark.
We have still not seen statements of account from the secret accounts in the Eurostat scandal. We know, however, that the chief accountant, Marta Andreasen, who insisted on correct accounts, has now been suspended for 17 months and is banned from showing herself in the Commission’s buildings, where those who have manifestly been responsible for the fraud can go about freely. This state of affairs does not provide the necessary permission for sending funds via Brussels. The June Movement instead proposes that the EU focus on the cross-border matters we cannot solve ourselves and keep away from everything else.
The subsidies to the present EU agricultural systems can be phased out by 20% per year over five years. The EU should completely cease giving structural aid to the rich Member States. The poor countries and the new Member States should be exempted from paying quotas so that there is real solidarity and not only a redistribution from poor people in rich countries to rich people in poorer countries.
With such a reform, the net payers will get away with paying less tax, at the same time as the net recipients will be in a significantly better position than at present. At the same time, allow details of each appropriation and item of expenditure to be accessible on the Internet. In that way, we can avoid waste, excess and fraud, and vigilant journalists and employees in companies and other institutions that receive subsidies will quickly be able to reveal if money is being misused, wasted or misappropriated.
Finally, just a few round figures. Last year, Denmark paid DKK 15 billion in EU quotas. Danish agriculture received agricultural subsidies of DKK 10 billion. The total net income received by Danish agriculture was only a fraction of the direct EC subsidy. Money is flooding out of EU coffers without ending up in the hands of the needy farmers, and this shows, more than any amount of words, the need for a halt to expenditure and tax, including in the EU.
– Mr President, ladies and gentlemen, the debate about the EU budget will be tough. At a time when the net contributors do not have unlimited resources at their disposal and net recipients are keen to protect their vested interests, it will be difficult to achieve a constructive solution. As this solution, the Commission is proposing an increase in own resources. The idea of granting the EU its own tax competence – the keyword is the ‘Europe tax’ – is being discussed. Given the difficult economic situation and massive austerity measures being applied in numerous EU Member States, the letter from the six governments is quite understandable, in my view. If savings are being made across the board, then the EU cannot – no, esteemed colleagues – must not shy away from this desire for savings and reform. Anything else would damage the future of the EU and would ultimately be impossible to justify to the public.
In the conflict over the EU’s future finances, there are two options: either to carry on muddling through, repeating the sins of the past and trying to fund everything at once, or – the second option – to see the future framework for the EU budget as an opportunity. Ever since the decision to admit ten new Member States, at the latest, it has been clear that reforms are essential. Yet so far, no one has been willing to grasp the nettle. Is everything just fine in the EU’s subsidy policy, for example? Is it clear why the EU subsidises tobacco cultivation while banning tobacco advertising at the same time? Is it really the clever option to fund the transportation of animals right across our continent and beyond?
These are just two minor examples. However, one thing is clear: reforms must happen, and this is an opportunity. It takes political courage and probably also a political vision of Europe’s future shape, tasks and prospects. After all, a budget is merely a set of policies presented in numerical form.
– Mr President, ladies and gentlemen, this financial perspective must enable us to live up to the ambitions that we have for Europe, ambitions that require us to seek increased growth and competition. To this end, we need to spend less, but spend better. Reform is therefore necessary, not to enable us to do everything nor to continue the ‘sprinkling’ approach that we have adopted so far, but to enable us to meet the expectations of the public.
Meeting the expectations of the public means quite simply, for example in employment policy, not having any more of these policies of providing secondary assistance or patching up the crutches that are already available. Because if we want to create 15 million jobs, we will need to innovate under the Lisbon Agenda and implement new policies that are original and dynamic and that foster private initiative. We will need to educate, inform the public, pursue these policies that we have started to implement, policies that generate jobs, and in addition accelerate structural reforms. We will need to promote investment in infrastructure, in transport, in communications, in human resources and in research, which is still being left out in the cold and whose budget is in my view far from adequate.
Let us nevertheless bear in mind that all of this should meet an objective of sustainable development, a factor in creating stability. And let us refrain from making scapegoats of certain groups of society, such as our poor farmers, because we really do need them and they need us.
Clearly, we find the proposals that the Commission has made to us reassuring, and I would particularly like to welcome the proposals for the new regional policy put forward by Commissioner Barnier. The choice that has been made seems to me to be an excellent one, because it will provide the enlargement countries with the necessary support without isolating the regions in the current Member States that need these funds.
We must actually continue to meet the needs of the areas covered by the present fifteen Member States, fostering their competitiveness and growth so as to fight against unemployment. Were we not to do so then the public would simply not understand.
Mr President, ladies and gentlemen, clearly the European Commission is endeavouring with its proposal to strike a balance between the increased financing requirements of enlargement and the difficulties of the short-term economy and the options of the strong Member States. However, sustainable development in the Member States must be supported and the role of the European Union as global partner must be strengthened. In addition, the new financial perspective must send out a clear political message about equal treatment and solidarity between the Member States and, if you will allow me to dwell on this point, the needs of the regions which suffer the repercussions of so-called 'statistical convergence'.
The citizens in these developing regions see political cohesion as the main element in making the idea of the European Union a worthy idea and I do not agree at all with the view heard in this Chamber that there are no beneficial results from this policy. At the same time, the citizens in these regions wanted and agreed to the extensive enlargement which will be completed in a few weeks' time. Morally and politically, therefore, it is fair for these citizens not to lose so much that they lose the feeling of solidarity which they have had to date, enjoying its fruits. Clearly, there must be a smooth withdrawal of Community aid from these regions, with a transitional period in which support is wound down.
It is vital during this period to safeguard adequate funding. Any thoughts of making reductions, especially large reductions, in appropriations which, it can be presumed, would have devolved upon these regions without enlargement, jeopardise the efficacy of the political cohesion which is under way and, consequently, must be treated as harmful to the credibility of the European Union.
– Mr Prodi, it is difficult not to agree with the situation as you have described it here today.
I have two doubts, which I am sure you will be able to solve: first of all, I come from a long history of militancy in a party that must surely remind you of something, and during that time I have learned that too much realism in politics often means the start of conflict. It seems to me that your request to freeze at 1.24%, that is to say at the current level, the amount of GDP allocated – an allocation which, inter alia, is still based on 12 countries, whereas we are now 25 and will probably continue to expand – is a position lacking not only in ambition but also in courage, and I base that criticism on two facts. Firstly, we have just approved a quick start programme for public works designed to relaunch the idea of Europe and the single market, in which we need the Member States to be involved and to provide resources, which is why I find it extremely difficult to understand the position of the six Member States that have called for a reduction in the amount allocated. Secondly, in any negotiations, sticking to a position knowing that some of the Member States do not agree with the reference to 1%, appears to me to be quite a complex negotiating position from a tactical point of view.
The second doubt concerns the timing. The current financial situation is programmed up to the end of 2006; the Commission must present a proposal before July 2005 and the agreement must be reached before May 2006. So then, why the urgency? So that we can rush things through in a Parliament whose mandate is about to expire? As Mr Wynn correctly pointed out, our Parliament has an extremely important role to play, but that role will be played by the Parliament to be elected on 13 June.
– Mr President, ladies and gentlemen, neither the restriction to 1% nor the Commission’s proposal for an expansion to 1.24%, which amounts to 1.15% in reality, can be the signal we send to Europe’s citizens and taxpayers today. Naturally, the letter from the six governments so soon after the collapse of the Summit was a mistake in terms of its timing, tone and content and was therefore quite unacceptable.
Equally, however, in response to the Commission’s ideas – and you, President Prodi, have presented some interesting keywords, although we will have to discuss them in far more detail – I must say that what is urgently required in the coming months is a critical review of the European Union’s agenda, with a focus on both positive and negative aspects across the board in all policy fields, if we want to identify honest and practical responses for Europe’s citizens. Naturally, the outcome of our discussions today cannot be binding on the new Commission, which will still have to be approved by the new Parliament; nor can it be binding in any way on the new Parliament in its capacity as part of the budgetary authority.
As part of this more critical approach, however, it is essential, first and foremost, to complete the constitutional treaty and define the system of powers, also in line with the subsidiarity principle. This also means that if powers are transferred back to the Member States in an enlarged EU, we will need fewer resources for these areas at European level. However, it also means that if tasks are transferred to the European level – such as foreign, security and development policy – the Member States will have to look again at the possibility of not only increasing the EU budget but also reducing spending at national level.
I would like to conclude by raising two points. After all, it is not just a matter of freeing up budget funds in order to deal with new objectives, improving competitiveness and growth potential. What I think is missing, especially in the light of the mid-term review of the Lisbon strategy to be discussed next month, is that here, the Commission itself has not established the coherence on many legislative proposals, which is necessary to achieve the binding consolidation that will generate growth potential and entrepreneurial freedoms throughout the European Union. If what you are proposing in the budget is flanked by such initiatives, our credibility will be much improved.
In addition, we see the option of reverting to Article 272 of the Treaty without binding new Parliaments and new institutions as a very exciting one.
Mr President, Mr President of the Commission, representatives of the Council, Commissioner, ladies and gentlemen, we welcome the Commission communication on the new financial perspective as an interesting debating exercise for the future. It will not be this Commission or this Parliament that take the final decisions, but here is the result and we must thank the entire College of Commissioners for having incorporated the various sensibilities. We consider this to be a good basis for negotiation.
A financial perspective that is properly negotiated among the three institutions is a vital element for the rational development of the Union’s expenditure and for ensuring growth, competitiveness, employment, and economic and social cohesion within a framework of budgetary stability. That is the financial perspective on which this Parliament would like to vote. We would never vote in favour of a financial perspective based simply on accounting calculations or imposed unilaterally by one institution that had not negotiated with the others.
This Parliament has already set out its position on three aspects of the financial perspective. The first of those was its duration, which in principle should coincide where possible with the duration of the mandates of the European Parliament and the Commission.
Secondly, we have also stated our support for providing greater impetus for the political objectives laid down in Lisbon and Gothenburg. This development takes shape through the Union’s annual budgets and it is clear that without sufficient financial resources there can be no credible objectives. Indeed, look at the 2005 draft budget and you will see what budget restrictions are.
Thirdly, we have on many occasions expressed our support for a financial perspective that is capable of fulfilling the objective of cohesion. Cohesion is and will continue to be the major inspiration behind the EU’s policies along with growth and stability. The 0.45% of gross national income for cohesion measures has been incorporated by this Parliament and forms part of our approach. If we cut corners with cohesion policy we will surely fail.
. Mr President, on behalf of the presidency of the Council, I thank President Prodi for the presentation on the policy orientation provided by the European Commission for the Union's next multiannual financial framework: it is an important communication. The negotiations ahead will be of fundamental importance for the development of the enlarged Union well into the next decade.
What is at issue, therefore, is much more than the financial framework for the Union. It is also the policies and priorities which can best address the aspirations of your citizens. As mentioned by the Chairman of the Committee on Budgets, Mr Wynn, the negotiations will run well into 2005. However, the Irish presidency will begin discussions and give priority to advancing the dossier as effectively as possible. The President of the Commission will brief Coreper tomorrow, and on 23 February there will be a first discussion by ministers at the General Affairs and External Relations Council.
Our aim as presidency will be to initiate and advance discussions and, in cooperation with succeeding presidencies, to map out how best to process the dossier and lay a solid foundation for our successors. We hope in this regard that the spring European Council might be able to agree on the calendar and process for negotiations. The Council looks forward to working constructively with Parliament and the Commission in advancing this important dossier.
With your permission, Mr President, may I finally join with you, Mr Wynn and others in the warm expressions of congratulations and goodwill to Mr Colom i Naval and to wish him all the very best for the future.
. – Mr President, I will say a few words and then Commissioner Schreyer will reply to some of the more technical questions.
There has been one general criticism running through this debate – a debate for which I am sincerely grateful, because Parliament has genuinely exercised its institutional pride on the issue of the budget and has given us precious advice – criticism made by some important Members of Parliament, beginning with Mr Wynn: a lack of ambition, as Mr Fiori also pointed out, and the assertion that an excess of realism leads to weakness.
So, I should like to point out that the structure of the budget we are presenting indicates a radical change with the past – not only quantitatively but also qualitatively; it constitutes an ambitious project that will give rise to serious problems and a fierce debate when the time comes for it to be adopted. I ask you to consider just a few figures: I have spoken about sustainable development; I did not want to provide analytical data because I believe that we need to consider such data together at some length, but in relation to the Lisbon process funds will increase by 62.8% – from EUR 47 billion in 2006 to EUR 76 billion in 2013 – allowing for a 32% increase in cohesion funds, 300% for funds earmarked for education and training, 200% for research funds, 400% for funds earmarked for competitiveness and networks. We have made choices that are coherent, precise and dramatically different from those of Lisbon: we have placed, within the context of an extremely ambitious draft budget, appropriations for the area of justice, which is one of the major areas of the Union – it was not by chance that I referred to it as one of the Union’s three lines of action – that is to say funds are to increase by almost 200% from EUR 1 billion in 2006 to EUR 3.6 billion in 2013. These, I repeat, are radical changes. Finally, the international situation: funds are to increase by almost 40% from EUR 11 billion in 2006 to EUR 15.7 billion in 2013.
So then, we have made some stark choices – which I hope will be accepted – in keeping precisely in line with the objectives. We did not, ladies and gentlemen, begin building from the roof, but from the foundations, studying the new objectives and analysing what had been decided in previous years with the decisions taken at Lisbon and subsequent decisions. On this basis we have constructed a coherent budget so that Europe can relaunch itself, re-establish a united policy on justice and internal affairs and re-establish its voice in the world. There are three areas on which we have consolidated and focused our attention, and therefore this is a response which I consider ambitious; realistic and ambitious. I say realistic because it is clear that genuine situations, temperaments and even political trends cannot be ignored. I assure you that the procession of the six ambassadors who brought me the 1% letter resembled more than anything a funeral cortege, and it is clear that this makes no sense in a Europe that must react, that must go forward, that has enormous responsibilities for everyone. So, we have taken a major gamble: stark choices, extremely radical choices, as the detailed line by line analysis of the budget will show.
In conclusion, a final observation: why have we started so early, Mr Fiori? Out of respect for those who are to come after us. The timeframes are extremely long. When, at the end of our term of office, we hand over the whole project with its roadmap, when our work is completed, they will need – so it has been said – about twelve months, possibly more: going on past experience, 18 months will be needed to fine-tune the finished product; that means the beginning of 2006, January/February 2006. Care must be taken to provide enough time to learn the procedures, prepare the financing procedures and organise the financing structure, which is only just adequate, so that the objectives we have set ourselves can be met. The work we have carried out is wide-ranging but absolutely essential. It is clear that none of the decisions taken today will become operative under this term, we are well aware of that. It will be the new Parliament that will decide but, if we do not place the new Parliament in the position to decide, it will not be possible to make payments at the beginning of 2007. We have worked on this, Mr Fiori, because I can assure you of one thing: we never attempt to perform tasks that are not useful or are unnecessary. This has involved an enormous amount of work and perhaps we would willingly have avoided it had it not been for the benefit of the Union.
.  Mr President, ladies and gentlemen, the EU faces major challenges and we must decide whether – and how – we, as a Community, will respond to these challenges. The objectives set jointly by the Member States are indeed very ambitious. By 2010, the EU is to become the most competitive knowledge-based economy in the world; it is to become an area of freedom, security and justice. Europe is determined to take on more responsibility in the world, and we are about to embark on the historic reunification of the continent and the integration of the new EU Member States.
The financial perspective establishes an important framework for decisions on the policies and tools that we will deploy to shape the future together. In order to achieve the ambitious objectives we have set ourselves and ensure that the Union can fulfil the growing expectations of its Member States and citizens, appropriate resources must be provided to underpin the policies. We should not raise expectations and then fail to deliver on the policies. That would generate disappointment among citizens. However, we should only provide European funding from the public purse for policies if we can state with confidence – as the President of the Commission has already said – that we are creating added value – in other words, if we can achieve greater benefit by spending a euro at European level than by spending it at national level.
At the same time, Europe must continue to uphold budgetary discipline. Budgetary discipline means the own resources ceiling, which is set at 1.24%. The Commission has decided to present a proposal which not only respects this own resources ceiling but also allows sufficient scope below this ceiling based on the average over the period. However, the Commission has also clearly stated that the proposal by the six Member States to impose a budget cap at 1% not only conflicts with the objectives but quite simply does not stand up to a reality check. The Commission is proposing an average level of appropriations for commitments of 1.22% for the period 2007 – 2013. If we also include expenditure for the European Development Fund and the sound new instrument of the Solidarity Fund, the appropriations for commitments stand at 1.26%. Commitments for payments will thus average 1.14% of combined economic performance, or GNI, over the period. That means that the budget volume that we are proposing can be set at an average of 1.14% of GNI.
Let me comment on the length of the financial perspective, as this is quite rightly a very important issue for this House. The Commission completely agrees that for democratic and institutional reasons, five years would be the right length of time. The question is simply this: at which point in time is it most appropriate to commence this cycle? We have discussed this matter in considerable detail. On the one hand, given that we have set agricultural spending up to 2013, and since the integration of the new Member States into new programmes is no small matter, and especially also in light of the Structural Funds, and taking account of the question when it is best to start the cycle from an institutional perspective, we are proposing a seven-year period again this time round as a transitional phase, as it were, before commencing the five-year cycle thereafter.
I would emphasise, yet again, the following points concerning the comparison of figures: this Commission is serious about the proposal to integrate the European Development Fund into the budget. It has been stated repeatedly in the past that this would be desirable. The measure outlined in our proposal therefore fulfils a demand that this Parliament has quite rightly been voicing for years, for we need an integrated and effective policy for the ACP states, especially for the poorest countries in the world. That is why we have put forward this proposal.
On flexibility, which has been mentioned several times here today: yes, we will need flexibility if we are planning so many years ahead. That is why the Commission has said that a revision is always a possible option. However, we are also planning new flexibility instruments between the categories in order to be able to adjust priorities in the short term. We are also proposing a Growth Adjustment Fund – in other words, a reserve which can be activated additionally if a policy needs to be enhanced for quite specific reasons.
Let me also emphasise yet again that the Commission is proposing the full integration of the new Member States into the structural and cohesion policies. As you are aware, we have based our calculations on a European Union of 27 Member States.
Throughout this legislative term, which is now drawing to a close, this House, the European Parliament, has argued robustly and with great success in favour of enlargement. At the same time, it has championed the cause of deepening and European integration. In other words, it has always been in favour of more Europe and an efficient Europe. In doing so, you have consistently upheld budgetary discipline and have been successful here as well. At the end of this legislative term, you can stand before Europe’s citizens and say, with your hand on your heart, that you have done the very best you could with the European budget and genuinely created a great deal of value-added in Europe out of just 2.3% of total public spending. These comments are directed to the Council Presidency in particular. You are now working – and I hope this work will be successful – to ensure the adoption of the new constitution. A key issue here is to equip the European Parliament with more budgetary rights, especially codecision rights in respect of the financial perspective. In my view, the financial perspective must have the endorsement of the European Parliament.
Let me take this opportunity to address Mr Colom i Naval. I am at a loss to know how the deliberations on the financial perspective can take place without your powerful commitment and your powerful voice. I wish you every success in your new position. Your region is very fortunate in having secured your services in this key post.
I would like to close by citing an Irish writer, because we have the Irish Presidency at the moment and also, of course, as a tribute to the President of this Parliament. Oscar Wilde once said that we know the cost of everything and the value of nothing. I think that in the coming months, we will have very intensive arguments over spending. However, the key issue is not only expenditure, but also Community policy and the values of the European Union, and I am sure that this House will play a very active and committed role in this debate.
The debate is closed.
– Before negotiating the financial perspective for 2007-2013, it is important to have a clear idea of the political backdrop to this issue. In this respect, today’s debate is an opportunity for the Commission, as is often the case, to try to win the support of the European Parliament for a relatively high level of annual resources, of 1.24% of gross national income (and that is without the European Development Fund), against the position of the contributing Member States, including France, which would like 1% (as in 2004).
This alliance between Parliament and the Commission is an implicit reference to the idea of a gradual expansion of the Union’s remit, which is intended to lead one day to a federal budget. I might add that in parallel the Commission is launching a campaign for a European tax.
We must avoid any drift in this direction, so as not to sustain a new bureaucracy and not to compromise the competitiveness objectives that were set in Lisbon. The European Union, which is at the service of the Member States, should not be cornering their tasks, in particular that of redistribution. It should simply provide the added value that comes from coordination, which only requires slim administrations and limited resources. It should live from the contributions that the nation states vote for and control on an annual basis.
Under these conditions, the position currently held by the paying Member States seems to us to be entirely justified.
.  This debate on the new Financial Perspective shows that there is an enormous gap between promises and reality. What we are seeing is, unfortunately, a repeat of Agenda 2000, when what we really needed was to increase funds, bearing in mind the growing needs in terms of social and economic cohesion resulting from enlargement, and to promote sustainable development, high quality jobs, improved social conditions and cooperation and development policies with the least-developed countries.
What is happening shows the disgraceful nature of the ‘Group of Six’s’ blackmail in placing a ceiling in the Community budget of 1% of GNP, which would lead to what we feel is an unacceptable solution. This has also been shown with the Commission’s unacceptable proposal, which does not meet the needs of the acceding countries, growing social inequality, appalling unemployment or the poverty and exclusion that can be seen in current EU countries, such as Portugal.
Yet the question is not exclusively about finance. Of equal importance are the priorities and revision of the objectives and of the instruments of cohesion and budget structure to which they correspond. The guiding principle of competitiveness, strategic realignment based on the Lisbon Agenda, the realignment of foreign policy towards actions within the scope of the Common Foreign and Security Policy and the European Spatial Development Perspective, and of internal policy based on questions of immigration policing and border controls, encompass areas that lead European integration down a dangerous path.
The next item is Question Time, but we will begin with a point of order from Mr Dupuis, who may address the House briefly.
– Mr President, strange forces are at work in the management of our questions. In December I asked a question on Croatia. It was held over from the January part-session until this part-session. I thought in good faith that it had been held over because Mr Verheugen was to have been with us at this session and other Members had also asked questions about Croatia’s accession. Nothing of the sort! Furthermore, not only do I find that my question is at the end of the list and not at the beginning, which would have been logical given that it was withdrawn in January, but also I know that it will not be possible to receive an oral answer. And of course I have not been able to ask another question for February.
I would like the services to take careful note of this fact and for it to be reflected in the Minutes of this sitting, because I really do not think that this is as it should be. There are some very dubious goings-on surrounding Croatia’s accession process. Some countries are blocking it and I will name them: they are the United Kingdom and the Netherlands. We urgently need a debate to clarify all of this.
Mr Dupuis, the Commission decides which Commissioners attend Question Time and determines the distribution of questions; in any event, we note what you are saying and will pass on your concerns to the Commission.
The next item on the agenda is Question Time (B5-0007/2004).
We will begin with questions to the Commission.
As the author is not present, Question No 34 lapses.
Can the Commission inform the House of the measures that it is promoting to support low-cost travel in Europe, taking into account the fact that the vast majority of EU citizens fully support and recognise the importance of low-cost air travel within the European Union?
.  As a result of the liberalisation of air transport in the European Union at the beginning of the 1990s – which was in fact based on legislative proposals from the Commission – we can see the extent to which competition has increased between the various airlines in the European Union and how users are benefiting from lower prices and better supply.
In this context, a new phenomenon has appeared: that of the so-called low-cost airlines. The Commission considers this to be a positive development: it increases supply for passengers, results in greater economic activity and possibilities for consumers, and offers opportunities for lower costs.
The Commission’s action seeks to ensure that this development continues through the strict application of the rules on competition and State aid.
To this end, I must point out that our task is not to support one sector or another, but to provide balanced standards that allow for the development of the various types of aviation activities: the traditional companies with their style of business, and the new companies, described as low-cost companies, which have a somewhat different market and which have undoubtedly generated a significant increase in competition, supply and opportunities for users.
I would like to thank the Commissioner for her reply and ask a question arising from it. In light of the recent investigation by the Commission into the arrangements of Ryanair at Charleroi Airport, is it not now the case that regional airports in Europe are unsure how state aid rules are going to apply in the future and that this in itself is going to impinge on legitimate commercial decisions they would like to take, as well as on their future development?
. I believe that, on the contrary, the Commission’s solution and response in the case of Ryanair in Charleroi – which relates to the State aid given by Charleroi airport rather than to Ryanair, and that is the problem – opens up new possibilities for the promotion and development of regional airports, which are a driving force for regional development, and for the operation of the so-called ‘budget airlines’ from those airports.
I believe that the decision taken by the Commission is balanced. It has given the green light to most of the aid received by Ryanair throughout this time. Though it is true that limits have been imposed, in terms of time and above all in terms of the availability of this aid for any other company which is willing to carry out this type of activity, for the sake of equal treatment of all airlines operating in Europe and of transparency in these types of operation.
I repeat, however, that I believe the decision on Charleroi favours regional airports and budget airlines.
We must remember that in the case of Charleroi we have not acted on our own initiative, because the Commission had received complaints and because, as the honourable Member knows, the Commission is obliged to deal with them. In fact, there have been complaints in relation to other airports in various countries of Europe. We will deal with them in the coming months, when all the facts of each case are clarified. I believe that we are thereby helping to clarify the situation, because there are a series of other regional airports which, thanks to the response in the case of Charleroi, are going to be able to provide airlines with similar conditions, which allow them to expand and carry out their activities.
Mr President, Commissioner, ladies and gentlemen, it has emerged that railway companies are now competing with the cheap tickets offered by the airlines. How do you intend to proceed with regard to the state aid that is currently being paid to the railways? Will restrictions on the options apply here as well? In Austria, for example, 7% of the budget is spent on the railways. That amounts to around EUR 500 per citizen in subsidies to the railways, which are now competing directly with the privately-owned low-cost airlines. This means that there is unfair competition between the cheap tickets offered by the airlines and those offered by the railways. I would be very pleased if you took similar action against the railways.
. I would like to remind the honourable Member that we have not yet liberalised passenger transport in the rail sector. In each country, therefore, railways operate as the country sees fit and they receive the aid which each country is prepared to give them, in accordance with the criteria of public service and maintenance of companies, amongst others.
It is therefore currently possible that budget airlines are competing with railways, but the latter are receiving State support in practically every country.
At a later date, following a discussion on the third railways package, which I hope the honourable Members will shortly receive for discussion, and which I hope the next Parliament and the next Commission can complete, we plan to introduce competition into passenger rail transport on international lines, not on national lines.
When that time comes, we will have to consider the effects this will have in terms of competition, but – I repeat – the aid we have authorised is limited in terms of time and quantity. In no event may it exceed a maximum of 50%, of operating costs and, furthermore, they must be decreasing for a maximum of five years.
I believe that this is a balanced decision, which allows us to combine support for a regional airport, which – I repeat – provides stimulus and economic activity for a region. In the case of Wallonia – an Objective 1 region which is lagging behind the Community average – that is what justifies the support for aid, not whether or not there are cheap tickets. The fact that an airline offers people cheap tickets does not justify their receiving public aid.
The justification for the authorisation of public aid at a particular time, and for Charleroi giving it to Ryanair, is the fact that Charleroi is a regional airport in a depressed region, in order to provide that region with stimulus and activity, which is completely different, and as assistance for launching new routes and new connections.
We have also agreed on the possibility of granting aid in the air sector when the criterion of public service is fulfilled. For example, in the case of the outermost islands and island groups, on grounds of internal public service. In this case too, conditions relating to transparency, competition and equal treatment must be fulfilled.
Would the Commission please detail how or if it plans to issue information and/or advice to Member States on the free movement of labour from accession countries after 1 May 2004?
. Mr President, the Commission has already taken measures to inform citizens about the transitional arrangements relating to the free movement of workers.
An electronic guide on the subject of the free movement of workers to the new Member States is already operating and can be found on the Commission's website in 20 languages. At the same time, a printed leaflet will soon be available in all the languages.
As far as the Member States are concerned, we must make it clear that the Treaty makes provision during the first two years after accession for access to job markets to be the subject of bilateral agreements or national decisions by the Member States. Again according to the Treaty, the Member States are not obliged to tell the Commission what they intend to do during this stage. Of course, for reasons of transparency, the Commission has asked the Member States to notify their position and I should like to inform you that, so far, the United Kingdom and Ireland have stated that they intend to open the job markets fully, while Austria, Germany, Belgium, Finland and Denmark have stated that they will apply national measures for the first two years. Austria and Germany have also stated that they intend to cite the saving clause in order to limit access to certain service sectors listed in the Treaty. In all events, when we have all the information from all the Member States, we shall notify Parliament.
In addition, the Commission is in regular contact and cooperation with the services of the Member States, so that we can guarantee the uniform application of these transitional arrangements and can also proceed to issue certain interpretative guidelines which have to date been the subject of cooperation and consultation with the Member States.
Thank you, Commissioner, for that answer. Your colleague, Commissioner Vitorino, has also answered this question very comprehensively and skilfully in the past, arguing that the wild numbers predicted for Portugal when it joined the European Union were way off the mark. We are now witnessing the same phenomenon with predictions for movement of labour from the accession countries.
My point is that I would not ask the Commission to give out information which it has no legal requirement to provide. I am glad of the cooperation between the Commission and Member States. But there is real confusion. The noble aim of enlargement has led to confusion among people on the ground – European citizens – who are now anxious about the extreme predictions of the numbers of people who will come. I do not agree with these extreme predictions, but the Commission has a role to play in giving out sensible information about what we can expect and what it will mean for free movement and, indeed, for benefits regimes – although this is a matter for Member States. That is not coming through collectively.
On a more positive note, I would ask about movement the other way – people from existing Member States who, for example, would like to retire in Cyprus or work in Poland. We are getting enquiries about that positive element of movement. Will the Commission provide information?
. It is easily understandable that in many Member States, particularly those with common borders with the newcomers, public opinion is concerned about the impact on the labour market. I have said repeatedly that there are many independent studies concerning the flow of immigrants after day one of enlargement, working on the assumption that ten newcomers will join Europe at the same time. The overall conclusion of these analyses is that mobility from the new Member States to the current 15 Member States is likely to remain rather limited.
As for the questions concerning social rights, let me repeat two things. First, from the moment that a worker is a legal worker in a Member State, he or she has all social rights and access to all kinds of benefits and social security systems. As far as pension rights are concerned, during the Italian presidency we agreed on a regulation covering the social rights and pension rights of workers not only from the new countries, but also from third countries. That regulation provides a concrete answer to the question of pension rights.
Following on from that question, Commissioner, I should like to raise the issue of derogation and the issue of regulations that are being unilaterally applied by some countries that have not applied for derogation. In the case of the UK, it has indicated that it is not going to put any block on the movement of those who wish to come and work in the UK. Now, however, late in the day, it is talking about a number of regulations of a domestic nature, in relation to our social security and other systems, that will have a discriminatory effect here.
Does the Commission have a view on this approach or is it happy to leave it entirely at the disposal of domestic governments to decide how they will deal with the matter within the first two years?
. Mr President, the first two years, in accordance with the Council decision on the management of transitional periods, are a purely national issue. The European Union cannot intervene, irrespective of whether this is done with national arrangements and legislation or with bilateral agreements between the new countries and the existing Member States. However, what we need to bear in mind is that any agreements will need to comply with the existing European institutional framework. Then there can be no question of discrimination, because one country wants to have different arrangements from another.
Mr President, Commissioner, ladies and gentlemen, in recent weeks, Slovakia has set income tax and corporation tax at a flat rate of 19%. As a result, many firms in Austria are now planning to open plants in Slovakia, which means that they will of course be employing their workforce in Slovakia as well. Does the Commission have any studies indicating how many workers from the current European Union are likely to migrate to these attractive tax regions as industry is relocated? Will the balance be maintained, or will there even be a clear out-migration of workers from the Member States in the first two years, especially since the opportunity to move from the new Member States to the current EU will only exist thereafter? Thank you.
. Of course there are studies on the movement of companies from the Member States to the new countries, but I would say that the huge wave of company relocations has been completed and today, with the obligation of the new countries to apply European law fully as regards the internal market and the job market, companies do not have the same incentives that they had in the past. There is, of course, always the problem of low labour costs, but that is something we know, which is why the strategy on employment focuses on the question of investment in human resources and fundamental change in the orientation of jobs in Europe.
How successful does the Commission judge that the Union's five-year strategy has been – it runs out during 2004 – given the flood of heroin and other drugs on our streets?
. The EU drugs strategy 2000-2004 provides a framework for a balanced and integrated approach on all drug-related activities in the European Union. It has also been endorsed by the new Member States and the candidate countries who have, in the meantime, set up national drug strategies and improved their capacities for taking action against drugs with the support of the Phare Programme. The Union also has a number of drug action plans involving certain regions either producing or serving as transit countries for drugs, such as Latin America, Central Asia and the Balkans.
Research shows that a link between a particular drug policy line and the drug situation is difficult to establish. The availability and careful evaluation of relevant and reliable information are undoubtedly key elements in developing an evidence-based drug policy. The work of the European Monitoring Centre on Drugs and Drug Addiction and the work of Europol in this area form part of the basis for the Commission communication to the Council and the European Parliament on the mid-term evaluation of the EU Action Plan on Drugs. This mid-term evaluation was a first step in a larger process. By the end of this year we will have the final evaluation. Without wanting to pre-empt the results of the final evaluation, the following developments on the EU drugs market can already be observed.
Heroin seizures have increased since 2001. Our assessment is that street prices are generally stable or even decreasing. The number of heroin addicts seems to be relatively stable in the European Union, although there are marked differences between the Member States. Cannabis remains the most widely-used illicit drug and its use is still increasing in many Member States. The use of synthetic drugs such as ecstasy and the use of cocaine seem to be increasing in certain population groups, although the use of these drugs among the general population remains low.
Thank you, Commissioner, for a helpful and very informative reply. I do not think any blame for the problem lies with you because you do not have many battalions at your disposal! You can only set a lead.
The price of heroin going down would suggest that the supply of heroin is increasing. We know that the crop in Afghanistan is getting bigger and bigger, and with the use of cannabis and synthetic drugs ever growing, clearly we are not winning the battle. So my question is: how can we strengthen policing in Europe in the fight against the use and the distribution of drugs?
. Thank you for recognising that to a certain extent I am like the Pope: I have no legions at all! Indeed you are right, Mr Newton Dunn, the main responsibility in this area lies with the Member States. But there is a lot we can do, both in internal policy and external policy.
When it comes to internal policy, one has to recognise that for years now Europol has been playing a very important coordinating role in detecting the main transit routes. When we have detected the transit routes, we try to cooperate with such countries in order to prevent the entry into the European Union of those drugs.
We have made some progress in the Balkan region thanks to cooperation with the countries in the area. Thanks to the support of the Cards Programme, we have been developing specific law enforcement capabilities in those countries to fight against drug trafficking.
I am less positive in my assessment as regards Afghanistan. The figures I have at my disposal demonstrate that the poppies are growing and increasing, and it is quite clear that in Afghanistan the political situation is not stable enough to guarantee close cooperation as far as law enforcement is concerned in order to tackle the issue of drugs trafficking. I believe this issue – and I know my colleague Commissioner Patten shares this view – will be at the top of the agenda in our negotiations with the Afghan authorities in the near future.
Mr President, I wish to address a number of subjects I think are related to the drugs issue. One concerns the Lisbon Strategy. How does the Commissioner view increased drug use and increased drug misuse in the EU in the light of the fact that, by 2010, the EU is supposed to have the strongest economy in the world, with the highest growth and an ecologically sustainable economy? Is it, as it were, good for the labour market that ever more people are giving themselves over to drug misuse? I also wish to put a follow-up question concerning the projected European Corps of Border Guards. What would be its role when it comes to seizing drugs?
. Thank you for raising that question. My answer is very clear: no, it is not good at all. Firstly, it is not good for people to become addicted to drugs.
The European Monitoring Centre in Lisbon is developing five key indicators that will allow us to have more reliable data, so that we can compare that data among the Member States and establish a clearer link between the policy line of Member States and the impact of that policy line on the pattern of consumption. These five indicators refer to figures for drugs used among the general population, the problem of drug use connected with infectious diseases, drugs-related deaths and the treatment provided by Member States for those who ask to be treated for drug addiction. I hope that the work in progress with these five indicators will give us a clearer picture of the situation in Europe.
I would just add that my concern today is, above all, the proliferation in the use of synthetic drugs and the upsurge of a new profile of drug addict: the poly-consumption consumer. Poly-consumption is a new pattern; it comes from a combination of illicit drugs and licit drugs. We need more research and more reliable information in order to be able to fight against this new profile that has arisen in the last few years.
We shall proceed to the second part of this Question Time, during which Commissioner Barnier will reply.
Biological purification plants have been constructed in many towns in Greece using Structural Fund resources. It is reported that 260 of the 290 biological purification plants built are only partly operational or have been abandoned.
Will the Commission say how many of the biological purification plants funded by the Structural Funds so far are fully operational and how many have operating problems and for which reasons? What does it intend to do to ensure that the biological purification plants which have received substantial Community funding are fully operational and continue to operate?
– Mr President, Mr Alavanos asks an important question on a subject that has, moreover, always been of interest to me because, as he knows, I was minister for the environment in my own country and, as you will see from our proposals for the future cohesion policy that we will be tabling next week, I continue to attach great importance to environmental issues.
His question concerns the operation of treatment plants in Greece. According to my information, 233 treatment plants have now been constructed in Greece, although 600 would need to be built to meet the needs of all of the Greek municipalities. Most of the treatment plants that have already been built were completed thanks to Community cofinancing, either from the Cohesion Fund or from the ERDF, under integrated Mediterranean programmes, successive Community support frameworks or Community initiatives.
According to the legislation in force for the ERDF and the Cohesion Fund, the Greek authorities have to declare that these plants are operational when they submit each final report marking the end of the subsidy. However, this same legislation does not give the Commission the power to check itself, after the closure of the programmes or projects, that the cofinanced infrastructure is being properly used and maintained. This task, which is very important and which almost, in my opinion, goes without saying, is the responsibility of the Member States.
Nevertheless, there is a provision that I can mention today, Article 10 of the Council Directive of 21 May 1991 concerning urban waste water treatment, that provides that Member States shall ensure, and I quote, that, ‘the … treatment plants are … operated and maintained to ensure sufficient performance under all normal local climatic conditions’. Article 15(4) of the same directive authorises the Commission to request information on the functioning of all treatment plants that have been built with help from the Structural Funds.
I can tell Mr Alavanos that this is what we intend to do. If anything is amiss then the Commission will take the necessary steps, including possibly initiating an infringement procedure, to ensure that Community legislation is properly applied. Exceptionally, and in particular if treatment plants have been abandoned, the Commission will consider recovering the funds in accordance with current legislation. That is the useful and I think precise information that I wanted to give Mr Alavanos.
Commissioner, I thank you on behalf of my honourable friend, Mr Alavanos. I too am extremely interested in this question.
If I understood correctly, and I should like you to confirm this, so far the Commission has not carried out any inspection based on this article, which gives it the facility to check if these biological purification plants are operational. Because I should like to repeat what is said in the question, and I know this from my own experience from travelling round Greece, that most biological plants are either not operational or operate defectively or operate from time to time.
This is a very important matter. Complaints have also been sent to the Commission and reports have been sent to the European Parliament. When do you intend to conduct these inspections? You said that you would conduct them. When do you intend to conduct them?
. – The Commission’s role is to ensure that the Member States – in this case, Greece – meet their obligations. In addition, I should like to tell you, following on from my first answer, that we have been informed that Greece has recently set up a body of environmental inspectors. One of this body’s tasks should be to inspect all of the plants that you and Mr Alavanos mentioned. In any case, the Commission does not have a mandate to carry out inspections itself for and on behalf of the Member State concerned; subsidiarity applies here, I believe. Nevertheless, as I mentioned myself in my first answer, we are able, in accordance with the Council Directive concerning urban waste water treatment – we have the authority, if I may say so – to request information on the operation of all treatment plants. Encouraged by Mr Alavanos’s question, I can confirm that I will be doing this in the course of the next few weeks.
At the end of December 2003, the Spanish Government submitted an application for funding for the project to divert water from the River Ebro to Spain's eastern seaboard. Is the Commission aware that on 14 January 2004, Elvira Rodriguez, the Spanish Minister for the Environment, announced that work on the project would begin in February 2004? What is the Commission's opinion on that decision and what stance will it adopt with respect to it, bearing in mind that it has not taken any decision as regards the viability of the project?
. – Mr President, Mr Ferrández Lezaun’s question reminds me of the debate that we had recently with Mrs Wallström in the Committee on the Environment, Public Health and Consumer Policy on this major dossier of the Ebro.
The Spanish authorities have requested Community financing from the Cohesion Fund and the Structural Funds for the project to divert water from the River Ebro. The eligibility dates of the expenditure for the various sub-projects are 29 December 2003 and 1 January 2002 respectively. The Spanish authorities do not therefore need to wait for the Commission to give its decision before starting these projects, given that beginning the work will in no way prejudice the Commission’s decision on whether to grant Community financing. In other words, it is one thing to start the project and it is quite another to receive confirmation of Community financing. If, then, after investigating this project as part of an overall process of reflection on the Ebro – as I said the other day before the Committee on the Environment – the Commission were to decide not to support particular parts of the overall project, the Member State alone would have to bear the cost of the expenditure incurred. That is my answer to the question.
Commissioner, I am sorry to return to this issue which is constantly being repeated, but there is currently enormous confusion in Spain. The Spanish Government, without going any further, with the famous and recently approved Júcar-Vinalopó project, also created a problem in terms of its identity and where the water from the Ebro could not go, within the Júcar-Vinalopó project, and I had to ask the Commissioner a question – and I am extremely grateful to her for having replied to me.
In this case, however, we return to the same problem. You are aware of the serious problems in Spain of a social and, possibly, environmental nature. What would happen if, once the work is finished, you, without considering economic factors or funds, simply do not comply with European legislation? What will we do in that case? Put all the work back to its original state, with all the expense that that would entail?
We would therefore like to ask you whether you believe it makes more sense for the Commission to ask the Spanish Government to suspend any actions relating to the Spanish National Hydrological Plan, in a precautionary fashion, until the Commission has taken a decision?
. – Mr Ferrández Lezaun, I quite understand your impatience and your concern to have this clarified. We had a fairly frank and constructive debate on this matter the other day in the Committee on the Environment, Public Health and Consumer Policy and, with Mrs Wallström’s agreement, I gave a fairly resolute answer. In my own view, even though, administratively, several different funding sources are involved, indeed several different programmes – regional programmes in Andalusia, Valencia and Murcia, as well as the Cohesion Fund, which are varied instruments that may all contribute in one way or another to funding the project to divert water from the River Ebro – this is one single project and its strategic importance is such as to warrant being examined as a whole by the Commission. This is, I think, a clear answer and is along the lines that you wanted.
Once again, we are going to consider any request as part of a comprehensive analysis of the project. I said just now that there was nothing to stop the Spanish authorities from starting work on various parts of the project if they so wished. These parts of the project will have to be carried out in accordance with the environmental legislation. We will check that they are, as this is very important. The Commission also needs to issue a favourable assessment of the Ebro project if Community funding is to be authorised. By starting the work very early, the Spanish authorities are taking the responsibility for any appeals to the Court of Justice for, for example, not respecting current legislation on the environment. There is also a risk that, since the Commission will be making its overall assessment of the Ebro project after work has started, the expected funding may not materialise.
Legally, that is as much as I can say. I would simply add that the answer that I gave about the overall assessment that we want to make of the project, which is one single project even though it comprises several parts, is, I think, what you wanted to hear.
I would like to thank the Commissioner in particular for the clarity with which he has replied, just as he did at the meeting of the Committee on the Environment, Public Health and Consumer Policy in response to a similar question from Mr Ferrández.
I hope that, following this second reply, Mr Ferrández will be fully aware of how things are proceeding here – of what the Commission and the Spanish Government are really doing: in other words, it should be made very clear that the Spanish Government is not doing anything illegal by beginning work at certain points of what will be the Ebro diversion.
I am particularly grateful to the Commissioner for his clarity because ideas are sometimes communicated which lead to confusion amongst the Spanish citizens and I hope that all the doubts which Mr Ferrández is constantly raising have finally been cleared up.
I would remind the honourable Members that they take the floor especially to put questions. Since 15 seconds remain, you may ask a question if you wish, Mrs Avilés.
We would like Mr Barnier to tell us how long it will take the Commission finally to respond to this demand, which is of genuine concern to the Spanish people, and in Aragón in particular.
. – I do not wish to commit myself by giving you an answer and running the risk of being contradicted later on. We should actually be aware that this project is complex and that, as is only proper, we need to examine it from the point of view of Community legislation on the environment, from the point of view of the rules and, finally, from the point of view of this rather original analysis that we wish to conduct of the entire project. I think the Spanish authorities have finally understood our approach, whereas at the beginning it was more a question of gaining approval on a project-by-project basis.
We want to produce an overall assessment of all of the information that is available to us, in particular of the effectiveness of the project and its cost to consumers. Ideally, we would like to be ready to issue this assessment during the course of the summer, at the end of this six-month period. We have carried out preliminary studies, internal consultations and economic analyses. The Commission’s assessment will cover all of the technical projects themselves but will also include the economic analysis that will be made of them. This is, after all, a major ecological project and we are therefore going to proceed responsibly, which should enable us to issue our overall assessment of the Ebro water transfer project during the course of the summer.
The mistake proposed by this Parliament was made very clear to me at the meeting on the 16th, with Commissioner Wallström and yourself. Before moving on to the specific subject of Mr Ferrández’s question and your reply, I will say that I am from Valencia, on the banks of the Júcar River, which today is dying as a result of there not having been a rigorous environmental impact study.
We all know that work of this magnitude is irreversible once it is built. Therefore, the socio-economic effects and the destruction and deterioration of the environment would be less harmful if today this Parliament were to send a note to the Spanish Government telling it to suspend the project as a precaution until it is examined by this Parliament.
. – We obviously need much more time to debate this subject, which is of great importance to the European Parliament and Members of all political hues. Mrs Bergaz Conesa, in the two cases that I mentioned just now and that were the subject of the question that I was asked, the Commission does not have the right to order a preventive suspension of the work. I am obliged to tell you this. We have gone quite a long way already in stating that, given the extent of this project and all of the ecological, socioeconomic and technical questions that it raises, we have decided to carry out an overall assessment.
Pending the results of this, some of the work can start. It will not be finished by June or July. Be that as it may, during the course of the summer the Commission will say: we think that this project is realistic and feasible or that it presents risks or problems. On this basis decisions will be made, in particular on whether to commit the European funding that has been requested. That is all that I can say today and I should like to thank you for your views and comments.
One of the main elements involved in creating a European area is cross-border cooperation. It has often become clear that it is difficult to achieve proper cooperation because of the difficulties inherent in the various laws applicable in neighbouring countries, and also the lack of a Community public law instrument which would make such cooperation possible.
Will the Commission soon be submitting a proposal for a legal framework which will make cross-border cooperation possible between state, regional and local governments within the EU?
. Mr President, I am grateful to you for allowing me to reply to Mr Vallvé, as this question is also important. Like Mr Vallvé, the Commission believes that cross-border cooperation is a key element to European integration. Furthermore, in a different context, namely that of the Convention on the Future of Europe – in which I took part – I have repeatedly proposed that the draft Constitution should provide a sound constitutional platform for cooperation of this kind.
In any event, if we are to achieve the harmonious and balanced integration of the entire EU, we must support cooperation, especially cross-border cooperation. This is precisely what we are doing with the Interreg III Community initiative, which contains a Strand A specifically dedicated to strengthening cross-border cooperation. I am also completely aware of the difficulties that authorities at Member State, regional and local level have experienced in putting in place Interreg cross-border cooperation projects.
These difficulties have mainly to do with the need for partners on either side of a border to respect both national rights and the administrative rules and procedures of their own country. I say this, Mr President, with some degree of experience, as I spent seventeen years as the president of a border region in France, where I was in charge of a large number of projects that encountered the very types of difficulty that I have just mentioned, in my specific case with our counterparts in the Valle d'Aosta in Italy.
We must therefore provide a stable and shared solution to this problem. The Commission has called for a study to catalogue the problems faced by the authorities in charge of these programmes, with some suggestions as to how these problems may be solved. The results of this study will be made public in the spring, giving the Commission time to propose appropriate legislative measures in the framework of the future regulation applicable to the coming Structural Funds programming period. This legislative proposal will, I believe, be presented in June.
The Members of your House will be aware that the Commission is to adopt next week, on 18 February, the third report on economic and social cohesion, which I shall be presenting to this House. The report will contain proposals for a reformed and strengthened cohesion policy after 2006. The creation of a legal framework for cross-border cooperation, which Mr Vallvé so fervently wishes to see, must form part of the proposals that the Commission will support in its third report on cohesion.
– Mr President, Commissioner, I shall reply in your language. I should like to thank you for your intervention and to say that I hope that we shall have the opportunity to hear you when you present your report on cohesion, which will not only be about social and economic cohesion, but will now, for the first time, also encompass territorial cohesion.
I also believe that territorial cohesion will not be possible without a genuine instrument to strengthen cross-border cooperation. It is clear that the cities and the regions, or in France’s case the , have had difficulty in setting up cross-border cooperation programmes, given the differences in legislation that exist between the countries concerned. I therefore feel that it is at European level that we have to design an instrument that makes such cooperation both possible and, hopefully, easy. We await a legislative proposal in this regard, which will contribute towards reinforcing the links between the different countries, in order to dismantle what remains of these borders, described by Robert Schuman as scars of Europe’s history.
.  Mr Vallvé, rather than asking me a question, you gave me encouragement. You will not have long to wait, since, as I said, I shall be presenting the report on cohesion next Wednesday with Mrs Diamantopoulou and Mr Fischler. I also hope that we will be in a position to do this right here or in Brussels during an enlarged Conference of Presidents, but I am not sure of this yet. What I can tell you, Mr Vallvé, is that in this report we move in the direction that you wish.
I will be going into precise detail, as I have done in the report on cohesion; having worked a great deal with my services and the legal services of the Commission, and having enjoyed your support, I hope that in the legislative programme setting out the regulations for future cohesion policy, I will be able to fulfil your wishes by proposing what may be a kind of cross-border authority. These are the directions in which we are moving.
In fact, Mr Barnier was right to say that there was no explicit question; I thought it could be understood as a question, but in any event a bit of help never does any harm. That is why this dialogue is always positive.
Mr Ortuondo Larrea has a supplementary question.
Commissioner, as you will be aware, there is a priority project, one of those approved at the Essen Council, on the trans-European networks, relating to the high-speed South-Europe rail connection, and one branch of this project is intended to link the French city of Dax with Vitoria: Dax in the region of Aquitaine and Vitoria in the Autonomous Community of the Basque Country.
Both the region of Aquitaine and the Autonomous Community of the Basque Country wish to promote this project and face difficulties in terms of understanding and application on the part of the respective central governments of the French and Spanish States.
These two regions wish to move it ahead and I am trying to ensure that within the European Union this cross-border cooperation can be accepted. I would therefore ask you the following specific question: is this instrument, which you have told us we may possibly have after the summer, going to relate just to European regional policy funds or can it also be extended to European funds for trans-European transport networks and any other type of actions with Community resources?
.  Firstly, Mr Larrea, regional funds and structural funds have been used to finance transport networks. Cohesion funds, and possibly funds from ERDF Objective 1, have intervened, are currently intervening and will continue to intervene on certain strategic sections to finance transport networks of various types, and in particular cross-border transport networks. I am broadly in favour and moving in the direction that you wish. It strikes me that this new instrument on which we are working may serve to mobilise and make use of European funds, and even if European funds are lacking, I shall admit to you that my dream would be that we might propose the status of cross-border territorial authority, which would be created and which would have access to local, national or regional funds.
It goes without saying that, even though such a status would be feasible without European funds, it would be even more so with them. I need a little more time, but I should like to make an announcement in this regard next week, probably in the cohesion report. I shall moreover spend a little more time on the legislative instrument, although I shall bear your suggestion in mind.
Thank you very much for your cooperation, Mr Barnier.
In accordance with the Rules of Procedure, Questions Nos 41 to 44 will be replied to in writing(1). We will begin with the 20 minutes for Mr Liikanen.
The World Summit on the Information Society was announced as a major step forward regarding citizen participation. In one of the EU Prepcom-documents (WSIS PrepCom1 document 19/06/2002), the summit itself is seen as a model for the future role of civil society. After the Geneva Summit, the disappointment of civil society actors can hardly be underestimated. In their 'Civil Society Declaration to the WSIS' entitled 'Shaping Information Societies for Human Needs', civil society representatives agreed unanimously upon the following statement: 'At this step of the process, the first phase of the Summit, Geneva, December 2003, our voices and the general interest we collectively expressed are not adequately reflected in the Summit documents'.
Does the Commission see the participation of civil society at the WSIS as a failure, does it recognise the need to stimulate and increase civil society participation in the next phases of the WSIS and, if so, what initiatives will it take to stimulate an increase in civil society participation in the next phase of the WSIS?
. Civil society participated in the World Summit on the Information Society preparatory process and in the summit itself, according to the rules of procedure. This is largely the result of the European Union's efforts during the preparatory committees. Moreover, the summit's executive secretariat set up a civil society bureau organising 23 families in order to facilitate the participation of various civil society constituencies. It even held formal meetings with civil society representatives in Geneva on various occasions. It has allowed a broad convergence on key themes such as human rights, freedom of access to and communication of information, media or gender issues. I personally participated in a number of those.
Civil society adopted a declaration on the Information Society, which is available on the official summit website. Although the Commission has received rather positive feedback, some civil society representatives could estimate that their views have not been fully taken into account in the final documents adopted by the summit. Even if the proposals of civil society were not fully taken on board in the final documents, the Commission is convinced that they have played an influential role. As was also pointed out by the Conference of Non-governmental Organisations in consultative relations with the United Nations, some common language is emerging between governments and civil society representatives, paving the way for a better understanding and cooperation in the future.
Nevertheless, we must remember that the World Summit on the Information Society remains an intergovernmental process under United Nations rules, benefiting from the United Nations' legitimacy and United Nations principles of representation.
In its upcoming communication to the Council and Parliament, the Commission intends to propose to convey to the summit's executive secretariat a clear message in favour of a stronger role for civil society and to relay that position in its participation in the conference bureau as well as in its contributions.
– Mr President, I would like to thank the Commissioner for his very detailed response. Although I gather that he very much appreciates the input of non-governmental organisations, I notice in my dealings with those organisations that there is still some doubt as to their actual influence. I note what the Commissioner is now stating in this connection. The preparations for the 2005 Tunis Summit are fully underway. I should like to invite the Commissioner to continue his dialogue with the non-governmental organisations. As the Commissioner is aware, we in the European Parliament have a meeting planned with a number of organisations as early as the beginning of March. He has been invited to this but is, unfortunately, unable to attend in person. I should like to invite his Cabinet, or members of his Cabinet, or of his staff, to attend this meeting, which will be held in this House on 1 March.
I would remind the honourable Members that speaking time is for asking questions, not for making statements.
Mr Harbour has a supplementary question.
I would like to ask the Commissioner a supplementary question as an MEP who actually attended the summit in Geneva and was therefore able to see the extensive engagement on the floor of the conference by members of civil society, which I thought was very helpful. I would also welcome an invitation to Mr Staes' meeting. Although I went to the summit, I was entirely unaware of his interest, so maybe we could get together later.
One of the points I made when we had a debate on this issue, Commissioner, was that I felt that parliamentarians need to be much better engaged in the process. We only had a small meeting with the interparliamentary union. Would he work with the European Parliament so that we can get a better engagement, both of European and national parliamentarians, as part of the Tunis agenda and in the run-up to Tunis?
. Firstly, I thank Mr Harbour for his active participation in the World Summit and also the participation of the other Members of the European Parliament. It was very helpful and supportive. I am ready to look for all possible ways to improve our cooperation in an informal context and also in the preparation for the Tunis Summit in 2005.
I should like to say to Mr Staes that whenever I receive an invitation to the European Parliament I always come, if possible.
In Finland, to name just that example, only a fraction of public sector web pages are currently accessible without difficulty to the disabled and elderly. It can probably be assumed that things are not much better in other Member States. This situation is very worrying from the point of view of the digital divide, which the Union is endeavouring to combat, at any rate in its documents.
Could the Commission draw up a Union-wide programme whereby providers of public services would be obliged to use technologies already available at present so as to enable the visually impaired, say, to benefit from the same services as the able-bodied population?
. Mr President, the Commission shares Mr Paasilinna’s concern that in Europe the number of public sector websites that are currently accessible without difficulty is too limited. After the eEurope action plan adopted in 2000 the Commission recommended in its communication that all public websites should follow the web content accessibility guidelines developed in the World Wide Web Consortium’s web accessibility initiative. Parliament took a positive view of this, as is evident from Bastiaan Belder’s report and the resolution taken on it. In resolutions by the Council and Parliament the Commission was asked to monitor progress in order to obtain comparable data.
The Commission has followed these recommendations and in the next few weeks will publish a report explaining what has been achieved. The Member States and the institutions of the EU are revising systems so that they harmonise with the guidelines. This has mainly been agreed within the context of voluntary eEurope cooperation. It has nevertheless to be borne in mind that unhindered access to public sector websites will be a long process, as there are a lot of them. It is also to be hoped that organisations for people with disabilities will be actively involved in this. When the time came for me to give our instructions I received 26 emails on the same day saying that Commissioner Liikanen’s website did not meet the agreed conditions. Pressure like this makes it easier to bring about change.
At the same time the Commission will naturally look into whether Community non-discrimination policy law needs to be expanded in the future. As a result, this spring the Commission is to begin a public hearing on a Green Paper on future strategy to combat discrimination. The Green Paper will map out the Community’s progress in practising a non-discrimination policy and raise questions to do with policy development. They will include addressing the new challenges that enlargement of the Union will bring with it and laying down policy on action to promote equality in the Union for the next five years.
– Mr President, Commissioner, thank you for your reply and I am delighted to hear that so much is going on. Would the Green Paper also cover the lot of the socially excluded and any programmes or plans for closing the digital divide?
. – Mr President, I shall do my best to see to it that this too is given greater prominence when the matter is being dealt with. Thank you.
The European Agency for Network and Information Security (IT Agency) is reportedly to be located on Crete, a good two hours from the nearest airport in a village with no broadband facility. The Commission previously gave the impression that a location close to modern communications, infrastructure, research and an IT industry would be best for the Agency and the work it is being set up to do. In the light of this information, does the Commission consider it the optimal situation for the Council to be able to take decisions concerning the location of agencies and authorities behind closed doors? Should such decisions not be taken with greater openness so that the factual arguments in favour of the location can be given greater weight? Does the Commission consider that the location of the IT Agency may have a detrimental effect on its work? Will the Agency be able to carry out its work in accordance with the regulation?
Furthermore, does the Commission consider that it would be more cost-effective and efficient if EU agencies and authorities came under the Commission for administrative purposes?
The Member States' requirement of one representative per country is in danger of creating ineffective decision-making forums. Should expertise not weigh more heavily in the balance than national interests in such contexts so that industry and consumer organisations get better representation? Is the Commission satisfied with the current situation in which countries without railways are represented on the Railway Agency and countries without sea are represented on the Maritime Safety Agency?
. On 13 December, the representatives of the Member States, meeting at Head of State or Government level, decided by common agreement on the seat of certain offices and agencies of the European Union and, in that context, a decision was taken that the 'European Network and Information Security Agency (ENISA) shall have its seat in Greece, in a location to be determined by the Greek Government.'
Due to its specific nature, the Commission considers that the agency’s basic requirements include advanced and highly secure information technology equipment, support and operations, sufficiently protected against hacking and security attacks, of which it will certainly be a target. This includes the equipment underpinning normal office tasks, as well as the agency's intranet and databases used to store data necessary to the work of the agency, or database-driven applications and networks required for interaction with any national administrations.
Furthermore, making information available both to the general public, as well as to the specialised audiences will require a properly designed, hosted, operated and protected website.
The very recent malicious code attacks have yet again proven the need for increased coordination between Member States to achieve higher levels of security. The Commission is convinced that the setting-up of ENISA, with its own legal personality, is the most efficient way to achieve this objective. It favours trust and consequently the direct involvement of industry in its work. This involvement is seen as crucial to solving the information security problems in Europe.
I am pleased to assure you that the Commission is committed to launching ENISA’s operational activities as soon as possible.
Concerning the honourable Member’s questions on the composition and participation of the management board, the Commission, in line with its communication of December 2002 on the operating framework for the European regulatory agencies, generally favours a small-scale management board. I made this clear in a statement during the Council on 20 November 2003.
However, because of the specific tasks assigned to ENISA and the pressing need for its establishment, the Commission has not stood in the way of a first-reading agreement between the legislators. The Commission has nevertheless pointed out the exceptional nature of the course taken and reaffirms its eagerness to see the general framework applied.
Thank you very much, Commissioner Liikanen, for an absolutely excellent reply.
Everyone who has followed this matter and has heard the demands we have made of the IT Agency perhaps has difficulty appreciating that those demands related directly to Crete. We are concerned that the Agency may be ineffective. Parliament will therefore, of course, apply pressure in this area. We are totally convinced that the Commission can also help us minimise the negative effects of locating the Agency in Crete, which I do not regard as the ideal location. The Council is unfortunately defending incomprehensible positions, for example that such decisions should be made without public scrutiny. To be honest, that is incomprehensible, given the legislation on transparency we have elsewhere.
I shall conclude by putting a question, not because I cannot work out what the Commissioner thinks but because I want a clear answer, which I intend to use in the election campaign in relation to the governments. Might the IT Agency be more effective with a smaller management or perhaps with a system of rotation? How important is it that the institutions use tax revenue efficiently and thriftily, and how might we bring this about?
Mr President, I agree that we should use tax revenue efficiently. That is the first answer. The second answer is that the Member States usually want to exert influence upon the day-to-day activities of any strong institution they create. They all wish to be able to send a representative to the board of management.
I have already expressed my view in this House. The choice is between adopting a rapid solution during this Parliament’s and this Commission’s terms of office or of waiting for a more uncertain future to arrive. I chose the more rapid solution, because all the current crises concerning network security have shown that we must take prompt measures.
We shall take the last question from Commissioner Liikanen.
More than 50 000 people die and 1.7 million are injured every year in the EU in road accidents. This situation is unacceptable. Road safety can be improved by building safer vehicles which also operate more safely. Information technology can be used to achieve that goal. Can the Commission say what stage has been reached with the e-safety programme and what progress has been made in that programme to improve road safety in Europe?
. Let me first welcome the consistent activity of Mrs Hedkvist Petersen on the issue of road safety, including eSafety. She has a real case here, because the number of road accident fatalities in the current European Union of 15 Member States was about 40 000 per year in 2001. This figure is unacceptably high and, therefore, we have the ambitious target to halve this number by 2010.
A wide range of actions are being taken by the EU and the Member States to make this target a reality, with the result that, according to preliminary data, the number of persons killed on Europe’s roads last year amounted to about 35 000 persons.
The Commission has recognised the great potential of the new information and communication technologies in saving lives by mitigating the consequences of accidents or even completely avoiding them. In September last year the Commission adopted a communication entitled 'Information and Communications Technologies for Safe and Intelligent Vehicles'. It proposes 11 measures that promote the rapid development and deployment of new active safety systems in Europe.
The work in realising the actions proposed by the Communication is under way. We have established, together with the industry, Member States, stakeholders and Members of Parliament, the 'eSafety Forum'. Under the forum seven working groups are active on priority eSafety topics. The first results are available in the 2003 Summary Report, which is available on our eSafety website. We would very much welcome the opinion of the European Parliament, as well as a commitment from Member States.
The Commission is also considering mandating the installation in commercial vehicles of electronic systems whose effectiveness has been proven in practice, such as electronic stability systems for buses and heavy goods vehicles.
Furthermore, the Commission is using the Sixth Framework Programme to develop further the technologies for in-vehicle active safety systems. An integrated project, 'Prevent' – which has over 50 partners and an overall budget of EUR 60 million, with about EUR 30 million of Community funding – is the most important project in this area.
Thank you very much, Mr Liikanen, for an absolutely excellent and very interesting answer. We see that a very great deal indeed is happening in this area. In the future EU, that is to say an EU with 25 Member States, upwards of 50 000 people will die each year on our roads. That is equivalent to a medium-sized Swedish town being wiped out every year. We cannot go on like this. We have high hopes of IT technology and the eSafety programme. It is a very important piece of work that is going on, and it appears to be at an advanced stage. I also hope that Parliament will express its opinion on the report mentioned by Mr Liikanen.
The industry has made great progress, but there are big differences between one EU country and another in terms of IT sophistication. Applications such as these require installations both in cars and in the environment. I should like to hear Commissioner Liikanen’s assessment of progress in the various Member States and also in the candidate countries.
Mr President, the issue addressed by Mrs Hedkvist Petersen is a very major one, namely that of our in actual fact needing cooperation between different sectors. We need not only safe cars, but also different types of infrastructure that operate together. We have made certain progress in cooperation, for example the common telephone number 112, which makes things easier in the event of road accidents. It is quite clear that, in this area, we need more pressure from above to organise the cooperation between industry, infrastructure authorities and insurance companies. We hope that the work on eSafety will be of help, and perhaps we could also get the Member States to devote more attention to this sector.
In our first action programme, eEurope 2002, we had a special approach to e-transport, but it was not, unfortunately, able to create sufficient interest among the Member States. One positive thing is that, last autumn, we had a big world conference in Madrid with approximately 7 000 participants. The Member States too showed more interest on that occasion. The Hungarian Government issued invitations to an eSafety Conference in Budapest in May 2004 where we hope for participation not only from IT ministers but also from transport ministers and the authorities responsible for transport infrastructure. If technology and infrastructure are not coordinated, we shall not be able to obtain any practical results.
I also thank the Commissioner and his services for what is an outstanding programme – the eSafety programme. I have been privileged to participate in a number of the high-level working meetings. I would like to ask two questions specifically, to add to what he has told us already.
The first relates to his views about the likely development of the eCall technology, which will give automatic location of a vehicle after an accident. This seems to me to be one of the most important proposals on the table and the one that is the most feasible. It also builds on our work in mobile telephony.
Secondly, I want to ask for the Commissioner's assurance that his services will consider sympathetically, in looking at the Phase 2 standards for pedestrian protection, the major contribution that accident avoidance technologies will make in that improvement in reducing pedestrian casualties. I have just seen results from German tests which indicate that the Phase 2 structural standards may not bring about the sort of improvements that we had been expecting.
. In reply to the honourable Member, let me say that, regarding the first issue of eCall technologies, we have now seen the first real applications in the marketplace, and they work. At the Madrid conference we looked at applications developed by the health authorities and car industry, which showed that, when an accident took place, direct contact could be established with the hospital and the ambulance services were able to locate the place of the accident and make direct telephone contact.
In technological terms the product is now ready. The challenge now is to implement it appropriately. But the first issue has been solved.
On the second matter, as far as accident-avoidance measures by IT tools are concerned, progress has been made on the research side based essentially on the use of radars or sensors, which help the driver to identify potential risks in traffic, especially during the early evening, often the most dangerous time.
We will look at the issue in detail in the context of the feasibility studies to be carried out. As we all know, accident prevention is by far the best solution. In any case, pedestrian safety is a priority for all of us and we will stick to the commitments we have made.
Thank you very much for your replies, Mr Liikanen.
In accordance with the Rules of Procedure, Questions Nos 49 and 50 will be replied to in writing(2).
We shall proceed to today’s final section: 20 minutes of questions to Commissioner Verheugen.
On 15 December 2003 the Hungarian Parliament passed a government bill that restricts the ability of the Hungarian Financial Supervisory Authority (PSZÁF) to act freely when carrying out its statutory tasks. At the same time, action is being taken to intervene in an ongoing court case that could bring politically inconvenient facts to light. Commissioner Bolkestein has previously made clear in a letter what standards are to be imposed on a financial watchdog. The European Central Bank, like MEPs, has criticised the planned amendments to the law.
Does the Commission consider, particularly with the correct use of European funds in mind, that an independent financial regulatory authority is still in place? If so, why? If not, what steps does it intend to take to safeguard the financial interests of the EU?
.  Mr Gahler, this has been a familiar issue for some time. I would remind you, first of all, that the bill adopted by the Hungarian Parliament on 15 December 2003 regulates the relations between the Hungarian Financial Supervisory Authority (PSZÁF), the Hungarian Parliament and the Ministry of Finance. The text of this bill is available to the Commission. It states that the Hungarian Financial Supervisory Authority may not accept any instructions in the performance of its tasks, which are set out in the bill. Nonetheless, the Ministry of Finance does have the right to be informed on a regular basis about the activities of the Authority and may call on the Authority to cease any improper practices if shortcomings do arise.
In terms of evaluating these two aspects of the bill, I should point out that the explicit provision stating that the Authority may not accept any instructions in the performance of its legally defined tasks, but that the Finance Minister has the right to be informed about its activities, is in line with normal standards, including those in place in the Member States of the European Union.
Quite apart from this, the Commission has been informed that the bill has not come into force. The Hungarian President refused to sign it, referring it instead to the Hungarian Constitutional Court for review. This review is not yet complete. The need for further amendments cannot be ruled out. Since the bill has not yet come into force, the Hungarian Financial Supervisory Authority is still operating under the existing regulations and the same administrative council. The Commission considers this an important matter. It is in constant contact with the Hungarian Government on this issue, and given the importance of efficient and proper financial supervision, has requested the Hungarian Government to inform it promptly of all developments in this field.
One further question: do you not think it is rather unusual that through this amendment to a bill, there has been intervention in a current procedure? Furthermore, even if the outcome is supposedly a European standard, what was the legal position before? Has the Authority’s independence been enhanced, in the Commission’s view, or has it been restricted instead?
.  Mr Gahler, I do not think it is the Commission’s task to give its views on why a future Member State deems it necessary to undertake legislative amendments. It is our task to be vigilant in ensuring that the legal provisions in the Member States are in line with the acquis. That is what we have done.
How does the Commission assess the law on restitution in Romania, particularly as regards the German minority, and could this model also be transferred to other candidate countries?
.  Mr Posselt, the regular assessment report on the progress made by Romania, which was published in late 2003, contains a thorough assessment of Romania’s progress in the restitution of assets. In the general conclusions it is stated that the legal framework for restitution is now fully functional. There is one notable exception: restitutions of churches. This is an incredibly sensitive issue in Romania. The sensitive nature of the problem, together with the problems within and between certain denominations has resulted in a blocking of the planned legislation. The law in Romania applies equally to all Romanian citizens. The Commission is not aware of any special provisions for the German minority. Your question, Mr Posselt, indicates that you may be better informed than the Commission. If there is something the Commission does not know about, I would be grateful if you could let me know. Consequently, I am unable to answer your question as to whether this model could be transferred to other candidate countries. It is hard for me to assess a law we do not know about.
The selection of the general model for asset restitutions in Romania is a sovereign matter for Romania, and the sole responsibility of that state. As you know, the European Union has no legal authority in this area. Nevertheless, the regular Commission report does highlight the fact that the progress made in actual restitutions varies greatly depending on the value of the assets to be returned. There has been real progress in restitutions of agricultural and forested land, but the transfer of buildings has only just started. Only 3% of the properties in question had been returned by the end of 2003. I would classify that as fairly slow implementation of the relevant legislation.
– Commissioner, firstly I do believe that it is the Commission’s role – and one you fully appreciate – to ensure that the relevant legislation is actually enforced. In essence, that justice and administration in the candidate countries really do work within a reasonable time. This is why you were right to address the 3% question. Secondly, I believe – during the previous question time, you did state that you are still responsible for minority issues, including in candidate countries – that the Romanian and Hungarian legislation seeks to treat all citizens equally. You know that there have been considerable problems with the Czech legislation, for which there is of course an official explanation. Announcements were made by Mr Mareš and others regarding initiatives intended to improve the situation. Do you know whether anything is being done? Are there perhaps plans to apply these models, or at least to make another move towards reconciliation? There was a lot of talk nine months ago but since then no more has been heard.
.  Mr Posselt, I apologise. I came prepared for questions on Romania. I am not prepared for incredibly tricky technical questions about the Czech Republic. I will ask my services to investigate the matter thoroughly and to contact the relevant Czech authorities, and I will give you an answer in writing.
On 21 March 2003, the Constitutional Court of Malta, at the request of an injured party, gave a definition of 'residence' (the Cassola Case, Judge Tonio Mallia, Case No 6/2003/1: Harry Vassallo vs the Electoral Commission and John Mary Magro). The definition given by the Malta Constitutional court reads: ‘the word 'residence' does not mean physical presence in the country’.
Moreover, the new law on European elections in Malta, (Act No XVI of 2003, published in the Malta Government Gazette of 26 November 2003) explicitly states that all Maltese citizens living in the 25 EU countries have a right to vote and stand for election in Malta.
Is the Commission aware of the fact that, despite the constitutional definition and the existing legislation on European elections, the Malta Labour Party has again applied to have 1 684 Maltese citizens struck off the electoral register? These court cases will begin to be heard by the Maltese courts in the last week of January, and Maltese employees with the EU institutions are amongst those being targeted.
What does the Commission intend to do against this illegal attempt by the MLP to prevent Maltese citizens taking part in these upcoming European Elections in Malta?
.  Mrs Schroedter, in the Maltese Constitution all fundamental rights and citizen’s rights are recognised. The right of Maltese citizens to vote in general elections depends on their nationality, age, and place of residence. A short while ago, a Maltese citizen lodged a complaint because one party was disputing his right to vote, and the Constitutional Court found that these requirements do not violate the fundamental rights of Maltese citizens. The European Commission has nothing to add to the Maltese Constitutional Court’s decision. I would, however, point out that, according to the Maltese Constitutional Court’s definition, the notion of residence does not require a physical presence in the country, and in fact temporary absences from the country are both included and permitted.
If a political party in Malta disputes a citizen’s right to vote, the relevant Maltese court has to consider the case and the ruling of the Maltese Constitutional Court has to be taken into account. The right to question the electoral roll and election results is an integral part of all transparent democratic systems. It is certainly not the Commission’s place to intervene in the operation of the Maltese legal system. The Commission would also remind you that the recently adopted law on the European elections in Malta states that all Maltese citizens living in any of the 25 Member States have an active and passive right to vote in the elections for the European Parliament in Malta. This was possible because the Maltese Constitution covers general elections, but not European elections. This is an interesting development, and the Commission has taken good note. It shows that Malta’s increased participation in international organisations is having a very constructive influence on domestic developments.
– Mr President, Commissioner, you have not addressed the real question, namely the request from the Maltese Labour Party to strike 1 684 citizens off the electoral register for the European elections because they currently live in the European Union, and do not work in Malta. This is the heart of the matter, and you have not addressed this in any way. We are talking about the European elections. That is the issue at stake, and yet the same thing happens every time. Once again, in this case, 1 684 citizens will be struck off the electoral register. My question related to this particular case. Please could you give a more detailed response?
C I will, Mrs Schroedter, although very reluctantly, because the European Commission really has no say in what any political party in Malta does or does not do. You are wrong to say that anyone is being struck off the electoral register. In this case, a party has used its right to apply for names to be struck off. This is possible under Maltese law, as I explained, and the decision is taken using an objective legal procedure. As I see it, it is none of our business whether the Maltese system is particularly pleasant. What is important is establishing whether or not the general free and equal voting rights are guaranteed in Malta. They are. It is certainly not the Commission’s place, however, to pass judgment on the actions of each and every party and I am not going to do so.
Will the Commission comment on the absence of action in relation to the legal agreements signed by Turkey for the Baku-Ceyhan pipeline and Turkey's accession agreements, in the context of its most recent review and despite assurances given?
Will the Commission confirm that a number of non-governmental organisations have lodged an application at the European Court of Justice against the Commission's failure to act, and what preliminary comment will the Commission make in response to this application?
.  Mr Howitt, to clarify the situation in which we currently find ourselves, let me start by pointing out that Turkey is not a member of the European Union and that we have not even begun accession negotiations with Turkey. This means we have very little opportunity for influencing Turkey, particularly via legal instruments. For this reason, I would refer you to my earlier response to the question from Baroness Ludford, Mrs Lambert and you on the same subject and repeat that any negative consequences of the Baku-Ceyhan pipeline agreement signed by Turkey or the implementation of that agreement will be assessed according to the Copenhagen political criteria. That is all the Commission can do in this case. Our role is to assess whether Turkey has met the political criteria necessary for beginning accession talks. Obviously, this will also include assessing whether or not Turkey is fully respecting human rights. The Commission report to be presented in autumn this year will examine this question, of course. The Commission is aware that a number of non-governmental organisations filed complaints with the Court of First Instance in January 2004. The Commission has not yet been officially notified of the details of these complaints. If asked to do so by the Court, the Commission will submit its comments in line with the relevant procedures.
I thank the Commissioner for his statement. Although there is only a pre-accession agreement with Turkey, he can be assured that the European Parliament is fully aware of Turkey's candidate or non-candidate status and that this has some legal impact.
I was one of a number of Members who petitioned the Commissioner to include an assessment in his last report, last November, on this specific issue. This did not happen, so I very much hope that an in-depth analysis of the human rights, environmental and other impacts of this pipeline will form part of the assessment this year.
Could the Commissioner help all of us by saying what mechanisms, approach and analysis he is going to take to investigate this? What will he be doing between now and November to answer the questions, so that we can be assured his report is full and fair?
.  Mr Howitt, I can promise you that in the final and conclusive report on whether Turkey meets the political pre-accession requirements we will carefully consider this matter. The Commission will investigate this question, as it has investigated all other human rights issues in Turkey. The Commission will draw together all information available from its own sources, from Member States, from human rights organisations and international monitoring bodies and also from all public information sources. Obviously, the Commission will also ask all those involved to provide relevant information, and will then assess all the data it has gathered. If necessary, missions will be sent out to get a first-hand impression of the situation on the ground. We attach a great deal of importance to ensuring that our assessments are based on sound, reliable information, and will ensure that applies here.
Does the Commission share the view that the Baku-Ceyhan pipeline is a project of great importance both for the future of European energy supplies and for the economic development of Turkey and other countries in the region?
C.  To be honest, Mr Van Orden, I have no idea whether the European Commission as an institution has a view on this. However, I can tell you that no attentive newspaper reader can fail to be aware of what is at stake. I am very happy, therefore, to give you my personal opinion, which is that this is a project of considerable strategic significance, with a huge influence on eastern Mediterranean politics, and implications for many other countries, and is therefore a project which merits a great deal of international attention.
Thank you very much, Mr Verheugen, for your cooperation with Parliament this evening.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 55 to 85 will be replied to in writing(3).
That concludes Questions to the Commission.
The next item is the Commission statement on problems with salmon.
. Mr President, the study 'Global Assessment of Organic Contaminants in Farmed Salmon', published on 9 January 2004 in magazine, compared the levels of 14 organochlorine contaminants in samples of farmed and wild salmon. Besides dioxins and PCBs, the study reports on the presence of residues of organochlorine pesticides, the use of which has long been prohibited in the EU. This study does not raise new food safety issues as the levels found are consistent with the results from other surveys and from official controls. This does not, however, mean that the presence of these contaminants is not a cause for concern.
As regards dioxins, strict EU maximum levels were adopted in 2001 for dioxins in feed and food, including fish. However, in setting these levels, the Commission had to take into account the reality of the current background contamination of the environment in order not to endanger the food supply. I would remind you that worldwide, only the European Union and Korea have adopted maximum levels for dioxins in feed and food. These maximum levels are part of a comprehensive strategy adopted by the European Commission in 2001 to reduce the presence of dioxins and PCBs in the environment, in feed and in food. The implementation of this strategy would give new impetus to the reduction of the background contamination. As a result, it will be possible to lower progressively the maximum levels to follow this downward trend.
The legislation foresees that, as early as this year, the maximum levels have to be revised to integrate some PCBs with toxicological effects similar to dioxins. Furthermore, it is foreseen that by the end of 2006 the maximum levels will be revised, aiming for a significant reduction. For the other PCBs, the European Food Safety Authority is currently undertaking a risk assessment. The result of this risk assessment is expected to become available by the end of 2004. The Commission will thereafter consider the setting of maximum levels also for these PCBs in feed and food.
The organochlorine pesticides detected in the study published in have long been banned in the European Union. However, their continued presence in fish is due to the fact that they are very persistent compounds, which can still be found in the environment. The European Union has established maximum levels for these pesticides in animal feed, including fish feed. On the basis of updated risk assessments undertaken by the Authority, the Commission will consider whether a revision of the current levels is necessary for the protection of animal and human health. The highest levels of two pesticides – toxaphene and dieldrin – found by the study in salmon feed exceed the maximum levels fixed by the EU. We have, accordingly, drawn the attention of the Member States to these findings and requested that they submit data from official controls and, if necessary, reinforce those controls.
Finally, I would stress that the levels of dioxins reported in the study are all below the EU maximum levels. Fish – be it farmed or wild – has its place in a well-balanced diet to ensure that consumers continue to benefit from its positive health effects.
– Mr President, Commissioner, I was among those Members who wanted a debate to be held on this issue, given the alarm that had spread among the public. Immediately after Christmas and New Year, a number of articles appeared in the French media, mentioning probable dangers. An announcement was actually made but was not actively followed up, which left consumers with unanswered questions.
I remember some years ago, at least five, possibly six years ago, talking with someone who worked with Mr Fischler at the Commission, who told me, when we were in the midst of the BSE crisis, that the second food crisis to hit Europe would be in farmed salmon. Those words stayed with me and this is why I was keen for a debate to take place on the matter.
He was certainly exaggerating somewhat – I hope so anyway – and what the Commissioner has just told us would appear to bear this out. Nonetheless, I feel that it was important for us to be able to pass on some answers to our fellow citizens so that they know what they have to do.
When we established the European Food Authority, we emphasised how important it was that communication should be commensurate with the level of risk. In this regard, when the press articles appeared at the end of 2003, I would have liked the Commission to offer us an immediate response, rather than – somewhat regrettably – waiting until mid-February, when Parliament requested the information.
With problems of this nature, it is wrong to focus on the difficulties faced by one economic sector or another. I put myself in the place of the salmon farmers and of the regions that are – or could have been – affected by information of this kind. Such a situation has economic knock-on effects and we are duty bound to bear this in mind. Our overriding concern, however, is food safety for our fellow citizens. I therefore believe that it is our duty, and this is especially important, to ensure transparency at all times and to communicate answers at the appropriate moment, so as to avoid a vacuum of information that may increase people’s concerns.
Even so, Commissioner, you tell us that the quality of salmon leaves something to be desired, yet you affirm elsewhere that what could be detected as doses of dioxin was below maximum levels set by the EU, and we are all relieved at that. What I should personally like to request from you is not only that controls be implemented, but also that decisions be taken in order to ensure that farmed fish is better monitored and, more importantly, that it reaches appropriate sanitary levels.
This is what I wanted to say, Commissioner, and what we expect from you is that controls should be put in place and swiftly followed by action, so as to offer complete reassurance to European consumers.
Mr President, when this debacle began it was with disbelief that many of us watched how a report whose science was questionable could jeopardise one of the most important rural industries in Scotland. Scottish salmon farming supports 6 500 jobs, 70% in the Highlands and Islands, injecting GBP 2 million every week into the Scottish economy. Scottish salmon accounts for nearly 40% of all Scottish food exports. The bias of the press coverage and the lack of quality information led to a food scare based on insubstantial evidence and falsehood. I was pleased that the Commission took prompt action to put right the evidence and to speak up for the safety of Scottish salmon. So too did the Food Standards Agency in the United Kingdom.
The substance of the food scare was based on a highly misleading piece of research published in the American journal PCB and dioxin levels in Scottish salmon are significantly lower than the threshold set by the EU, the Food Standards Agency, the US Food and Drug Administration and the World Health Organisation. Professor Hugh Pennington, a leading food expert said: 'The evidence is pretty clear that the officially recommended levels, which are higher than the ones that the scientists are talking about, are actually safe.'
The methodology of this research has been called into question. The conclusions are based on a controversial risk assessment model that was introduced by the US Environmental Protection Agency. The risk assessment model is not recognised by international organisations responsible for food safety and public health such as the WHO, which considers it scientifically flawed.
Additionally, the salmon used in the study were purchased prior to the country of origin labelling regulations, and so the study has not even ensured that the salmon tested were farmed in Scotland or the EU. On top of all of this, the research does not contain any new information. Even the figures used in the research are questionable, as they differ from UK Government official figures. With this in mind, the Food Standards Agency does not accept the research findings and advises people to eat two portions of fish per week, with one portion being oily fish, such as salmon. Sadly the American research has ignored all the health benefits of eating salmon, which contains high levels of Omega-3 fatty acids and is proven to reduce the risk of heart attack.
Sir John Krebs, Chairman of the FSA, backed this up. He said that although dioxin levels have decreased dramatically over the past two decades, they remain a consumer concern. The known benefits of eating one portion of oily fish outweigh any possible risks. On the subject of fish feed, which was also brought into question, the feed of US, Canadian and Chilean producers comes from the same sources as that for the Scottish fish farmers. It seems strange that US, Canadian and Chilean samples should be free from levels of the substances under test, compared with those from Scotland.
To my mind there is something very odd going on, when the basis of a report can be taken as read without thorough investigation. In fact, one of the scientists involved in the research – Dr David Carpenter – has confessed that 'There may be some legitimacy in saying the reason they chose to fund this study was that they had another agenda well beyond the health effects.'
Scottish Quality Salmon members already undertake measures to ensure the quality of its feed supplies and have in place a testing regime to ensure its standards are met, as well as the rigorous environmental regulation that fish farms adhere to, which has been improving year on year since fish farming began. The Scottish Environmental Protection Agency has a specific remit and responsibility to regulate salmon farming – 63 pieces of legislation, 43 European directives, 3 European regulations, 12 Commission decisions – that help reassure consumers that the product they are consuming is of the highest quality.
I do not know if the Commission is in a position to comment on the proposed anti-dumping measures. I understand that there were ongoing negotiations this weekend between the Irish presidency and the British Government. If you have an opportunity to comment, Commissioner, that may be useful.
A line needs to be drawn under this episode. Damage has been done to the Scottish salmon farming industry, there is no doubt about that. However, we have to move on, highlighting the falsehood of the accusations and the importance of eating salmon as part of a balanced, healthy diet. It is because of our membership of the EU that we can work together in order to seek solutions. The European Commission's immediate response reassured consumers that eating salmon is safe. It is only by action at the EU level that we can take action against false food scares and bring reality to bear.
– Mr President, the Group of the European Liberal, Democrat and Reform Party is satisfied with the Commission’s statement. The health risks associated with salmon have quite obviously been exaggerated. On the other hand it is obvious that eating farmed salmon is less healthy than eating wild salmon. This is one reason why the European Union should aspire to a policy on salmon that keeps as close to nature as possible, although salmon farms will of course still be needed for the production of both rainbow trout and salmon.
The Baltic Sea has its own migratory salmon stock. The rivers flowing into the Baltic have produced young that have migrated to feed on what the sea areas have to offer: shrimp and small fish. Contamination and the use of the water systems for floating timber and hydroelectric power production have had an adverse effect on breeding. This decline has been partially offset by introducing stocks of salmon into rivers, something which companies that produce hydroelectric power in particular have been obliged to do. That, however, has not had much effect. It has been estimated that as many as 95% of young salmon introduced in this way perish. On the other hand, there has been overfishing of salmon both in the open sea and in coastal waters close to the rivers in which they spawn. There have been continual disputes over salmon fishing rights.
Now that, with enlargement, the Baltic Sea is to become even more obviously an inland sea of the Union, a comprehensive plan should be drawn up to protect salmon stocks and organise fishing activity. Salmon breeding must be restored as closely as possible to its original natural state. Rivers and streams that make good spawning grounds must be made suitable to permit increases in salmon stocks. Fishways should be built on constructed waterways, and the spawning grounds in the rivers should be properly maintained. By promoting the natural regeneration of salmon stocks we can open up new opportunities for sport fishing and tourism based on it in all the countries with a Baltic coastline. Once the natural reproduction process for salmon is improved, the level of introduced fish stocks can be reduced and in the course of time perhaps abandoned altogether. The money saved can be spent on the building of fishways, the upkeep of spawning grounds, and boosting other fish stock levels. The fishing of Baltic salmon should start to see the implementation of the ‘spawn state principle’, which has been successfully applied in the North Atlantic within the framework of the North Atlantic Salmon Conservation Organisation. Fishing has to be restricted so that the sustainable and natural renewal of salmon stocks is assured.
After the enlargement of the Union, the protection of the Baltic Sea, maintenance of its fish stocks and organisation of fishing activity in the region will no longer be matters of multilateral cooperation but a bilateral issue between the EU and Russia. I believe that Russia for its own part is prepared to take up the challenge of cooperation; the main responsibility, however, lies with us, the EU and the Member States of the Union.
Mr President, I was interested to hear Commissioner Byrne say that some of the findings exceed the limits. This is because, according to press reports when this scientific study was first published, a statement was issued claiming that a spokesperson from Commissioner Byrne's office had agreed with the assessment made by the United Kingdom Food Standards Agency that the levels of chemicals in our European salmon did not exceed EU limits. I welcome the fact that this position has now been revised, because what we are talking about here is about consumers.
Background levels have to be taken into account. The issue needs to be addressed as to why those background levels are there in the first place. That is something that also has to be tackled.
From these studies it has been quite clear that farmed salmon have a significantly higher contaminant burden than wild salmon – that is what the report says – and that farmed salmon from Europe are significantly more contaminated than farmed salmon from South and North America. A lot of people have long seen that there is obviously some sort of health risk in relation to farmed fish. We are now saying that consumption of farmed salmon should be limited to a certain amount per week, or per month, which raises a question about the threat to consumers. It should be clearly labelled so that consumers know what they are eating and have that choice.
I raised the issue with the President of Parliament, Pat Cox, and asked him to request the European Food Safety Authority to issue a scientific opinion on the problem. He agreed to do so. Unfortunately, we have still not received the letter which he was going to send. It is crucial that this should not be further delayed, because we are not just talking about salmon here. An issue which has not been raised at all is that other carnivorous fish species, for example tuna, cod, sea bass, sea bream and trout, are farmed in similar conditions and probably exposed to similar contamination. This is an issue which needs to be addressed, not just in relation to farmed salmon but in relation to other farmed fish.
Finally, I see that the United Kingdom Government has adopted protection principles to safeguard Scottish salmon. They should adopt protection methods to safeguard the consumer.
Mr President, let me say unequivocally that if there are proven problems of a serious health or environmental nature linked to EU-produced salmon, then the matter must be dealt with seriously and swiftly. However, there must be accurate, reliable and totally independent scientific advice before any such action can be undertaken. It will not surprise the Commission that I am somewhat sceptical, to say the least, in relation to some scientific studies currently doing the rounds and which, I believe, prompted the present crisis. I am not interested in who did the study. I am, however, interested in who paid for the study. I am also interested to know if there are vested interests involved in this work, if there is anyone who stands to gain from this type of so-called scientific research.
For me, the crisis in the salmon sector is not just environmental; the real crisis is that the EU salmon industry, particularly in my constituency of Connaught-Ulster in the west of Ireland, is under serious threat of extinction. The entire Community industry is under threat from cheap imports, or to put it another way, from dumping of farmed salmon from Norway, Chile and the Faroe Islands. It is totally unacceptable to me that a growing number of independent Irish and Scottish producers are going into receivership. If this continues unchecked, there will be no environmental or health issues to resolve because there will be no EU salmon. In recent days, both the Irish and UK Governments made a joint application to the European Commission for new measures to safeguard our salmon-farming industry. The application does not concern the Canadian or the American producers; it concerns the EU producers, starting with Irish producers who are fighting for survival.
In conclusion, I ask the Commission to tell me and the Irish salmon producers, whom I represent, what follow-up or initiative it has taken to date, or intends to take, on the joint Irish-United Kingdom application?
– Mr President, Commissioner, the question of farmed salmon before us today is a genuine case study that is surely destined to be repeated many times over in years to come. As politicians we are not armed with scientific knowledge, yet how are we to address a crisis that may have far-reaching socio-economic consequences for entire sectors? How can we solve a problem that has arisen from the publication of a scientific report that casts doubt on the sanitary quality of a food product, that has been published as part of a root and branch reputation review, and that has already been widely covered in the media, thereby raising concerns among consumers? How do we distinguish between what is based on well-founded concerns, calling for the most stringent measures and protocols to be put in place, and what is based on effects that are simply due to defects in the mathematical models used or in the balance of parameters?
Having had our fingers severely burnt by previous crises, which had devastating consequences – such as the crises involving mad cow disease, and dioxin in chickens, the case before us today, evidenced by the abnormally high death rate among bees, of the danger of new and extremely powerful neurotoxic molecules, which are used to coat seeds, getting into fats and water – we are being vigilant and must continue to err on the side of vigilance. It is only by redoubling the controls, the studies, the research and the analysis that indisputable results will begin to come through to reassure consumers. The food safety authorities are there to help us in this aim, but Parliament must also give a ruling. I should also like to remind you at this juncture, as a member of the Scientific and Technological Options Assessment (STOA), that we have a novel type of body available to us in the European Parliament, the STOA panel, whose function is to provide Members of this House with aspects of scientific assessment that they may need in order to clarify the positions that our various committees are required to take. It is by no means a perfect institution, but I feel that the STOA is capable of offering us invaluable help, such as providing us, in regard to a question such as the one before us this evening, with an overall perspective and a critical analysis of all scientific studies in existence or ongoing. We must therefore not overlook this invaluable instrument.
. Mr President, I wish to begin by answering some of the questions posed by Mr Ó Neachtain, because he asked who funded the report which appeared in magazine and caused all the problems.
Few realise that the research on which the article was founded was commissioned by the Philadelphia-based Pew Charitable Trusts, worth an estimated USD 3.8 billion. They are well known for their international campaigns against global pollution and they have recently become influential opponents of the aquaculture industry. The magazine article – based on a USD 2.9 million research project carried out by the Institute for Health and the Environment at the State University of New York at Albany – has, as previous speakers have said, proved to be deliberately misleading in the advice it provides on salmon consumption. And yet, I think all of us in this Chamber would be astonished at how that article suddenly appeared in newspapers all over the world. The reason is that on the day it was published in magazine it was sent out by press release by an international PR company based in New York and simultaneously appeared on the website of the Canadian-based Suzuki Foundation, which campaigns on behalf of Alaskan wild salmon and which, of course, has a vested interest in damaging the European farmed salmon industry.
In their conclusions about limiting salmon consumption, the study's authors appear, as Mrs Stihler said, to have misapplied an already suspect risk model developed by the US Environmental Protection Agency by failing to include any analysis of the health benefits of eating salmon, despite over 5 000 scientific papers attesting to the necessity of eating oil-rich fish as a regular component of a balanced diet. The research does not actually contain any new information: the data the research provides is no different from the findings of previous studies that also found dioxin levels in farmed salmon to be well within official safety limits. However, the interpretation used in the research paper deliberately exaggerates the health risks.
Moreover, the PCB levels in all EU farmed salmon are significantly below the level determined to be safe for sale in supermarkets, even by the US Food and Drug Administration, as well as by all other international watchdogs, including our own EU Food Standards Agency and the UK Food Standards Agency. The American research is therefore seriously flawed. EU fish farms undertake rigorous inspection and quality control regimes to ensure that only the highest possible environmental and welfare standards are met and that the public is provided with an entirely safe, non-toxic and reliable product.
Mr President, consumers are entitled to know what they are eating, and I fully support that as a public health imperative. However, in order to make properly informed choices, it is essential that scientific information be accurate, up-to-date and verifiable. In recent times, looking from Scotland, it is perfectly possible to believe that certain campaigners are making it their business to talk down specifically the Scottish salmon-farming industry and talk up specifically, as has been suggested, wild salmon from certain other areas.
Just publishing an article in a magazine entitled does not automatically verify the accuracy of its contents. It is clear, as the Commissioner acknowledged, that there is no new evidence in the particular study published in . It is also clear that the levels of various contaminants were within standards set by the European Commission and the UK and Scottish Food Standards Agencies, which are not bodies that are easy to satisfy in that regard. The research totally failed to mention the positive health benefits that can be gained from eating fatty fish such as salmon. Organisations such as Scottish Quality Salmon, which has very high standards, should be encouraged. They require of their members constant improvement in such things as feed quality.
It is inexplicable to me to suggest that Scottish and Irish salmon, but not other farmed salmon fed on exactly the same feed, somehow did not come out of this study as measuring up to the same standards. The measured approach adopted by the Commissioner is right, and I hope that, as others have said, there will be support for measures to protect this industry, which in Scotland is essential for employment and social cohesion in very fragile areas.
Mr President, this is clearly a very important subject. Salmon farming has often been criticised in the past for its environmental impact, but only recently have potential health impacts been raised. It is crucial that these be better understood.
Health advice given by governments across the EU traditionally highlights the importance of eating more fish. Yet, if risk analysis suggests that consumption of farmed Atlantic salmon poses health risks that detract from the beneficial effect of fish consumption, then we need to know more about that. We need to understand more about it and we need to act on that knowledge. We need to know for certain that farmed salmon has more contaminants than wild fish and that dioxins are among the most toxic chemicals ever created.
So far the debate has been dominated by arguments over whether the contamination found in the salmon was legal. What we should be concentrating on is whether the salmon is genuinely safe. That might well mean revisiting the limits that were set for contamination in 2001.
I want to get away from the arguments for or against Scottish salmon or any other kind of salmon. These are not very helpful. We should be talking about whether aquaculture itself is providing a viable and environmentally sustainable food for humans, and I would argue that the answer is increasingly looking like 'no'. Also associated with aquaculture is a whole range of other problems, including the spread of disease and parasites to wild fish, the use of fish, fishmeal and fish oil as food with impacts on wild fish stocks, pollution of the sea floor from unconsumed food, the impact on predators when they are killed and the antibiotics used to control the disease. There are some genuinely important issues here that need to be looked at and yet, perversely, governments continue to support aquaculture when, in many ways, they might well be better off putting their time and resources into rehabilitating the natural habitats of salmon so as to allow the wild stocks to recover.
This latest health report on salmon should be taken as a wake-up call to change the way we farm fish. I look forward to a Commission revision of the standards based on genuine safety measures, not on allowances for background environmental levels, because health cannot and should not be compromised.
. Mr President, I should like to respond very briefly to the issues that have been raised. I am happy that it has been acknowledged by Parliament that the Commission responded quickly to this issue and that a clear explanation was given when it first came into the public domain.
I should like to make a clarification statement and to repeat what I said earlier. It would be a mistake to confuse the presence of dioxin and PCBs in the fish, and the presence of pesticides in feed. One questioner suggested that the Commission had made a statement earlier that was different from what is being said now. That interpretation arises from a confusion of what has been said, which is that the dioxin levels are within EU maximum levels, but the pesticides in food are not, and I gave two instances that were above that. That is a question of the levels being above the appropriate levels in the feed rather than in the fish themselves.
In answer to the question I was asked by Mr Ó Neachtain in relation to the joint report that has been furnished by the Irish and United Kingdom authorities, I have to say that report has not reached my desk, nor has it reached my DG. I am, of course, making inquiries about it, but that report may have been on a related issue and sent to a different DG. It is something I will look at if it has been sent to me and if it is relevant to my portfolio.
Finally, on the question of further risk assessments, the European Food Safety Authority is carrying out a risk assessment on the presence of non-dioxin-like PCBs. It is quite clear that my services and the European Food Safety Authority are keeping an eye on this issue.
The debate is closed.
The next item is the Commission statement on the crisis in the steel sector.
. Mr President, the European Parliament scheduled this declaration from the Commission only a few days ago when the future of Thyssen Krupp's AST Terni plant was at stake. The decision to close magnetic steel production would put 450 jobs directly and larger numbers indirectly at risk. Further job losses in the region already affected in the past would be a most unwelcome blow. It would be particularly unfortunate, in view of the long tradition of steel making in this region, the quality of the product produced at Terni and the skill levels of the workforce involved. Therefore it is with some relief that I heard reports today of an announcement by the Italian Minister of Productive Activities, Mr Marzano, that the deadline of the decision on the future of the AST plant has been postponed to a date yet to be defined.
It is precisely because of concerns such as these, regarding the social consequences of corporate restructuring, that the Commission has sought to promote a response at Community level to the issue of how corporate restructuring is managed. We sought, with the active involvement of the social partners, to develop and promote issues that seem relevant in the present case, investing in people on a permanent basis, developing employability through training and retraining, seeking alternatives to closures and redundancies, redeploying, wherever possible, workers affected by restructuring operations and anticipating market and technological developments.
I should like to remind you that two years ago the Commission launched a consultation with the social partners, particularly on this issue of restructuring, because unfortunately, there were many problems in many different Member States. The Commission presented a report with some proposals. We have the response of the social partners in October and we believe that through dialogue and agreed measures, particularly on issues to which I have already referred, everything that supports employability, the social partners can play an important role. It is my sincere hope that in the window of opportunity that now appears to have opened all such possibilities will be given full consideration to see what contribution they can make to alleviating the crisis faced by the Terni plant.
– Mr President, Commissioner, Europe cannot remain silent in the face of what is happening in one of the Union’s most important steel-making sites: without any prior notification the Thyssen Krupp Group has decided to halt the production of magnetic steel in the steel plants of Terni. This is an unwarranted action and betrays an agreement signed up to in 1994 during privatisation.
As noted by you, Commissioner, the German company is preparing to sack hundreds of workers because it prefers to protect other European sites and invest outside the Union, in South Korea. Thanks to the intervention of the Italian Government – you mentioned, Commissioner, the intervention of Mr Marzano, the Minister for Productive Activities – and the extraordinary extent to which all the local institutions, citizens, parties and workers have mobilised themselves, Thyssen Krupp has decided to put off its decision to close the plant.
The European Parliament and the Commission cannot, however, raise their voices to help solve a crisis which is not, Mr President, Commissioner, an Italian issue, but involves the whole of Europe. That is why we are asking that the Commission, when presenting the third report on economic and social cohesion on 18 February, clearly sets out its own proposals for protecting the industrial sector and, in particular, the iron and steel industry in the context of its new cohesion policy due to commence from 1 January 2007. I am also convinced that the Commission’s battle with the US in respect of market shares in steel production must be supported.
I repeat that the problem does not concern only Italy, nor is it a purely incidental matter, but rather a general problem facing the steel industry in Europe. The crisis involves not just one company, but many and it seems to me that the Commission in comparison to the US it giving it its full attention. Indeed, we cannot adopt a carefree and superficial approach to such a sensitive issue on which the future of thousands and thousands of jobs, and therefore of thousands and thousands of families, hangs.
As regards the Italian case of Terni, I am convinced that the Commission must intervene to deal with certain anomalies. The steelworks in Terni, in contrast to what was established in December 1994 by the commission for the control of concentrations, are currently owned exclusively by Thyssen Krupp, this being a clear example of a concentration: the group is currently the only producer of magnetic grain-oriented steel in Europe. Does not the Commission consider that this is potentially a distortion of competition? Furthermore, because of its activities in Italy, Thyssen Krupp has received Community aid on the grounds that Terni, where the steelworks are located, is a region in industrial decline that comes within Objective 2. Does the Commission not therefore consider that it should check whether the Community aid has been employed correctly by Thyssen Krupp? Next, does not the Commission consider that it should check whether Thyssen Krupp has received further State aid in breach of the competition rules? The investment in South Korea, announced yesterday, is a source of concern: I would not want European funds and possible funding provided by the German Government to be used not for boosting European economic growth, employment and development in Europe, but employed in South Korea, in the sole interests of one company which – I repeat – has not upheld the agreements it signed up to with Italy when privatisation took place.
Thousands of workers are now waiting for the Commission to take action in order to ensure that the Union’s rules are observed. A few days ago I heard President Prodi and Commissioner Monti speak and even in what you said, Commissioner, I perceive a desire to move forward, to protect workers’ interests, to resolve a problem which – I repeat – is not limited geographically to Italy.
I am convinced that the President of the Commission, after listening to the Thyssen Krupp management, will take decisive measures to intervene in the way that I hope so that the Commission may act collectively. The President of the Commission and all the Commissioners should continue in their present direction: they can count on Parliament’s support as demonstrated by the desire to reach a unified resolution on this sensitive and important issue, which I think will be adopted unanimously.
– Mr President, for those who were lucky enough, like me and other Members, to take part in the strike and the demonstration at Terni on Friday 6 February, the deeper meaning of this struggle was very clear: an entire city and an entire region were united and determined to reject not merely a harsh blow against their production plant and their jobs but, above all, an attack on their dignity. With many years trade union experience behind me, seldom have I witnessed such tension and such pride.
The announcement to close the magnetic section of ST by Thyssen Krupp means the loss of 900 highly qualified jobs and internal disruption as a result in the Terni iron and steel plant thereby posing an immediate threat to its plans, its productive capacity and its overall job prospects: we are talking of 4 500 jobs, including those companies affected by the knock-on effects. Over and above that, though, this is, I repeat, a slap in the face for regional local government which has worked effectively and is still working, by utilising the structural funds, to create a more favourable climate of production for the company and its investments: infrastructure projects, training and professional retraining, energetic supply measures.
Up until yesterday everything was fine; then, in September 2003, production for electric motors, that is to say non-grain-oriented steel, was abandoned. At that time, and again in November, a solemn commitment was given concerning all the programmes aimed at making Terni a centre of excellence for magnetic steel. At the end of January, however, after only two months, there was an about turn: even the production of grain-oriented steel used for transformers was closed down and the closure of the plant was announced with dramatic internal consequences: there was a threat that the plant would be broken up destroying its integrated structure which, given the varied nature of its production, enabled it to balance out market fluctuations and disperse strategic functions such as marketing. It also had major external consequences affecting Italy and Europe in general. Magnetic steel, which is produced only in Terni, is the only special strategic steel for the energy sector; becoming dependent on Russia and the US will also have a negative knock-on effect for users who are major exporters.
The news that arrived at the end of the meeting held today in Palazzo Chigi therefore explains why the workers and the inhabitants of the city took to the streets and why they have been able to broaden their network of alliances and support. On 18 February genuine negotiations will finally get under way without a gun being held to the trade union’s head. The deadline of 27 February has been cancelled, 80 contracts which had expired and which Thyssen Krupp wanted to cancel are being renewed; it is a sign that the multinational feels isolated.
In response to this preliminary result the pressure must be maintained and the attention of all the institutions must be kept engaged. On Thursday this Parliament will make its voice heard with a resolution on this issue which genuinely symbolises the need for new systems of industrial relations and more advanced methods for linking public investment and industrial strategy. We are fighting to ensure that there is a clear message that the dispute should end in a positive manner: a decisive dispute to put a stop to the downgrading of production in Italy and the weakening of industrial plant throughout Europe.
– Mr President, in 1950 Robert Schuman launched the idea of a European Coal and Steel Community open to all States, thereby creating the basis for the complex and difficult journey of European unification, the most recent developments of which we are now experiencing. Even then the importance of steel in the European context was clear. I am not surprised therefore that the debate in this Parliament concerning the ‘Terni case’ has aroused so much interest and the opinions expressed have to a large extent not been dependent on political affiliations.
The European iron and steel sector is currently suffering as a result of the decision taken by the US to impose import duties on steel, principally from the European Union. The crisis in Italy is important because it involves other iron and steel centres, like the steel plant in Genoa-Cornigliano. In that context, the announcement by Thyssen Krupp, the owner of the Terni iron and steel plant, that it is going to invest in South Korea to produce steel in Asia is of major importance and is causing a good deal of concern.
As you know, the Terni plant was sold in 1994 as part of the process of privatisation promoted by the Institute for Reconstruction of Industry (IRI), subject to a guarantee that its activities would continue in Italy and that jobs would be protected. This is not a company in crisis but a company that produces a leading-edge product used to make thin metal sheets for electronic transformers. Furthermore, there are no other factories of this type in Italy. The technology used at Terni and the studies and research carried out in recent years are of an extremely high standard. Losing skills and know-how is exactly the opposite of the knowledge economy to which President Prodi recently referred in this Parliament. It is no coincidence that directors, managers, researchers and local politicians lined up alongside the workforce to fight on behalf of the product and the research associated with it. About 900 workers are likely to lose their jobs, not counting the knock-on effects.
We cannot, therefore, ignore the fact that the German multinational received funds and tax breaks from the European Union when it decided to acquire the Terni plant. I also wonder what the significance is, in global terms, of transferring production to Korea, what technological skills workers employed in South-East Asia have, what trade union rights they have and whether those rights will be observed.
At a meeting last December, some European Union industrial manufacturers in the footwear and textiles sector posed a number of questions concerning those matters to the delegation from China, which is preparing itself to become the factory of the world. The replies were extremely evasive and we had no grounds for thinking that elsewhere on the continent – with the exception of Japan – the situation was any better. Above all, in a market economy based on competition the rules must …
– Mr President, nine hundred jobs lost may be no more than a statistic, but it amounts to more for the lives of the human beings affected. The plant in Terni is at the very heart of the city’s fabric; 900 jobs: the lives of young and old workers. The steelworks in Terni are the city’s history and pride; they represent the memories of the air raids that took place in the Second World War. When the management of Thyssen Krupp announced the closure of the magnetic steel section, the whole city – as Mr Sacconi said – took to the streets with the workers.
Terni is not an isolated operation: in Europe, Arcelor, Lucchini and Thyssen itself are currently preparing to reorganise production; plants in Belgium, the blast furnaces of Servola in Trieste have already received threats of closure, despite trade union action. Massive disinvestment and relocation of valuable products to non-European countries are in fact destroying European production capacity. Community funds, which have been considerable over recent decades, have been used to dismantle State controlled iron and steel works. The subsidies paid to private entrepreneurs such as Riva, Lucchini, Falk and other foreign groups have been used for the remodernisation of production capacity and the specialisation of the Italian iron and steel industry along profit-making lines.
The European Social Fund and the structural funds have been used to finance restructuring and retraining programmes and have led to a younger workforce being employed in the sector – in Italy today the average age of iron and steel workers is 30 – but it is precisely this new generation of highly qualified young employees whose existence is under threat. In my view, the absence of a coordinated plan in the European Union to relaunch the iron and steel industry has contributed to individual plants in various countries – albeit at the cutting edge – being transferred elsewhere in order to fit in with the industrial plans of individual entrepreneurs.
The Thyssen plant in Terni, which is currently suffering heavy losses in the magnetic steel sector to the benefit of the Russian company Duferco, is cutting back production and preparing to transfer operations to Mexico, Korea, China and India. There is no sign of innovation, new research or competitive challenge: the only thing visible is a dangerous move towards retrenchment which, if not stopped in time, will have repercussions for employment and social cohesion, not just in Italy but throughout Europe. Despite the drastic reduction of employment in the sector in Italy, which has fallen from 100 000 jobs in the 1980s to 40 000 today, the steel sector still has an excellent position in the market because it is the second European producer. In order to maintain that position, however, requires industrial choices to be made by the Italian Government – which do not appear to be forthcoming – and a clear commitment of intent at European level.
Steel and electricity are economic indicators of absolute excellence in a country, a measure of economic development. It is therefore essential that the European Union introduce systems for tackling pollution and monitoring the environmental impact, which are priorities if the aims of the Kyoto protocol are to be pursued. On this basis a new steel industry can be launched. We must find solutions in the form of industrial policies geared to protecting quality products, environmental conditions and employment in the iron and steel sector.
In this sense, in response to threats to employment and gradual social impoverishment, the Commission should give a commitment to review the rules governing the structural funds. Granting of those funds in future should be made conditional on a binding commitment being given to invest in a given location for at least ten years, subject to an explicit agreement that the subsidies will be reclaimed in the event that production is moved elsewhere. In my view, Directive 98/59 on protection in respect of collective dismissals should also be reviewed so as to consolidate the measures designed to protect employment by making provision not only for information procedures for workers’ representatives, but also requiring a commitment on the part of the social partners to open appropriate and binding negotiations with a view to preventing dismissals or the reorganisation of production to the detriment of employment.
The jobs in the steelworks at Terni must be saved, as must the jobs in other Italian and European plants and for this reason I believe that a meeting is required between the governments of the Member States concerned, the social partners and, in this specific case, Thyssen Krupp, to draw up a new industrial plan to relaunch the magnetic and inox sectors at European level.
– Mr President, once again Italy risks being used as a dumping ground. Thyssen Krupp is the only case of a multinational that has grown thanks to the work of hundreds of Italian workers and huge funds placed at its disposal, either by the Italian State or the European Union, and then has decided to close, in this case in Terni, in Umbria, with the risk of leaving 900 workers and their families destitute and also wasting a huge resource of professional skills.
As other Members have mentioned, the announcement of closure took everybody by surprise: no prior notice was given to the workers or the national and local authorities and, above all, no justification was given because today the closure appears to be dictated more by questionable strategic company choices than by specific technical reasons, given that in Italy production costs are lower, the quality is higher and the professionalism of the workforce beyond question: there have been steelworks at Terni for 120 years. Would it, I ask myself, be acceptable for Thyssen Krupp to go ahead with the decision to close after taking everything possible from that territory and those people: professionalism, resources and even their hopes for the future?
Although I am convinced that large companies – the multinationals – are certainly a source of employment and development for the whole of Europe, a few remarks must be made: to say that we do not agree with some of the behaviour indulged in by European capitalism is neither a secret nor a shock: a capitalism which, in theory, is completely committed to the free market, to pure competition and to the flexibility of the global market but which, in reality, expects to be generously assisted time and again, requiring tax incentives from national governments and all kinds of structures, infrastructures and facilities from local administrations, not to mention the granting of Community funds. Meanwhile production has already been moved to India, with an eye on China, where the cost of labour is ridiculous and laws for the protection of workers and the environment non-existent.
Further, as other Members have already stated, these multinationals often take advantage of the opportunity offered by privatisation – which unfortunately, most of the time, are no more than asset sales – to acquire our family jewels at knock down prices, as was exactly the case with Thyssen Krupp at Terni.
So, moving beyond these contentious matters, what are we asking of the European Commission? Firstly, we are asking for immediate measures, within its powers, to safeguard the iron and steel centre in Terni and to avert the danger of Thyssen Krupp’s plant being closed; secondly: a commitment to check that European regulations are effectively applied in order to protect workers’ rights; thirdly: a further commitment to make the granting of Community funds conditional on agreements guaranteeing employment and subject to precise conditions and limits on the relocation of plant. We also expect a committed development strategy to be set in place for the iron and steel sector throughout Europe. Finally, should Thyssen Krupp go ahead with its decision to close the plant, we call on the Commission to check whether all the competition rules have been complied with, in particular as regards any possible abuse of a dominant position.
In conclusion, Mr President, whilst we are satisfied with the initial positive steps today of the Italian Government, gained as a result of determined action across the board, we consider that that is all the more reason not to lower our guard. We believe unreservedly in the free market, but we also believe that there is no free market without democracy and, above all, without respect for workers and nations.
– Mr President, Commissioner, I think it is important to check, in the Thyssen Krupp affair in Terni, whether any infringements have occurred under Community law; whether there is State aid that undermines the German group’s choices of location; whether – as asserted by Mr Angelilli – there is an abuse of a dominant position; whether contracts with the Italian Government or the European institutions have been broken; whether, in other words, commitments given in respect of facilities or funding granted have been observed. In my view, this is the task of the European institutions, but I also think that that task should stop there. I do not think it is the task of the European Commission, the European Institutions or the Italian Government to criticise the decisions of companies operating in Europe to relocate.
There is outcry at the scandalous possibility that certain products are to be transferred to India, China or South America. Personally, I consider that that is part of the rules of the game which certain countries in the European Union – primarily Italy – have taken advantage of for many years: placing at the disposal of the international economy its own assets, for example the availability of labour. This is not intended to be disrespectful to the 450 employees of Thyssen Krupp in Terni who risk losing their jobs; it means also remembering the hundreds, perhaps thousands, of people who may find work in China and in India; it means also making provision – I refer to Terni which has already absorbed 10 000 surplus jobs in the iron and steel sector in recent years – so that in Italy and Europe, in areas of excellence, it is possible and necessary to produce something else for export to European and international markets.
In conclusion, Mr President, I would make the point that Italy and Europe need the confidence of investors to invest in Terni, just like anywhere else. To imagine that politicians can criticise in this way the choices made by investors would not be to render a good service, nor would it serve any real useful purpose for employment.
– Mr President, ladies and gentlemen, representing a constituency in the North of France, I have indeed had painful experience of steel industry restructuring in my region. In the 1970s and 1980s, brand new factories were closed down. I have to tell you once again this evening: twenty years on, that wound is still open and sore. I therefore feel the current crises particularly keenly, especially that of Terni, where 900 jobs are under threat.
While I was preparing this speech, after reading the motion for a resolution, I re-read my report on steel, which Parliament approved in 1996. At the time, having observed that successive restructuring had cost over 500 000 jobs in twenty years, I was in a position to state that, and I quote item F, ‘the Community steel industry may these days be regarded as generally cost-competitive and technological effective, even though the problem of overcapacity could emerge again in the event of a new crisis’.
Two years later, towards the end of 1998, the industry was struck by a devastating crisis following a market crash in Asia. Since then, we have seen a succession of crises – some small, some large-scale, the result of local or world level restructuring – leading to a catalogue of redundancies. As recently as the beginning of 2003, it was Arcelor and the announcement of thousands of job losses. Today it is Terni and the thousand jobs deemed surplus to requirements.
Without wishing to attribute greater importance to my 1996 report than it deserves, reading it brought back to me the risks that were already bubbling under the surface: unbridled globalisation, American pressure and production at the cost of the social and environmental aspects. It also recalled, however, measures that were needed to prevent further crises – measures in terms of social acquis and social rights, conditions of State aid, training for employees, respect for the environment, diversification, research, new products and the penetration of new markets.
The motion for a resolution before us recalls others, and this proves, unfortunately, that our warnings were not heeded. The Terni situation is symptomatic. This is why we must rein in the great roaring machine, not only because the workers demand it of us, but also because if we let go, then great swaths of the European iron and steel industry will go by the wayside. In this context, despite the efforts and sacrifices of workers in the past, there is a danger that the European Steel Industry will disappear completely, followed swiftly by those industries that use steel products; in the fullness of time, therefore, it will be European industry as a whole that is under threat.
Further proof that there is no such thing as a good economy without a social element, without training and without respect for the workers. In the short-term, some will make a profit, but that is not the issue for us. The issue for us is defending the economy, industry and jobs.
. Mr President, as Members said, the relocation of companies to countries with cheaper labour is a permanent phenomenon of economic history. I should like to make a few specific comments based on the statements made by the honourable Members on the role and facility for intervention of the European Union.
First, as far as the international dimension is concerned, it is clear that global negotiations are under way on the question of steel and the European Union wants to achieve an agreement on subsidies because, as we know, there are countries which grant subsidies, especially outside the frameworks of the World Trade Organisation.
The second point is European social law. And I think that here it is very important to know that, of course, the final decision on a company is taken by the company's management, but it is obliged to follow the specific directives on consultation with workers and on information, and prompt information, for them, and Community law on mass redundancies. The implementation of these directives in the first stage, because they are national law, concerns every country and, of course, it also concerns the European Union, because they are European law.
The third point is the Structural Funds, in other words European money for companies. Here we can see two categories of intervention by the European Union. First, as regards direct subsidies to companies. I would remind you that, for several years now, subsidies in the steel sector have not been allowed. They are banned on the basis of the ECSC Treaty and continue to be banned but, where state corporations are subsidised, then there are commitments, there are agreements. A company cannot take European money and not keep to the terms on which it was granted and, of course, in such cases, the agreements are signed at national level and the national courts have jurisdiction to impose any sanctions. The question of subsidies is one aspect of the Structural Funds.
The second, however, which is also important, is intervention in the matter of addressing the social repercussions. And here it is important for us to see that there is experience in many countries of restructuring of the Structural Funds, especially the Social Fund, in order to support workers and, even more importantly, to retrain them. The most important weapon in restructuring of companies is continuing training of workers so that they can deal with the problems of their sector and can re-enter the job market at any time.
So I think that it is important in the negotiations taking place at the moment at trilateral level, between companies, workers and the Italian Government, for account to be taken of this possibility of supporting and assisting the workers via the Social Fund.
I have received six motions for resolutions to wind up the debate(1) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be on Thursday.
The next item is the oral question to the Commission (O-0003/2004), by Philip Bushill-Matthews and Bartho Pronk on behalf of the PPE-DE Group, on demographic trends in the EU.
Mr President, I am delighted that the House has agreed to debate this important topic. I also hope that this is an issue on which the whole House can unite on a cross-party basis.
The subject is not just about demographic trends in general. My oral question specifically asks for more attention to be given to issues associated with ageing. Too often, ageing is just seen as a problem; it should also be seen as an opportunity. Too often, the elderly are seen as people with disabilities and with needs; they should also be seen as people with abilities and with rights.
There are many aspects to be reviewed, but in the time available I will just focus on one: the opportunity for the elderly to continue in work if that is their wish. I therefore welcome the approach taken by the Employment Task Force chaired by Wim Kok. This report refers to one of the Lisbon Council conclusions that is often overlooked, that by 2010 the target is for 50% of 55-64 year-olds to be in employment. Currently, only Sweden, Denmark, Portugal and the United Kingdom have reached this target. Belgium, Italy, France, Luxembourg and Austria have employment rates for older workers of less than 33%.
Delaying the average age at which people leave the labour force is crucial. Luxembourg, Belgium and France among the current Member States, plus Poland, Lithuania, Hungary and Slovakia among the incoming Member States all have average work exit ages well below the EU average. They will be particularly stretched to meet the agreed target and their policies will have to change radically in order to achieve it. Will they grasp the challenge?
But even the EU as it exists today will miss the 50% target unless it can increase the number of older workers in work by seven million over the next seven years. This means that two-thirds of the current 46-55 age group must still be active in the labour market in 2010. This means in turn a significant change, because only half of those in this group and in employment in 1991 were still working ten years later.
This is the reason I tabled this question. It is a matter for Member States, but the issue is: will Member States act on these employment task force conclusions within a defined and early timetable? Will the Commission put together an early progress report to present to Parliament, ideally by the end of this year? Finally, will Member States implement all the provisions on age discrimination in the employment directive without further delay? I hope the answer to all of these can be 'yes'.
. Mr President, Mr Bushill-Matthews and Mr Pronk, on behalf of the PPE-DE group, have submitted a series of questions to which I shall reply. Of course, I too hope that the answer to the last three questions will be yes, which means very close cooperation and decisiveness by the Commission and, more importantly, the Member States.
Your first question concerns what the Commission intends to do in order to achieve the objectives of the Lisbon Summit, as far as demographic trends are concerned. The demographic problem is, at the moment, at the epicentre of our three basic policies, economic policy, especially public finances, the policy on employment and the policy on social cohesion. The question of ageing is now, as you will see, the basic element in the general orientations of economic policy and the guidelines of the strategy for employment, with specific targets. I particularly want to tell you that this year, in the spring 2004 report, we have set three priorities, one of which is the promotion of active ageing, which essentially means the extension of professional life.
We have three categories of action. One relates to abolishing economic disincentives, which essentially discourage workers from delaying their retirement. In many countries, the regime which exists today is that it is more profitable to retire than to remain in work, because you earn less. So there is the serious question of disincentives. The second is the promotion of access to training for all workers, but especially elderly workers, and here we have set specific quantitative targets. The third is improving the quality of work. The Commission, within these frameworks of efforts to put demographic ageing at the centre of its policies, is proposing to extend the open method of coordination to modernising the care system and the social protection system. Here we have a particular problem, which concerns the increased burden both from the economic point of view and from the workload point of view and, hence, from the point of view of serving very old people since, due to the changes in our society, it would appear that the health systems cannot play the role which they played in the past.
Your second question concerns flexibility in retirement rules and is particularly topical. As you yourself said, we have set specific targets. We have set the Lisbon targets, to increase the employment rate of the elderly to 50%, and the Barcelona targets, to increase the average age at which workers leave the job market by five years by 2010. These targets are being monitored by the Commission. Every year, as you know, we publish indicators and tables and it is clear that the Member States are not making efforts to the same degree to give us results. At the moment, we are examining, together with the social protection and employment committees, how social systems obstruct or favour easy retirement. The final report is at your disposal, it will be submitted again in 2004, and we can see what the problems are in each system as regards incentives to retire, disability benefits, unemployment benefits, older workers and dependents' pensions, and how the logic of incentives rather than the logic of integrating these people into the job market has also distorted the job market, as well as efforts by people themselves to enter the job market. We believe that this report, which will be submitted to the European Council, is also an important tool in the hands of the Member States. I must of course tell you that the European Commission has constantly recommended the introduction of flexible retirement systems since 1980 and the response has not been as we expected.
As far as your third question on the results of the Wim Kok committee is concerned, we consider that they are extremely important, mainly because they go into detailed recommendations for each Member State. We have already included the Kok report in the strategy on employment and our recommendations for all the countries will take account of this report. I think that it is interesting that, in cooperation with both Mr Kok and the ministries of employment and social partners, we are presenting the conclusions of the committee to the Member States in an effort to achieve greater publicity and galvanise not just the governments but also the social partners into implementing them.
Mr President, Commissioner Diamantopoulou, ladies and gentlemen, I should like to begin by thanking the Commissioner for her detailed and encouraging answer. There has been a substantial rise in awareness of demographic ageing and its impact on the jobs market and social policy in the EU.
Europe faces an enormous challenge in this area. On the one hand, it is confronted with the possibility of failing to meet targets set at the Lisbon Council in the areas of employment, competitiveness and economic growth by 2010. At the same time, health care systems must achieve the three-pronged aim of health care access for all, higher levels of quality provided by these services and the financial viability of systems. There is, moreover, enormous pressure on Member States’ social security systems to meet and to guarantee, in the future, the provision of pensions to an increasingly aged population. The time has come, therefore, to take action.
We are aware that the complex implications of the ageing of the population, along with low birth rates, cannot be solved on an exclusively national level. These problems affect different Community policies, so what is needed is to develop Europe-wide cooperation. The first issue that therefore arises is to know in what way the Commission will be able to support Member States to provide adequate responses to the ageing of the population, either at health systems level or at employment policy level.
The conclusions of the task force chaired by Wim Kok suggest various measures that may be adopted to maintain economic growth and to promote active ageing. A legislative and financial framework must be drawn up that might include such key measures as encouraging employers to hire and retain older workers, discouraging people from leaving the labour market early and increasing participation in life-long training.
In addition to the questions raised by Mr Bushill-Matthews, whom I congratulate for his question to the Commission, I should like to address the question of working women. The increase in the contribution of women to the labour market is a further response, but one which requires measures to be adopted that make it easier to reconcile working life and family life. I would ask the Commission, and especially Commissioner Diamantopoulou, whether it is in a position to develop the mechanisms required to draw up a framework directive establishing a lowest common denominator on reconciling working life and home life.
– Mr President, Commissioner, ladies and gentlemen, on behalf of my group, I have to say that I do not fully understand why Mr Bushill-Matthews asked this question. We are all aware of the problem, and the Commissioner’s reply has also demonstrated that something is being done, and that naturally pressure is also being put on Member States as and where we can. I think your points, particularly the three requests, are expressed in too summarised a form to seriously tackle the topic as a whole and all aspects of demographic change.
Both the Member States and the candidate countries are aware of the challenges. Let me refer you to the two reports our committee and Parliament have already approved in 2001 and 2003, which were produced by Mr Cercas and Mr Andersson. I think you will find the subject receives much more thorough treatment in those reports. We are not only talking about raising the age of retirement, as Mr Bushill-Matthews has reminded us. Clearly one issue is the need to remove the incentives for taking early retirement. Of course, we also need to get rid of the discrimination older workers still often encounter in our labour market, such as the fact that they are rarely allowed to participate in further training, the way their experience is often under-used, the way they have no chance of any kind of promotion. All this forms part of making the labour market attractive and reasonable for older workers. There is certainly a lot of catching up to be done, both by the Member States and on our side, which goes far beyond simply increasing the age of retirement.
Of course, one other element, as Mrs Bastos has said, is to consider how we can promote child-friendly employment conditions in the European Union; how we can support women in combining work and family. I think there is a hefty contradiction if the Group of the European People’s Party (Christian Democrats) and European Demcorats have no problem with calling for a 55- or 60-hour working week, as they did yesterday, expects that, and never stops to consider that it completely rules out a child-friendly society. I think this is another important point.
The third and last point is that of course we need to have an unbiased, open and serious discussion about an active immigration policy. We should also seriously discuss the immigration strategy mentioned recently in this House by Kofi Annan. I think all this belongs to a policy which establishes a balance between the generations and welfare as well as showing intergenerational solidarity, as it is often called here. This is more important than simply talking about raising the retirement age.
Mr President, Commissioner, I am grateful for this question because our group is permanently very concerned not just about the problem of ageing, but also the combination of ageing and depopulation.
Europe has an increasingly smaller and older population. It will be hard for us to compete if we do not have people suitable for work. I believe the time is coming when we must consider the introduction of a new criterion if we want possibilities for the future, a new criterion based on productive population density.
You are Greek, Commissioner. I have been looking at the map of population density in Europe, I have it here in front of me, and it indicates that more than half of your country, more than half of Greece, has a population of less than 50 inhabitants per square kilometre. They are areas with low population densities. However, what would you think if I told you that, as well as that, half of your population is over 50 years old? So we are facing a situation with practically no future.
We must start looking into this problem, which is arising in many regions of Europe, in Spain, in Scotland, in France, in certain regions of Italy and also in Greece.
The time is coming for us to begin to consider this concept of productive population density because it is necessary to competitiveness, because furthermore we are facing a repeated problem in Spain which we call ‘the fish that bites its own tail’. We cannot take companies to places where there are no people, where there is no productive workforce, and where the productive workforce does not go because there are no companies.
We must find a way of breaking this vicious circle. I will go further: in our region, in Aragón, we have tried to move immigrants to rural areas: Latin Americans, Rumanians, Eastern Europeans. Do you know what is happening? They stay for three, five, six months or a year and then leave, to a city or to the coast. We must find some way to break this vicious circle.
The debate is closed.
(1)
The Commission can accept all those amendments which are part of the compromise package worked out between the three institutions in order to achieve first reading agreement.
Amendments Nos 1, 5 to 8, 19, 20, 22, 30, 31, 33 and 34, outside the compromise package, are not acceptable to the Commission.
On behalf of the European Parliament, I welcome you, Mr Uribe, President of the Republic of Colombia, to this House today.This is the second occasion during our parliamentary term – the fifth mandate of the European Parliament – on which a President of Colombia has addressed the plenary sitting of our House. President Pastrana spoke here in October 1999, and today he is part of your official delegation, Mr President.Mr President, even as the European Union enlarges to the east and to include two new Mediterranean island Member States, we in this Parliament fully believe that EU relations with Latin America must continue to be strengthened. It is in that context in particular that we welcome you and your delegation here today. We believe that an important step in this regard is the recent conclusion of a political dialogue and cooperation agreement last December with the Andean Community and therefore also with Colombia.Mr President, we know that yours is a state that suffers extremely high emigration, poverty, extraordinary security challenges including assassinations and kidnappings, and the extraordinary challenges of organised crime and narco-terrorism. In Colombia you have paid a high price in violence and political instability.This Parliament supports all efforts aimed at reforming and bringing peace to Colombia, however there are fields which still need further action. This Parliament believes that in addition to military and security dimensions the prevailing conflict also demands political, social and economic responses. We consider it essential, as has been the experience on our old continent, to develop a fully-functioning democratic state, with full and strong democratic institutions respecting human rights and the rule of law. In this House we believe that exceptions in respect of human rights are not acceptable.As you know, the European Parliament has demanded the release of all kidnapped persons held by armed groups in Colombia. Today again, Mr President, I return to this point and make in our House a special appeal to you to do your utmost to obtain the freedom of hostages, not least Mrs Ingrid Betancourt, who has now been in captivity for almost two years.Mr President, I invite you to address the House.
. Mr President, Members of the Conference of Presidents, Members of the Bureau of Parliament, chairmen of the committees, Members of the European Parliament, ladies and gentlemen: people who visit Colombia very often say that it is a wonderful country, in complete contrast to the image portrayed by analysts and the media.
Others say that it is an illegitimate, authoritarian and elitist State.
With the strengthening of the State, our pluralist democracy has made the transition from formal and rhetorical guarantees to effective and genuine ones.
The vote proposed by the government and held on 25 October was discussed and approved by the Congress, its text was modified by the opposition and examined and reduced by the Constitutional Court. Abstainers and opponents had every opportunity to express their views. Nobody could complain of violation of their rights or government hostility.
The following day, the people elected 30 governors from amongst 133 candidates; 914 Mayors from amongst 3 441 candidates; 398 deputies from 373 lists comprising 2 723 candidates. The number of candidates was twice that of previous elections.
In several cities and departments, candidates from parties other than the traditional parties won, from organisations arising from the former guerrilla groups, from, shall we say, leftist or opposition groupings. In the campaign they carried out, the government’s main concern was to give them every possible guarantee. And now that they are elected, the government has decided to work with them, within the Constitution, regardless of the political reasons they were elected, transparently, and above all, with the patriotic task of uniting Colombia in its diversity.
Mayors and governors elected by the people have been victims of pressure and murder from terrorists. At the beginning of this government, 416 mayors were threatened by the guerrillas and 216 were not able to carry out their duties in the territory of their jurisdiction. The work done on security means that the problem persists in just 14 places.
For more than a century Colombia discussed the popular election of Mayors, as a fundamental step towards extending democracy. The terrorist guerrillas demanded it as a condition for peace. It was approved in the 1980s. But that is the paradox of terrorism: it is the murderer who destroys the local democracy it calls for.
Our State is made up of institutions which monitor one another and of the broad participation of public opinion, which means that the citizens are subject to the rule of law and not the whim of the authoritarian governor.
My government takes a democratic view of security, in order to protect all the citizens regardless of their ideas, of their economic situation, of whether they are employers or workers or whether or not they are supporters of the government.
Dealing with 30 000 terrorists is not easy.
We are aware that our challenge is to overcome the terrorist threat transparently, as a starting point for building national unity and sustainable democratic security, which seeks to restore law and order.
While terrorism is the great violator of human rights, the State and the security forces are devoted to upholding them. Last year 76 864 members of the institutional forces were qualified in Human Rights. In 2002 the Public Prosecutor received 231 complaints against the security forces for abuses of international humanitarian law. The number was reduced to 160 in 2003.
The monitoring bodies, the justice system and the government share the determination to severely punish any proven violation of human rights.
Colombia feels gratitude and pride in the courage of its soldiers and policemen. The sacrifice they have made in order to bring us peace has been immense: since August 2003, 277 soldiers and policemen have been killed by antipersonnel mines alone, and 854 have been injured, many of them permanently mutilated.
Our country is open to the vigilance of the international community. At our request, we now have an office of the United Nations High Commissioner for Human Rights. Their recommendations are received with respect. When the government believes they cannot be complied with, the issue is discussed frankly.
I recognise the role of human rights NGOs, I value the work of many of them, despite the fact that I express my disagreement with reports which do not correspond to the facts.
In almost 1 200 000 square kilometres, with more than 400 000 of jungle, for years the State has not been present, replaced by terrorist organisations. We have proposed extending the institutional capacity to protect the citizens.
Of the country's 1 100 municipalities, in 170 there was no police presence. Today there is a police presence in all of them, although we will not rest until the last of the urban centres is protected. In 450 municipalities we have installed soldiers and marines, known as ‘of My People’, who carry out their military service in their place of residence. The results are encouraging, and there is great hope that, following their active period within the security forces, we can count on them as leaders in compliance with the law, forever.
Between 2002 and 2003, murders were reduced by 20%, kidnappings by 26%, massacres by 33%, attacks on the population by 84%. In January 2004 there were 51 kidnappings compared to 186 in January 2003, and murders were reduced by a further 17%.
The murder of teachers, trade unionists and journalists has reduced and, fortunately, the murderers in several cases are already in jail, as a result of our determination to eliminate impunity. I would like to re-state our enthusiasm and commitment to providing protection with particular emphasis on teachers, trade unionists and journalists, because no democracy can allow them to be murdered.
Violent deaths of indigenous people, indigenous aid workers and environmentalists, cruelly persecuted by terrorist groups, have decreased as a result of State presence in the ancestral territories.
Internal displacement is one of our great tragedies resulting from terrorism. During the last year it was reduced by 53% and 11 140 families have returned to their places of origin.
Although we have made some progress, the job has hardly begun. What country can accept 2 200 kidnappings in one year? We will only claim victory when the massacres and acts of terror are completely eradicated, because every one of them brings pain to the entire nation, such as the car bomb set off by the FARC in the Club El Nogal, exactly a year ago, killing 33 and injuring 173; or the rural worker from La Unión Peneya, who was burnt alive by terrorist guerrillas because he refused to abandon his home and swell the numbers of displaced people; or the peasant woman from Tibú, who lost her leg as a result of a mine while she was out walking with her five-year-old daughter.
The constitutional reform which introduces anti-terrorist laws was approved by Congress amidst national and international debate. The powers given to security forces to capture, intercept and carry out raids in cases of terrorism were subject to the subsequent approval of a statutory law, and also to other guarantees such as the obligation to bring the case before the courts within 36 hours, the immediate dispatch of a report to the Public Prosecutor and periodic scrutiny by Congress.
The law is less stringent than those in force in many Western democracies.
I believe that the world must reconsider the idea that this type of power placed in the hands of governments jeopardises human rights, since these must be respected fully and in the same way by both the judiciary and the executive.
I classify violent groups as terrorists on the basis of the nature of their actions, the democratic context of Colombia, the comparable international legislation, the source of their resources and the results of their activities.
People who plant antipersonnel mines, kill children, take pleasure in their own cruelty and act treacherously can only be described as terrorists.
People who attack democracy, by means of violent action, while Colombia is determined to offer guarantees to all expressions of political thought, can only be described as terrorists.
People who for ideological or other reasons use or threaten violence are defined as terrorists under the legislation of many countries. Likewise, anybody who behaves like that in Colombia can only be described as a terrorist.
People who fund violence through illegal drugs and kidnappings, destroying the dignity, freedom and ecology of the people, can only be described as terrorists.
People who use poverty and inequality as a way to justify violence and then cause more poverty and more inequality through the exercise of that violence, can only be described as terrorists.
I am not opposed to a negotiated solution, but it must not be mixed with terrorism. An end to hostilities is a requirement, but disarmament and demobilisation require long timescales.
Colombia has had a generous tradition of negotiated solutions with armed groups. My predecessor, President Andrés Pastrana, made a huge effort to negotiate with the FARC. His good faith and patriotism were deceived in a cowardly manner by the FARC, which expanded their criminal empire while the nation waited and hoped for a peace agreement.
I have made democratic security a priority because that will make the armed groups appreciate the need to negotiate seriously, on pain of total annihilation by the institutions.
Nevertheless, efforts have been made to begin negotiations with them.
With the help of the Catholic Church, of Cuba, with the intervention of the Group of Friendly Nations and the Group of Facilitator Countries, we have sought dialogue with the ELN. There have been no results so far despite our willingness. They are afraid of taking steps towards peace without the permission of the FARC.
The Catholic Church offered to mediate with the illegal vigilantes and I decided to allow it to continue. I accepted that the Peace Commissioner should begin dialogue when these organisations declared an end to hostilities. It is time to update and monitor this ceasefire, with regard to which the support of the Organisation of American States is extremely useful, and this must quickly lead greater numbers of members of these groups to show a genuine desire for peace.
When the State and society is attacked violently the legal order is also attacked just as it is when it is claimed that they are being defended through appeals for violence and the action of vigilante groups.
We must recover the principle of exclusive institutional protection of citizens. The demobilisation of vigilantes contributes to achieving this aim.
The government’s military action has been implacable against the vigilante sectors which have not respected the ceasefire. This is demonstrated by the number of demobilisations, which increased by 85% in 2003 compared to 2002, and the number of those captured, which increased by 135% over the same period.
The draft law on alternative penalisation, which is being discussed widely, seeks to facilitate peace agreements, without impunity, in harmony with justice. Although its negotiation coincides with the process which is being put forward with the self-defence groups, it is needed even more for the guerrilla forces, which has more members and a greater level of demobilisation during the current government.
In that law we must look at the past and anticipate the future. The pardoning of horrific crimes in the past is unacceptable today and it would also be unacceptable if tomorrow the law we adopt is modified in accordance with a political predisposition towards other perpetrators of terrorism who want to negotiate.
During this period of government almost 4 500 members of armed groups have been demobilised, 68% of them members of the FARC guerrilla organisation. They have been received with complete generosity and the State has made huge efforts to help them reintegrate into society. This number exceeds what has been achieved in peace processes over past decades.
The FARC are holding more that 1 000 hostages, including congressmen, members of the security forces and the ex-presidential candidate Ingrid Betancur, who has both Colombian and French citizenship. I understand the pain of their families and the international interest in a humanitarian agreement. Initially I made an end to hostilities and the initiation of dialogue a condition. My talks with the Church, the French Government, the Secretary-General of the United Nations, Kofi Annan, and the families of the victims, led me to accept the quest for an agreement on the basis of negotiations held under the auspices of the United Nations, the release of all hostages, and the commitment on the part of terrorists leaving prison not to return to offending, with effective guarantees, such as their residing in a country which respects the agreement.
Without the effective guarantees that they will not return to crime, the government cannot release terrorist guerrillas. Otherwise, we would be disrespecting the sacrifices of the security forces, discouraging their actions and withering the popular spirit of respecting the law. We would be opening the door to constant extortion against the State and society.
We must bear in mind that on the one hand there are respectable citizens kidnapped by terrorists while on the other there are terrorists who are in jail. We must bear in mind that war is one thing but terrorism is quite another. In war there are parties whose legitimacy is recognised for the purposes of humanitarian agreements, while with terrorism there is a murderer and a victim which is society, the rights and welfare of which we must protect through institutional arms.
The authority cannot therefore give up on the rescue of hostages, despite the cruelty of the criminal, as demonstrated by the murders of Gilberto Echeverri, Guillermo Gaviria, Doris Gil, Helmut Bickenback, Chikao Muramatsu, and many members of the security forces. Murders of defenceless citizens by the FARC when they thought the authorities were present in the neighbourhood of the captivity.
No negotiation can be allowed to strengthen the murderer.
Colombia is a social democracy. 63% of the country’s budget, excluding debt repayments, is directed towards social protection, education and health, directly and by means of decentralisation.
Terrorism has increased poverty. Building peace requires that we overcome that poverty. The government is working on a plan known as ‘The Seven Tools of Equity’, which are: educational revolution, social protection, promoting economic solidarity, social management of the countryside, of public services, a country of owners and quality of urban life.
Primary and intermediate education coverage reached 86.3%; the State technical education service will achieve its four-year goal of increasing from 1 070 000 students per year to 4 000 000; the various child nutrition programmes benefit 5 000 000 children; the credit for small businesses increased last year by 57%.
We have many social problems, but we are completely determined to overcome them.
The economy grew last year by between 3.7% and 4%, when we expected 2%. Last year the unemployment rate dropped by three points and the scourge of unemployment stood at 12.3%.
In Colombia inequality is not due to private enterprise but to the lack of private enterprise. Organised private enterprise has top officials to contribute to solidarity with its workers and the rest of the population. Our employers pay the majority of fiscal obligations, and the latest fiscal reforms have increased their taxes.
Terrorism has blocked the expansion of private enterprise and this has added poverty to the lack of business-like practices
We enthusiastically promote workers’ companies, cooperatives and the participation of users and workers in the provision of public services.
We believe in social capitalism. In order to combat the concentration points of rural property in the hands of drug traffickers and terrorists combined, we approved a law to speed up the procedures for seizing assets. Last year this rose from five definitive judgments to 61.
The European Union has given us extremely valuable support which I would like to thank you for. The London Declaration commits us deeply. It has been a great source of democratic commitment, a great sign of European support. The funding of the Peace Laboratories is welcomed by the Community.
We need more cooperation in order to destroy drugs. Without drugs there would be no terrorism. This is not a time for blaming some people because they produce it and others because they consume it. The problem is so great that all permissive countries end up being producer, trafficker and consumer. It is time to destroy drugs. Our rural workers who cultivate it feel deceived by the terrorists and that their dignity is violated. They yearn for alternatives. We now have 20 000 forest-guard families to look after the areas free of coca and supervise the recovery of the jungle. Each receives around 2 000 dollars per year. We need to increase this to 50 000 families.
Young Europeans must be aware that drugs have destroyed 1 700 000 hectares of tropical jungle in Colombia, right at the access to the Amazon basin, which is seriously threatened by this scourge.
We in the Andean Community are concerned that the European Union has not decided to negotiate a free trade agreement with our countries, when it has updated it with Mexico and Chile, and proposes to bring it forward with MERCOSUR. The imperfections of Andean integration which are used as a reason not to negotiate that treaty would be overcome on the basis of the obligations imposed by an agreement with the European Union.
We are grateful for the extension of the General System of Preferences and we respectfully request that it be maintained until it is replaced with a permanent agreement.
I address this Parliament with profound respect, with gratitude for the interest you have shown and your constant assistance for Colombia. I am aware that the solutions my government is seeking to my country’s complex problems are controversial. I would repeat that I have faith in creative deliberation. Deliberation is more constructive than absence. Debate is more constructive than withdrawal. Constructive polemic produces more than the abandonment of seats. You are aware of my intransigence toward terrorism. My generation has not seen a single day of peace. The country we want for our children and future citizens must be a country of peace and equity. Distinguished Members of the European Parliament, I would like to say to you once again that my love for democracy is profound.
President Uribe, I should like to thank you for your address to the House. In your closing remarks you talked about the benefits of dialogue. I should like to inform the House that the President will be available this afternoon for bilateral meetings with Group leaders and later this afternoon for dialogue with the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Mr President, as a Head of State, this is an unparalleled level of engagement with this House. We thank you for the prospect of dialogue with you in the course of the day.